Exhibit 10.19

Execution Version

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 2 (this “Amendment”) dated as of January 31, 2020 to the
Revolving Credit Agreement dated as of October 20, 2016 (as amended by Amendment
No. 1, dated as of June 12, 2017, and as further amended, supplemented or
otherwise modified prior to the Amendment No. 2 Effective Date (as defined
below), the “Credit Agreement”), among SHAY INTERMEDIATE HOLDING II CORPORATION
(“Holdings”), PAE HOLDING CORPORATION (the “Lead Borrower”), the Subsidiary
Borrowers party thereto (the “Subsidiary Borrowers” and together with the Lead
Borrower, the “Borrowers”), the Lenders party thereto from time to time and Bank
of America, N.A., as the Administrative Agent (the “Administrative Agent”), is
entered into and among Holdings, the Borrowers, the Subsidiary Guarantors, the
Administrative Agent and the Lenders party hereto.

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, the Credit Agreement
or any other Credit Document may be amended in a writing signed by the Credit
Parties party thereto, the Administrative Agent and the Required Lenders;

WHEREAS, pursuant to Section 13.12 of the Credit Agreement, Holdings and the
Borrowers have requested to amend the Credit Agreement with the consent of the
Required Lenders in order to, among other things, amend the definition of
“Initial Public Offering” to permit the consummation of the Transactions (as
defined in that certain Agreement and Plan of Merger, dated as of November 1,
2019 (the “Pinnacle Acquisition Agreement”), by and among Shay Holding
Corporation, Gores Holdings III, Inc., EAP Merger Sub, Inc., EAP Merger Sub II,
LLC and Platinum Equity Advisors, LLC, in its capacity as the Stockholder
Representative (as defined therein)) (the “Pinnacle Acquisition”);

WHEREAS, Holdings, the Lead Borrower and certain Subsidiaries of the Lead
Borrower intend to (i) enter into this Amendment, (ii) amend the First Lien
Credit Agreement on or around the date hereof to permit the Pinnacle Acquisition
and effect other amendments thereto similar to those as contemplated herein (the
“First Lien Amendment”), (iii) amend the Second Lien Credit Agreement on or
around the date hereof to permit the Pinnacle Acquisition and effect other
amendments thereto similar to those as contemplated herein (the “Second Lien
Amendment”) and (iv) pay certain fees and expenses in connection with the
foregoing (and collectively with the Pinnacle Acquisition, the entrance into
this Amendment, the First Lien Amendment and the Second Lien Amendment, and the
transactions contemplated thereby, the “Pinnacle Transactions”);

WHEREAS, Bank of America, N.A. (or any of its affiliates as so designated by
them to act in such capacity) has been appointed and will act as the sole
arranger for this Amendment (in such capacity, the “Amendment No. 2 Arranger”);
and

WHEREAS, this Amendment will become effective on the Amendment No. 2 Effective
Date on the terms and subject to the conditions set forth herein.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Amendment (the “Amended Credit Agreement”).

ARTICLE II

AMENDMENTS TO THE CREDIT AGREEMENT

Section 2.01 Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment No. 2 Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.

Section 2.02 Required Lender Consent. The Administrative Agent and each Lender
party hereto hereby consents to the consummation of the Pinnacle Transactions.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01 Representations and Warranties. By execution of this Amendment,
each Credit Party party hereto hereby represents and warrants, as of the date
hereof, that:

(a) each of the representations and warranties made by any Credit Party set
forth in Section 8 of the Credit Agreement or in any other Credit Document shall
be true and correct in all material respects (in each case, any representation
or warranty that is qualified as to “materiality or similar language” shall be
true and correct in all respects on and as of the date hereof) on and as of the
date hereof, with the same effect as though made on and as of the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such date (in each case, any
representation or warranty that is qualified as to “materiality or similar
language” shall be true and correct in all respects on and as of the date
hereof); and

(b) at the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

Section 4.01 Amendment No. 2 Effective Date. This Amendment shall become
effective as of the first date (the “Amendment No. 2 Effective Date”) on which
each of the following conditions shall have been satisfied:

(a) Execution and Delivery of this Amendment. Each Credit Party, the
Administrative Agent and the Lenders constituting the Required Lenders shall
have signed a counterpart of this Amendment (whether the same or different
counterparts) and shall have delivered (by electronic transmission or otherwise)
the same to the Administrative Agent.

 

- 2 -



--------------------------------------------------------------------------------

(b) Representations and Warranties. The representations and warranties contained
in Article III hereof shall be true and correct on and as of the Amendment No. 2
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct on and as of such earlier date, in each case subject to the
qualifications set forth therein.

(c) Consent Fee. The Administrative Agent shall have received for the account of
each Lender that executes and delivers a copy of this Amendment to the
Administrative Agent (or its counsel) at or prior to 12:00 p.m. (noon) New York
City time on January 23, 2020, a non-refundable consent fee in an amount equal
to 0.05% of such consenting Lender’s Revolving Commitment outstanding as of the
Amendment No. 2 Effective Date immediately prior to the effectiveness of this
Amendment (it being understood that Borrowers shall have no liability for any
such fee if the Amendment No. 2 Effective Date does not occur).

(d) Fees and Expenses. On the Amendment No. 2 Effective Date, the Borrowers
shall have paid to the Administrative Agent and the Amendment No. 2 Arranger all
costs, fees and expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least three (3) Business Days prior to the
Amendment No. 2 Effective Date and any other compensation payable to the
Administrative Agent and the Amendment No. 2 Arranger or otherwise payable in
respect of the 2019 Amendment Transactions to the extent then due.

Section 4.02 Effects of this Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the existing Credit Agreement or any other
provision of the existing Credit Agreement or of any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. This Amendment shall not constitute a novation of the Credit
Agreement as in effect immediately prior to giving effect hereto or any of the
Credit Documents. Except as expressly set forth herein, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(b) From and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the “Credit Agreement” in any other Credit
Document shall in each case be deemed a reference to the Amended Credit
Agreement as amended hereby. This Amendment shall constitute a “Credit Document”
for all purposes of the Credit Agreement and the other Credit Documents.

ARTICLE V

REAFFIRMATION

Section 5.01 Reaffirmation. By signing this Amendment, each Credit Party hereby
confirms that notwithstanding the effectiveness of this Amendment and the
transactions contemplated hereby, the obligations of such Credit Parties under
the Amended Credit Agreement and the other Credit Documents (i) are entitled to
the benefits of the guarantees and the security interests set forth or created
in the Amended Credit Agreement, the Security Agreement, the other Security
Documents and the other Credit Documents, (ii) constitute “Guaranteed
Obligations” and “Obligations” for purposes of the

 

- 3 -



--------------------------------------------------------------------------------

Amended Credit Agreement, the Security Agreement, the other Security Documents
and all other Credit Documents, (iii) each Guarantor hereby confirms and
ratifies its continuing unconditional obligations as Guarantor under the Credit
Agreement as amended hereby with respect to all of the Guaranteed Obligations
and (iv) each Credit Document to which such Credit Party is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects and shall remain in full force and effect according to
its terms (in the case of the Credit Agreement, as amended hereby). Each Credit
Party ratifies and confirms that all Liens granted, conveyed, or assigned to any
Agent by such Person pursuant to any Credit Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations as increased hereby.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Entire Agreement. This Amendment, the Credit Agreement and the
other Credit Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
hereto with respect to the subject matter hereof. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of any party
under, the Credit Agreement, nor alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document.

Section 6.02 Miscellaneous Provisions. The provisions of Sections 13.08 and
13.23 of the Amended Credit Agreement are hereby incorporated by reference and
apply mutatis mutandis hereto.

Section 6.03 Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 6.04 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall constitute an original, but all of
which, when taken together, shall constitute one and the same instrument. A set
of counterparts executed by all the parties hereto shall be lodged with the Lead
Borrower and the Administrative Agent

Section 6.05 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature Pages Follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SHAY INTERMEDIATE II HOLDING CORPORATION By:   /s/ Mary Ann Sigler  

Name: Mary Ann Sigler

Title: President and Treasurer

 

PAE HOLDING CORPORATION, By:   /s/ Mary Ann Sigler  

Name: Mary Ann Sigler

Title: President and Treasurer

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

PACIFIC ARCHITECTS AND ENGINEERS, LLC By:   /s/ Paul Cobb, Jr.  

Name: Paul Cobb, Jr.

Title: Senior Vice President

 

PAE APPLIED TECHNOLOGIES LLC

PACIFIC OPERATIONS MAINTENANCE COMPANY

PAE DESIGN AND FACILITY MANAGEMENT PAE GOVERNMENT SERVICES, INC. PAE HANFORD LLC
PAE JUSTICE SUPPORT PAE LABAT-ANDERSON LLC PAE NATIONAL SECURITY SOLUTIONS LLC
PAE PROFESSIONAL SERVICES LLC

PAE AVIATION AND TECHNICAL SERVICES LLC

By:   /s/ Stephanie Finn  

Name: Stephanie Finn

Title: Assistant Secretary

 

FCI FEDERAL, LLC By:   /s/ Stephanie Finn  

Name: Stephanie Finn

Title: Secretary

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

AFGHAN HOLDCO LLC DEFENSE SUPPORT SERVICES INTERNATIONAL, LLC DEFENSE SUPPORT
SERVICES INTERNATIONAL 3 LLC DYNCORP LLC MACFADDEN & ASSOCIATES, INC. PAE
INTERNATIONAL PAE LOGISTICS LLC PAE SHIELD ACQUISITION COMPANY LLC PAE TRAINING
SERVICES, LLC PAE APPLIED TECHNOLOGIES INTERNATIONAL LLC By:   /s/ Stephanie
Finn  

Name: Stephanie Finn

Title: Assistant Secretary

 

PAE SHARED SERVICES LLC By:   /s/ Stephanie Finn  

Name: Stephanie Finn

Title: Secretary

 

PAE HUMANITARIAN RESPONSE LLC By: PAE Training Services, LLC By:   /s/ Stephanie
Finn  

Name: Stephanie Finn

Title: Assistant Secretary

 

PAE ISR LLC By:   /s/ Rene John Moline  

Name: Rene John Moline

Title: President

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent. By:   /s/ John Yankauskas  

Name: John Yankauskas

Title: Sr. Vice President

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to the Amendment.

 

Bank of America, N.A.

as a Lender

By:   /s/ John Yankauskas  

Name: John Yankauskas

Title: Sr. Vice President

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to the Amendment.

 

CITIZENS BANK, NATIONAL ASSOCIATION as a Lender By:   /s/ James G Zamborsky  

Name: James G Zamborsky

Title: Vice President

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to the Amendment.

 

TRUIST BANK as a Lender By:   /s/ Jonathan Keegan  

Name: Jonathan Keegan

Title: Vice President

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to the Amendment.

 

MORGAN STANLEY SENIOR FUNDING, INC. as a Lender By:   /s/ Jack Kuhns  

Name: Jack Kuhns

Title: Vice President

[Signature page to Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to the Amendment.

 

HSBC BANK/USA, N.A. as a Lender By:   /s/ Stephen R. Santini  

Name: Stephen R. Santini

Title: Vice President

RESTRICTED

[Signature page in Revolving Credit Agreement Amendment No. 2]



--------------------------------------------------------------------------------

Exhibit A

Amended Credit Agreement

[Attached.]



--------------------------------------------------------------------------------

EXHIBIT A

to

Amendment No. 2 to Revolving Credit Agreement

 

 

 

REVOLVING CREDIT AGREEMENT

among

SHAY INTERMEDIATE HOLDING II CORPORATION,

PAE HOLDING CORPORATION

and its Domestic Subsidiaries listed as Borrowers on the signature pages hereto,

as Borrowers,

VARIOUS LENDERS

and

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT

 

 

Dated as of October 20, 2016

as amended on June 12, 2017

and as amended on January 31, 2020

BANK OF AMERICA, N.A.,

CITIZENS BANK, N.A.,

SUNTRUST ROBINSON HUMPHREY, INC.

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as JOINT LEAD ARRANGERS AND BOOKRUNNERS

BANK OF AMERICA, N.A.,

CITIZENS BANK, N.A.,

SUNTRUSTTRUIST BANK

and

MORGAN STANLEY SENIOR FUNDING, INC.

as CO-DOCUMENTATION AGENTS AND CO-SYNDICATION AGENTS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE 1

     Definitions and Accounting Terms      16  

Section 1.01

      Defined Terms      16  

Section 1.02

      Terms Generally and Certain Interpretive Provisions      4451  

Section 1.03

      Limited Condition Transactions      4551  

Section 1.04

      Exchange Rates; Currency Equivalent      52  

ARTICLE 2

     Amount and Terms of Credit      4652  

Section 2.01

      The Commitments      4652  

Section 2.02

      Loans      4652  

Section 2.03

      Borrowing Procedure      4754  

Section 2.04

      Evidence of Debt; Repayment of Loans      4854  

Section 2.05

      Fees      4955  

Section 2.06

      Interest on Loans      4956  

Section 2.07

      Termination and Reduction of Commitments      5056  

Section 2.08

      Interest Elections      5057  

Section 2.09

      Optional and Mandatory Prepayments of Loans      5158  

Section 2.10

      Payments Generally; Pro Rata Treatment; Sharing of Set-offs      5359  

Section 2.11

      Defaulting Lenders      5460  

Section 2.12

      Swingline Loans      5561  

Section 2.13

      Letters of Credit      5662  

Section 2.14

      Settlement Amongst Lenders      6167  

Section 2.15

      Revolving Commitment Increase      6268  

Section 2.16

      Lead Borrower      6369  

Section 2.17

      Overadvances      6370  

Section 2.18

      Protective Advances      6470  

Section 2.19

      Extended Loans      6470  

ARTICLE 3

     Yield Protection, Illegality and Replacement of Lenders      6672  

Section 3.01

      Increased Costs, Illegality, etc.      6672  

Section 3.02

      Compensation      6774  

Section 3.03

      Change of Lending Office      6874  

Section 3.04

      Replacement of Lenders      6874  

Section 3.05

      Inability to Determine Rates      6875  

ARTICLE 4

    

[Reserved]

     6975  

ARTICLE 5

     Taxes      6975  

Section 5.01

      Net Payments      6975  

ARTICLE 6

     Conditions Precedent to the Closing Date      7177  

Section 6.01

      Closing Date; Credit Documents; Notes      7177  

Section 6.02

      [Reserved]      7177  

Section 6.03

      Opinions of Counsel      7177  

Section 6.04

      Corporate Documents; Proceedings, etc.      7177  

Section 6.05

      Termination of Existing Credit Agreement; Refinancing      7177  

Section 6.06

      [Reserved]      7178  

 

-i-



--------------------------------------------------------------------------------

               Page  

Section 6.07

      Intercreditor Agreement      7278  

Section 6.08

      Pledge Agreement      7278  

Section 6.09

      Security Agreements      7278  

Section 6.10

      Subsidiaries Guaranty      7278  

Section 6.11

      Financial Statements; Pro Forma Balance Sheets; Projections      7279  

Section 6.12

      Solvency Certificate      7279  

Section 6.13

      Fees, etc.      7379  

Section 6.14

      Representation and Warranties      7379  

Section 6.15

      Patriot Act      7379  

Section 6.16

      Borrowing Notice      7379  

Section 6.17

      Officer’s Certificate      7379  

Section 6.18

      [Reserved]      7379  

Section 6.19

      Material Adverse Effect      7379  

Section 6.20

      Borrowing Base Certificate      7379  

ARTICLE 7

   Conditions Precedent to All Credit Events      7379  

Section 7.01

      Notice of Borrowing      7379  

Section 7.02

      Availability      7380  

Section 7.03

      No Default      7380  

Section 7.04

      Representations and Warranties      7380  

ARTICLE 8

   Representations, Warranties and Agreements      7480  

Section 8.01

      Organizational Status      7480  

Section 8.02

      Power and Authority      7480  

Section 8.03

      No Violation      7480  

Section 8.04

      Approvals      7481  

Section 8.05

      Financial Statements; Financial Condition; Projections      7581  

Section 8.07

      True and Complete Disclosure      7582  

Section 8.08

      Use of Proceeds; Margin Regulations      7682  

Section 8.09

      Tax Returns and Payments      7682  

Section 8.10

      ERISA      7683  

Section 8.11

      The Security Documents      7783  

Section 8.12

      Properties      7884  

Section 8.13

      Capitalization      7884  

Section 8.14

      Subsidiaries      7884  

Section 8.15

      Anti-Corruption Laws; Sanctioned Persons      7884  

Section 8.16

      Investment Company Act      7885  

Section 8.17

      EEA Financial Institutions      7885  

Section 8.18

      Environmental Matters      7885  

Section 8.19

      Labor Relations      7985  

Section 8.20

      Intellectual Property      7985  

Section 8.21

      Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.      7986  

Section 8.22

      Borrowing Base Certificate      8086  

Section 8.23

      EEA Financial Institution      86  

ARTICLE 9

   Affirmative Covenants      8086  

Section 9.01

      Information Covenants      8086  

Section 9.02

      Books, Records and Inspections; Conference Calls      8390  

Section 9.03

      Maintenance of Property; Insurance      8490  

Section 9.04

      Existence; Franchises      8491  

 

-ii-



--------------------------------------------------------------------------------

             Page  

Section 9.05

    Compliance with Statutes, etc.      8491  

Section 9.06

    Compliance with Environmental Laws      8591  

Section 9.07

    ERISA      8591  

Section 9.08

    End of Fiscal Years; Fiscal Quarters      8692  

Section 9.09

    Debarment/Suspension Event      8692  

Section 9.10

    Payment of Taxes      8692  

Section 9.11

    Use of Proceeds      8692  

Section 9.12

    Additional Security; Further Assurances; etc.      8692  

Section 9.13

    Post-Closing Actions      8794  

Section 9.14

    Permitted Acquisitions      8894  

Section 9.15

    [Reserved]      8894  

Section 9.16

    Designation of Subsidiaries      8895  

Section 9.17

    Collateral Monitoring and Reporting      8995   ARTICLE 10 Negative
Covenants      9097  

Section 10.01

    Liens      9197  

Section 10.02

    Consolidation, Merger, or Sale of Assets, etc.      95101  

Section 10.03

    Dividends      98104  

Section 10.04

    Indebtedness      101107  

Section 10.05

    Advances, Investments and Loans      104110  

Section 10.06

    Transactions with Affiliates      107113  

Section 10.07

    Limitations on Payments, Certificate of Incorporation, By-Laws and Certain
Other Agreements, etc.      109115  

Section 10.08

    Limitation on Certain Restrictions on Subsidiaries      110116  

Section 10.09

    Business      111117  

Section 10.10

    Negative Pledges      111118  

Section 10.11

    Financial Covenant      112119   ARTICLE 11 Events of Default      113119  

Section 11.01

    Payments      113119  

Section 11.02

    Representations, etc.      113119  

Section 11.03

    Covenants      113119  

Section 11.04

    Default Under Other Agreements      113120  

Section 11.05

    Bankruptcy, etc.      114120  

Section 11.06

    ERISA      114120  

Section 11.07

    Documents      114121  

Section 11.08

    Guaranties      115121  

Section 11.09

    Judgments      115121  

Section 11.10

    Change of Control      115121  

Section 11.11

    Application of Funds      115121   ARTICLE 12 The Administrative Agent     
116123  

Section 12.01

    Appointment and Authorization      116123  

Section 12.02

    Delegation of Duties      117123  

Section 12.03

    Exculpatory Provisions      117123  

Section 12.04

    Reliance by Administrative Agent      118124  

Section 12.05

    No Other Duties, Etc.      118124  

Section 12.06

    Non-reliance on the Administrative Agent, the Lead Arrangers, the Amendment
No. 1 Lead Arranger, the Amendment No. 2 Lead Arranger and Other Lenders     
118124  

Section 12.07

    Indemnification by the Lenders      118125  

 

-iii-



--------------------------------------------------------------------------------

               Page  

Section 12.08

      Rights as a Lender      119126  

Section 12.09

      Administrative Agent May File Proofs of Claim; Credit Bidding      119126
 

Section 12.10

      Resignation of the Agents      120127  

Section 12.11

      Collateral Matters and Guaranty Matters      120128  

Section 12.12

      Bank Product Providers      121129  

Section 12.13

      Withholding Taxes      121129  

Section 12.14

      Certain ERISA Matters      129  

ARTICLE 13

   Miscellaneous      122130  

Section 13.01

      Payment of Expenses, etc.      122130  

Section 13.02

      Right of Set-off      123131  

Section 13.03

      Notices      123132  

Section 13.04

      Benefit of Agreement; Assignments; Participations, etc.      124132  

Section 13.05

      No Waiver; Remedies Cumulative      126135  

Section 13.06

      [Reserved]      126135  

Section 13.07

      Calculations; Computations      126135  

Section 13.08

      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL   
  127135  

Section 13.09

      Counterparts      128136  

Section 13.10

      [Reserved]      128136  

Section 13.11

      Headings Descriptive      128136  

Section 13.12

      Amendment or Waiver; etc.      128137  

Section 13.13

      Survival      130138  

Section 13.14

      Domicile of Loans      130138  

Section 13.15

      Register      130138  

Section 13.16

      Confidentiality      131139  

Section 13.17

      USA Patriot Act Notice      131140  

Section 13.18

      [Reserved]      132140  

Section 13.19

      Waiver of Sovereign Immunity      132140  

Section 13.20

      [Reserved]      132140  

Section 13.21

      INTERCREDITOR AGREEMENT      132140  

Section 13.22

      Absence of Fiduciary Relationship      132141  

Section 13.23

      Electronic Execution of Assignments and Certain Other Documents     
133141  

Section 13.24

      Entire Agreement      133141  

Section 13.25

      Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
133141  

Section 13.26

      Acknowledgement Regarding any Supported QFCs      142  

ARTICLE 14

   Credit Agreement Party Guaranty      133143  

Section 14.01

      The Guaranty      133143  

Section 14.02

      Bankruptcy      134143  

Section 14.03

      Nature of Liability      134144  

Section 14.04

      Independent Obligation      134144  

Section 14.05

      Authorization      134144  

Section 14.06

      Reliance      135145  

Section 14.07

      Subordination      135145  

Section 14.08

      Waiver      135145  

Section 14.09

      Maximum Liability      136146  

Section 14.10

      Payments      136146  

Section 14.11

      Keepwell      136146  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

   Designated Account Debtors

SCHEDULE 1.01(B)

   Unrestricted Subsidiaries

SCHEDULE 1.01(C)

   Existing Joint Ventures

SCHEDULE 1.02

   Existing Letters of Credit

SCHEDULE 2.01

   Commitments

SCHEDULE 8.12

   [Reserved]

SCHEDULE 8.14

   Subsidiaries

SCHEDULE 8.19

   Labor Matters

SCHEDULE 8.21

   Legal Names; Types of Organization (and Whether Registered Organization);
Jurisdiction of Organization, etc.

SCHEDULE 9.13

   Post-Closing Actions

SCHEDULE 9.17(a)

   Deposit Accounts

SCHEDULE 9.17(f)

   Government Contracts

SCHEDULE 10.01(iii)

   Existing Liens

SCHEDULE 10.04

   Existing Indebtedness

SCHEDULE 10.05(iii)

   Existing Investments

SCHEDULE 10.06(x)

   Affiliate Transactions

SCHEDULE 13.03

   Lender Addresses

EXHIBIT A-1

   Form of Notice of Borrowing

EXHIBIT A-2

   Form of Notice of Conversion/Continuation

EXHIBIT B-1

   Form of Revolving Note

EXHIBIT B-2

   Form of Swingline Note

EXHIBIT C

   Form of U.S. Tax Compliance Certificate

EXHIBIT D

   Form of Notice of Secured Bank Product Provider

EXHIBIT E

   Form of Secretary’s Certificate

EXHIBIT F

   Form of Pledge Agreement

EXHIBIT G

   Form of Security Agreement

EXHIBIT H

   Form of Subsidiaries Guaranty

EXHIBIT I

   Form of Solvency Certificate

EXHIBIT J

   Form of Compliance Certificate

EXHIBIT K

   Form of Assignment and Assumption Agreement

EXHIBIT L

   Form of Intercreditor Agreement

EXHIBIT M

   Form of Administrative Questionnaire

 

-v-



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AGREEMENT, dated as of October 20, 2016, amended by
Amendment No. 1 on June 12, 2017 and as amended on the Amendment No. 2 Effective
Date, among SHAY INTERMEDIATE HOLDING II CORPORATION, a Delaware corporation
(“Holdings”), PAE HOLDING CORPORATION, a Delaware corporation (the “Lead
Borrower”), each of the other Borrowers (as hereinafter defined), the Lenders
party hereto from time to time and BANK OF AMERICA, N.A., as the Administrative
Agent, the Collateral Agent, the Issuing Bank and the Swingline Lender. All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $100,000,000 (or such higher amount as permitted hereunder), (b)
the Borrowers have requested that the Issuing Bank issue Letters of Credit in an
aggregate stated amount at any time outstanding not to exceed
$45,000,000100,000,000 and (c) the Borrowers have requested that the Swingline
Lender extend credit in the form of Swingline Loans in an aggregate principal
amount at any time outstanding not to exceed $10,000,000.25,000,000.

WHEREAS, on the Closing Date, the Lead Borrower will enterentered into (x) the
First Lien Credit Agreement and (y) the Second Lien Credit Agreement, and on the
Closing Date, the Lead Borrower will useused the proceeds of borrowings
thereunder, together with borrowings of Revolving Loans under this Agreement,
(a) to finance the repayment of all amounts outstanding under the Existing
Credit Agreement, (b) to pay the Special Dividend, (c) for other general
corporate purposes and corporate transactions and (e) to pay the Transaction
Costs.

WHEREAS, the Lead Borrower requested that, on the Amendment No. 2 Effective
Date, this Agreement be amended as set forth in Amendment No. 2, pursuant to
Amendment No. 2.

NOW THEREFOREWHEREAS, the Required Lenders are willing to extend such credit to
the Borrowers, the Swingline Lender is willing to make Swingline Loans to the
Borrowers and the Issuing Bank is willing to issue Letters of Credit for the
account of the Borrowershave indicated their willingness to amend this Agreement
on the Amendment No. 2 Effective Date on the terms and subject to the conditions
set forth herein. and in Amendment No. 2.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1 Definitions and Accounting Terms.

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings: “Account Debtor” shall mean any Person who may
become obligated to another Person under, with respect to, or on account of, an
Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower, which
assets shall, as a result of the respective acquisition, become assets of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower (or assets of a
Person who shall be merged with and into the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower) or (y) a majority of the Equity Interests of
any such Person, which Person shall, as a result of the respective acquisition,
become a Restricted Subsidiary of the Lead Borrower (or shall be merged with and
into the Lead Borrower or a Restricted Subsidiary of the Lead Borrower).

“Acquisition” shall mean the transactions contemplated by the Acquisition
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
January 14, 2016, among Holdings, Shay Merger Corporation, the Lead Borrower and
LG PAE, L.P., as the stockholder representative.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the Collateral Agent and one or more Junior Representatives for holders of
Permitted Junior Debt providing that, inter alia, the Liens on the Collateral in
favor of the Collateral Agent (for the benefit of the Secured Creditors) shall
be senior to such Liens in favor of the Junior Representatives (for the benefit
of the holders of Permitted Junior Debt), as such intercreditor agreement may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof. The Additional
Intercreditor Agreement shall be in a form customary at such time for
transactions of the type contemplated thereby and reasonably satisfactory to the
Administrative Agent and the Lead Borrower (it being understood that the terms
of the Intercreditor Agreement are reasonably satisfactory).

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.

“Administrative Agent Fees” shall have the meaning provided in Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit M or any other form approved by the
Administrative Agent.

“Advisory Agreement” shall mean that certain Management Agreement, dated as of
March 14, 2016 by and between the Sponsor and the Lead Borrower, as amended,
restated, modified or replaced from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Documentation Agents, the Syndication Agents and any other agent with respect to
the Credit Documents, including, without limitation, the Lead Arrangers, the
Amendment No. 1 Lead Arranger and the Amendment No. 2 Lead Arranger.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.

“Agreement” shall mean this Revolving Credit Agreement, as amended by Amendment
No. 1 on the Amendment No. 1 Effective Date, as amended by Amendment No. 2 on
the Amendment No. 2 Effective Date and as further modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

- 7 -



--------------------------------------------------------------------------------

“Alternative Currency” shall mean Euros, Pound Sterling, Swiss Francs, Japanese
Yen and such other currencies as may be agreed by the Issuing Bank in its sole
discretion.

“Amendment No. 1” shall mean that certain Amendment No. 1 to the Revolving
Credit Agreement, dated as of June 12, 2017, among Holdings, the Borrowers, the
other Guarantors party thereto, the Lenders party thereto, the Administrative
Agent and the other parties thereto.

“Amendment No. 1 Effective Date” shall mean June 12, 2017.

“Amendment No. 1 Lead Arranger” shall have the meaning given to the term
“Arranger” in Amendment No. 1.

“Amendment No. 2” shall mean that certain Amendment No. 2 to the Revolving
Credit Agreement, dated as of January 31, 2020, among Holdings, the Borrowers,
the other Guarantors party thereto, the Lenders party thereto, the
Administrative Agent and the other parties thereto.

“Amendment No. 2 Effective Date” shall mean the date on which all the conditions
precedent to the effectiveness of Amendment No. 2, listed in Section 4.01
thereof, shall have been satisfied, which date is January 31, 2020.

“Amendment No. 2 Lead Arranger” shall have the meaning provided in Amendment
No. 2.

“ Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the Patriot Act.

“Applicable Margin” shall mean with respect to any Type of Revolving Loan, the
per annum margin set

forth below, as determined by the Average Availability as of the most recent
Adjustment Date:

 

Level

  

Average Availability
(percentage of Line Cap)

  

Base Rate Loans

  

LIBO Rate Loans

I

   ³ 66%    0.75%    1.75%

II

   ³ 33% but < 66%    1.00%    2.00%

III

   < 33%    1.25%    2.25%

Until completion of the first full fiscal quarter after the Closing Date, the
Applicable Margin shall be determined as if Level II were applicable.
Thereafter, the Applicable Margin shall be subject to increase or decrease on
the first Business Day of each fiscal quarter based on Average Availability, and
each such increase or decrease in the Applicable Margin shall be effective on
the Adjustment Date occurring immediately after the last day of the fiscal
quarter most recently ended. If the Borrowers fail to deliver any Borrowing Base
Certificate on or before the date required for delivery thereof, then, at the
option of the Required Lenders, the Applicable Margin shall be determined as if
Level III were applicable, from the first day of the calendar month following
the date such Borrowing Base Certificate was required to be delivered until the
date of delivery of such Borrowing Base Certificate.

“Applicable Time” shall mean, with respect to any payment in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Issuing Bank to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

 

- 8 -



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) an existing Lender, (b) an Affiliate of an existing Lender, or
(c) an entity or an Affiliate of an entity that administers or manages an
existing Lender.

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.

“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.

“Average Usage” shall mean the average utilization of Revolving Commitments
during the immediately preceding fiscal quarter.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-in Legislation
Schedule.

“Bank of America” shall mean Bank of America, N.A., together with its
successors.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of its Subsidiaries: (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card,
purchase card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower, other than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations (which shall at all times include a reserve for
the maximum amount of all Noticed Hedges outstanding at that time).

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the LIBO Rate for a LIBO Rate Loan with a one month
Interest Period commencing on such day plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

- 9 -



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowers” shall mean (i) the Lead Borrower and (ii) any Subsidiary Borrower.

“Borrowing” shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having in the case of LIBO Rate
Loans, the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 3.01 shall be considered part of the related Borrowing of LIBO Rate
Loans.

“Borrowing Base” shall mean at any time of calculation, an amount equal to the
lesser of (x) the total amount of cash collections from Accounts by the
Borrowers over the trailing 30-day period, and (y) the sum of, without
duplication:

(a) the book value of Eligible Accounts of the Borrowers multiplied by the
advance rate of 85%, plus

(b) the lesser of (i) the book value of Eligible Unbilled Accounts of the
Borrowers multiplied by the Advance Rate of 7075% and (ii) an amount equal to
4555 % of the total Borrowing Base (after giving effect to amounts under this
clause (b)), plus

(c) the lesser of (i) $20,000,00025,000,000 and (ii) the book value of Eligible
Billed Hybrid Accounts of the Borrowers multiplied by the Advance Rate of 5065
%, plus

(d) 100% of Eligible Cash of the Borrowers, minus

(e) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

It is understood that until the earlier of (a) such time as the Lead Borrower
has delivered to the Administrative Agent the field examination and related
Borrowing Base Certificate required by Section 9.13 hereof, and (b) the 90th day
following the Closing Date, the Borrowing Base shall be deemed to be
$75,000,000. If the field examination and related Borrowing Base Certificate
required by Section 9.13 are not delivered by such 90th day, the Borrowing Base
shall immediately become zero until such delivery.

The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that the Borrowing Base set forth
on a Borrowing Base Certificate differs from the Borrowing Base, (ii) discuss
the basis for any such deviation and any changes proposed by the Lead Borrower,
including the reasons for any impositions of or changes in Reserves or any
change in advance rates with respect to Eligible Accounts (in the Administrative
Agent’s Permitted Discretion and subject to the definition thereof) or
eligibility criteria, with the Lead Borrower, (iii) consider, in the exercise of
its Permitted Discretion, any additional factual information provided by the
Lead Borrower relating to the determination of the Borrowing Base and
(iv) promptly notify the Lead Borrower of its decision with respect to any
changes proposed by the Lead Borrower. Pending a decision by the Administrative
Agent to make any requested change, the initial determination of the Borrowing
Base by the Administrative Agent shall continue to constitute the Borrowing
Base.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance satisfactory to the Administrative
Agent.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, any day which

 

- 10 -



--------------------------------------------------------------------------------

is a Business Day described in clause (i) above and which is also a day for
trading by and between banks in the New York or London interbank eurodollar
market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with U.S. GAAP and,
without duplication, the amount of Capitalized Lease Obligations incurred by
such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by a third party
(excluding any Credit Party or any of its Restricted Subsidiaries) and for which
no Credit Party or any of its Restricted Subsidiaries has provided or is
required to provide or incur, directly or indirectly, any consideration or
monetary obligation to such third party or any other Person (whether before,
during or after such period) and (v) property, plant and equipment taken in
settlement of accounts.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash in accordance
with Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean:

(i) U.S. Dollars, Canadian dollars, pounds sterling, euros, the national
currency of any participating member state of the European Union or, in the case
of any Foreign Subsidiary, such local currencies held by it from time to time in
the ordinary course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least AA- (or the equivalent grade) by Moody’s or Aa3 by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

 

- 11 -



--------------------------------------------------------------------------------

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition; and

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to an Initial Public Offering, any combination of
Permitted Holders shall fail to own beneficially (within the meaning of Rules
13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date), directly
or indirectly, in the aggregate Equity Interests representing at least a
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;

(b) at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or group directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;

(c) a “change of control” (or similar event) shall occur in any document
pertaining to (I) the First Lien Credit Agreement, (II) the Second Lien Credit
Agreement and (III) the definitive agreements pursuant to which any Refinancing
Notes or Indebtedness permitted under Sections 10.04 (xxix) was issued or
incurred, in each case of this subclause (III) with an aggregate outstanding
principal amount in respect of such series of Refinancing Notes or other
Indebtedness in excess of the Threshold Amount, except in each case of this
clause (c), to the extent (if any) arising in connection with the Pinnacle
Transactions; or

(d) Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of each of the Borrowers (other than in connection with or after an
Initial Public Offering or in connection with any transaction permitted by
Section 10.02 hereof).

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“Closing Date” shall mean October 20, 2016.

 

- 12 -



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all Pledge Agreement Collateral and
all “Collateral” as described in the Security Agreement.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto, and in any
case, in form and substance reasonably satisfactory to the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including
goodwill and organizational costs) (excluding any such adjustment to the extent
that it represents an accrual of or reserve for cash expenditures in any future
period except to the extent such adjustment is subsequently reversed), in each
case of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication)

(i) provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii) the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii) the Consolidated Interest Charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Charges were deducted in computing such Consolidated Net Income; plus

(iv) any other consolidated non-cash charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such consolidated non-cash
charges were included in computing such Consolidated Net Income; provided that
if any such non-cash charge represents an accrual or reserve for anticipated
cash charges in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period;
plus

 

- 13 -



--------------------------------------------------------------------------------

(v) any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi) the Specified Permitted Adjustments and any other cost savings, operating
expense reductions, operating improvements and synergies permitted to be added
back to this definition pursuant to the definition of “Pro Forma Cost Savings”
(including, without limitation, costs and expenses incurred after the Closing
Date related to employment of terminated employees incurred by such Person
during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income) and, in each case, subject to the “Cost
Savings Cap” (as defined in the definition of “Pro Forma Cost Savings”); plus

(vii) losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii) capitalized consulting fees and organization costs; plus

(ix) any impact related to the application of purchase accounting in connection
with any Permitted Acquisition or Permitted Joint Venture; plus

(x) any contingent or deferred payments (including Earnout Payments, noncompete
payments and consulting payments) made to sellers in the Acquisition Permitted
Acquisitions or any acquisitions or Investments consummated prior to the Closing
Date); plus

(xi) the amount of fees and expenses incurred by such Person pursuant to (a) the
Advisory Agreement as in effect on the Closing Date during such period or
pursuant to any amendment, modification or supplement thereto or replacement
thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(xii) any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; minus

(xiii) the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiv) any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xv) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period, in each case, on a consolidated basis
and determined in accordance with U.S. GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters for which Section 9.01 Financial Statements were
required to have been delivered, the ratio of (a) Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for such period, minus (x) Capital
Expenditures of the Lead Borrower and its Restricted Subsidiaries paid in cash
(excluding the proceeds of any Indebtedness (other than Indebtedness hereunder))
for such period, (y) the amount of cash payments made during such period by the
Lead Borrower and its Restricted Subsidiaries in respect of federal, state,
local and foreign income taxes during such period (net of cash refunds received
for such period) and (z) Dividends permitted by Section 10.03(xiii) or (xv) paid
in cash for such period to (b) Consolidated Fixed Charges for such period.

 

- 14 -



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” shall mean, for any period of four consecutive
fiscal quarters for which Section 9.01 Financial Statements were required to
have been delivered, for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis, the sum, without duplication, of (a) Consolidated Interest
Charges for such period to the extent paid in cash (or accrued and payable on a
current basis in cash) and (b) the aggregate amount of scheduled amortization
payments of principal made during such period in respect of long-term
Consolidated Indebtedness (as such amortization payments may be reduced on
account of any prepayments of such Consolidated Indebtedness). Notwithstanding
the foregoing, for purposes of calculating Consolidated Fixed Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date, Consolidated Fixed Charges shall be calculated from the period from the
Closing Date to the date of determination divided by the number of days in such
period and multiplied by 365.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of Indebtedness and (iii) all Contingent Obligations of the Lead Borrower and
its Restricted Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in the preceding clauses (i) and (ii), in each case,
determined on a consolidated basis in accordance with U.S. GAAP and calculated
on a Pro Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Refinancing Notes, Permitted First Lien Notes or
Permitted Junior Notes that have been defeased or satisfied and discharged in
accordance with the applicable indenture or with respect to which the required
deposit has been made in connection with a call for repurchase or redemption to
occur within the time period set forth in the applicable indenture, in each case
to the extent such transactions are permitted by Section10.07(a).

“Consolidated Interest Charges” shall mean, for any period of four consecutive
fiscal quarters for which Section 9.01 Financial Statements were required to
have been delivered, for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis, all cash interest, premium payments, debt discount, charges
and related fees and expenses, net of interest income, of the Lead Borrower and
its Restricted Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
excluding (a) up-front or financing fees, transaction costs, commissions,
expenses, premiums or charges, (b) costs associated with obtaining, or breakage
costs in respect of swap or hedging agreements and (c) amortization of deferred
financing costs. Notwithstanding the foregoing, for purposes of calculating
Consolidated Interest Charges for any period that includes a fiscal quarter (or
portion thereof) prior to the Closing Date (other than as a component of
Consolidated EBITDA), Consolidated Interest Charges shall be calculated from the
period from the Closing Date to the date of determination divided by the number
of days in such period and multiplied by 365.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i) any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses (including related to the Transaction) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;

(ii) any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any

 

- 15 -



--------------------------------------------------------------------------------

disposition of assets outside the ordinary course of business or the disposition
of securities or the early extinguishment of Indebtedness, together with any
related provision for taxes on any such gain, loss, income or expense will be
excluded;

(iii) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded,
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv) the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v) [reserved];

(vi) the cumulative effect of any change in accounting principles will be
excluded;

(vii) (a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and
(b) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, will be excluded;

(viii) the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities resulting from the application of U.S.
GAAP and the amortization of intangibles arising from the application of U.S.
GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x) any increase in amortization or depreciation, or effect of any adjustments
to inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Acquisition or
any other acquisition prior to or following the Closing Date will be excluded;

(xi) an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;

(xii) unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

 

- 16 -



--------------------------------------------------------------------------------

(xiii) any net gain or loss from Obligations or in connection with the early
extinguishment of obligations under Swap Contracts (including of ASC 815,
Derivatives and Hedging) will be excluded; and

(xiv) subject to the Cost Savings Cap, the amount of any restructuring, business
optimization, acquisition and integration costs and charges (including, without
limitation, retention, severance, systems establishment costs, excess pension
charges, information technology costs, rebranding costs, contract termination
costs, including future lease commitments, costs related to the start-up,
closure or relocation or consolidation of facilities and costs to relocate
employees) will be excluded; and

(xv) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

“Consolidated Senior Secured Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Lead Borrower or any of its Restricted Subsidiaries less (ii) the sum of
(x) the aggregate principal amount of any Indebtedness of the Lead Borrower and
its Restricted Subsidiaries at such time that is subordinated in right of
payment to the Obligations and (y) the aggregate amount of unrestricted cash and
Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 10.01 and Liens created under the First
Lien Credit Agreement and the credit documents related thereto, the Second Lien
Credit Agreement and the credit documents related thereto, any Credit Document
and any Permitted Junior Debt Documents (to the extent that such cash and Cash
Equivalents also secure the Indebtedness hereunder on a senior priority basis))
included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time, in each case, calculated on a Pro Forma
Basis.

“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) Consolidated Senior Secured Debt at such time to (ii) Consolidated
EBITDA of the Lead Borrower and its Restricted Subsidiaries for the Test Period
then most recently ended for which Section 9.01 Financials were required to have
been delivered. If the Consolidated Senior Secured Net Leverage Ratio is being
determined for a given Test Period, Consolidated Senior Secured Debt shall be
measured on the last day of such Test Period, with Consolidated EBITDA being
determined for such Test Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” shall mean, at any time, (i) the sum of all
Consolidated Indebtedness at such time, less (ii) the aggregate amount of
unrestricted cash and Cash Equivalents (in each case, free and clear of all
Liens, other than nonconsensual Liens permitted by Section 10.01 and Liens
created under any First Lien Credit Documents, any Second Lien Credit Documents,
any Credit Document and any Permitted Junior Debt Documents (to the extent that
such cash and Cash Equivalents also secure the Indebtedness hereunder on a
senior priority basis)) included on the consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries at such time, in each case, calculated
on a Pro Forma Basis.

“ Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of (a) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by
Section 10.01 and Liens created under the First Lien Credit Agreement and the
credit documents related thereto, any Second Lien Credit Documents, any Credit
Document and any Permitted Junior Debt Documents (to the extent that such cash
and Cash Equivalents also secure the Indebtedness hereunder on a senior priority
basis) included on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries at such time to (y) Consolidated EBITDA of the Lead
Borrower and its Restricted Subsidiaries for the Test Period then most recently
ended for which Section 9.01 Financials were required to have been delivered, in
each case, calculated on a Pro Forma Basis. If the Consolidated Total Net
Leverage Ratio is being determined for a given Test Period, Consolidated
Indebtedness shall be measured on the last day of such Test Period, with
Consolidated EBITDA being determined for such Test Period.

 

- 17 -



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings.”

“Covered Entity” shall have the meaning assigned to such term in
Section 13.26(b).

“Credit Agreement Party” shall mean each of Holdings and the Borrowers.

“Credit Agreement Party Guaranty” shall mean the guaranty of each Credit
Agreement Party pursuant to Section 14.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement,, Amendment No. 1,
Amendment No. 2, each Note, each Subsidiaries Guaranty, each Security Document,
the Intercreditor Agreement, any Additional Intercreditor Agreement, each
Incremental Revolving Commitment Agreement and each Extension Amendment.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, amendment, extension or renewal of any Letter of Credit by
the Issuing Bank or the amendment, extension or renewal of any Existing Letter
of Credit; provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans.

“Credit Party” shall mean Holdings, the Borrowers and each Subsidiary Guarantor.

“Debarment/Suspension Event” shall mean that any Credit Party has been debarred
or suspended from contracting with the Federal government pursuant to Federal
Acquisition Regulation subpart 9.4, for a period exceeding 30 consecutive days,
with respect to matters representing over 25% of the consolidated revenues of
the Lead Borrower and its Restricted Subsidiaries at the time of such debarment
or suspension.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

- 18 -



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Lead Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Lead
Borrower, to confirm in writing to the Administrative Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of (A) a proceeding under any Debtor
Relief Law or (B) a Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Lead Borrower and each other Lender promptly
following such determination

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Deposit Account) for any Borrower or any other Credit
Party, in each case as required by and in accordance with the terms of
Section 9.17.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an asset sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.

“Dilution” shall mean for any period with respect to any Borrower, the fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
reductions in the Accounts of such Borrower for such period other than by reason
of dollar for dollar cash payment and the denominator of which is the aggregate
dollar amount of the sales of such Borrower for such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
(initially $0) sufficient to reduce the advance rate against Eligible Accounts
by 1 percentage point (or fraction thereof, rounding to the nearest one-tenth of
1 percentage point) for each percentage point (or fraction thereof, rounding to
the nearest one-tenth of 1 percentage point) by which Dilution is in excess of
5%.

 

- 19 -



--------------------------------------------------------------------------------

“Disqualified Lender” shall mean certain competitors of the Lead Borrower and
its Subsidiaries identified in writing by the Lead Borrower to the
Administrative Agent and the Lenders from time to time (other than bona fide
fixed income investors or debt funds); provided that the foregoing shall not
apply (x) retroactively to disqualify any parties that have previously acquired
an assignment or participation interest in any Loans to the extent that any such
party was not a Disqualified Lender at the time of the applicable assignment or
participation, as the case may be or (y) to any bona fide fixed income investors
or debt funds.

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from any action, (ii) the Total Net Leverage Ratio on a Pro Forma
Basis immediately after giving effect to such action is no greater than 6.0 to
1.0, (iii) (a) Availability on a Pro Forma Basis immediately after giving effect
to such action would be at least the greater of (x) 17.5% of the Line Cap and
(y) $15,000,000 and (b) over the 30 consecutive days prior to consummation of
such action, Availability averaged no less than the greater of (x) 17.5% of the
Line Cap and (y) $15,000,000, on a Pro Forma Basis for such action and (iv) (a)
if Availability on a Pro Forma Basis immediately after giving effect to such
action is less than the greater of (x) 25% of the Line Cap and (y) $20,000,000,
or (b) over the 30 consecutive days prior to consummation of such action,
Availability averaged less than the greater of (x) 25% of the Line Cap and (y)
$20,000,000, on a Pro Forma Basis for such action, the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.

“Documentation Agents” shall mean Bank of America, N.A. Citizens Bank, National
Association, SunTrustTruist Bank and Morgan Stanley Senior Funding, Inc. in
their capacities as co-documentation agents under this Agreement.

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 3.01(d).

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

“Dominion Account” shall mean an account at Bank of America over which the
Administrative Agent has exclusive control for withdrawal purposes pursuant to
the terms and provisions of this Agreement and the other Credit Documents.

“Earnout Payments” shall mean payments made by the Lead Borrower and/or any of
its Restricted Subsidiaries under a contractual arrangement entered into with a
seller in connection with the Acquisition or a Permitted Acquisition as part of
the consideration given to such seller for such Acquisition or Permitted
Acquisition where the amounts of such payments are based upon, and are dependent
upon, the business acquired pursuant to such Acquisition or Permitted
Acquisition achieving meaningful revenue, earnings or other performance target
levels agreed upon in good faith by the Lead Borrower and such seller.

 

- 20 -



--------------------------------------------------------------------------------

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Revolving Loans, the effective yield on
such Revolving Loans as determined by the Administrative Agent, taking into
account the applicable interest rate margins, any interest rate floors or
similar devices and all fees, including upfront or similar fees or original
issue discount (amortized over the shorter of (x) the Weighted Average Life to
Maturity of such Loans and (y) the four years following the date of incurrence
thereof) payable generally to Lenders making such Loans, but excluding any
arrangement, structuring, commitment, underwriting or other fees payable in
connection therewith that are not generally shared with the relevant Lenders and
customary consent fees paid generally to consenting Lenders. Each determination
of the “Effective Yield” by the Administrative Agent shall be conclusive and
binding on all Lenders absent manifest error.

“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by all Borrowers and reflected in the most
recent Borrowing Base Certificate delivered by the Lead Borrower to the
Administrative Agent shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies. In addition, the Administrative Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below, to establish new criteria with respect to Eligible
Accounts and to adjust the advance rates, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders in the case of
adjustments, new criteria or increases in advance rates which have the effect of
making more credit available than would have been available if the standards in
effect on the Closing Date had continued to be in effect. Eligible Accounts
shall not include any of the following Accounts:

(i) any Account in which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority perfected Lien (except such Liens as
permitted by Section 10.01(i) hereof);

(ii) any Account that is not owned by a Borrower;

(iii) any Account owing to a joint venture (excluding a joint venture comprised
of Wholly-Owned Subsidiaries of the Borrowers);

(iv) any Account that does not arise from a “cost plus”, “cost reimbursement”,
or “time and materials” contract (each as categorized by the Lead Borrower in
the ordinary course pursuant to methodology described to the Administrative
Agent prior to the Closing Date); provided that all Accounts arising under any
“multiple contract type” contract shall be deemed eligible so long as no more
than 40% (or such greater percentage as the Administrative Agent may agree) of
the Accounts arising under such contract (or multiple-contract program, if
applicable) over the preceding 12-month period (or, prior to December 31, 2016,
the preceding 9-month period) have arisen from “fixed price” and/or “milestone”
components of such contract (or program);

(v) any Account, program or contract that is classified or undisclosed;

(vi) any Account arising from a program or contract with respect to which the
applicable Borrower is subject to a Debarment/Suspension Event;

 

- 21 -



--------------------------------------------------------------------------------

(vii) any Account due from an Account Debtor that is not domiciled in the United
States, Puerto Rico or Canada and (if not a natural person) organized under the
laws of the United States, Puerto Rico or Canada or any political subdivision
thereof in the aggregate unless, in each case, such Account is backed by a
letter of credit acceptable to the Administrative Agent which is in the
possession of, is directly drawable by the Administrative Agent and, with
respect to which the Administrative Agent has “control” as defined in
Section 9-107 of the UCC;

(viii) any Account that is payable in any currency other than U.S. Dollars,
Euros, Pound Sterling, Swiss Francs or Japanese Yen;

(ix) any Account that does not arise from the sale of goods or the performance
of services by such Borrower in the ordinary course of its business;

(x) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(xi) any Account (A) as to which a Borrower’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (B) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial or
administrative process or (C) that represents a progress billing, fixed price or
milestone billing consisting of an invoice for goods sold or used or services
rendered pursuant to a contract under which the Account Debtor’s obligation to
pay that invoice is subject to a Borrower’s completion of further performance
under such contract (except where eligibility is provided for in (iv) above or
in the definition of “Eligible Billed Hybrid Account”) or is subject to the
equitable lien of a surety bond issuer;

(xii) to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate exists or is owed, or the Account is, or is reasonably likely to
become, subject to any right of set-off (including billings in excess of cost)
by the Account Debtor, to the extent of the amount of such set-off, it being
understood that the remaining balance of the Account shall be eligible;

(xiii) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(xiv) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, that has not been sent on a timely
basis to the applicable Account Debtor according to the normal invoicing and
timing procedures of the Borrower;

(xv) any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Borrower (other than any portfolio company of the
Sponsor to the extent such Account is on terms and conditions not less favorable
to the applicable Borrower as would reasonably be obtained by such Borrower at
that time in a comparable arm’s-length transaction with a Person other than a
portfolio company of the Sponsor);

(xvi) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further that, in
calculating delinquent portions of Accounts under clause (xvi)(A)(i) below,
credit balances will be excluded:

(A) such Account (i) is not paid and is more than 60 days past due according to
its original terms of sale or if no payment date is specified, more than 90 days
after the date of the original invoice therefor, or (ii) with dated terms of no
more than 120 days from the invoice date, or (iii) which has been written off
the books of the Borrowers or otherwise designated as uncollectible; or

 

- 22 -



--------------------------------------------------------------------------------

(B) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Lead Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Lead Borrower and
its Subsidiaries in the ordinary course of business consistent with
past-practice; or

(C) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors; provided that so long as an order exists permitting
payment of trade creditors specifically with respect to such Account Debtor and
such Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause (C) to the extent the order permitting such
financing allows the payment of the applicable Account;

(xvii) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the U.S. Dollar amount of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause
(xvi) above;

(xviii) any Account as to which any of the representations or warranties in the
Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(xix) any Account which is evidenced by a judgment, Instrument (as defined in
the Security Agreement) or Chattel Paper (as defined in the Security Agreement)
and such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;

(xx) any Account arising on account of a supplier rebate, unless the Borrowers
have received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;

(xxi) any Account which is a component of a program to the extent such program
exceeds 25% of the aggregate Eligible Accounts of all Borrowers;

(xxii) any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Borrower (except where eligibility is
provided for in clause (iv) above or in the definition of “Eligible Billed
Hybrid Accounts”);

(xxiii) any Account which is owing in respect of interest and late charges;

(xxiv) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of a field examination and such other due
diligence with respect to such target’s Accounts as the Administrative Agent may
require in its Permitted Discretion, in each case, the results of which to be
reasonably satisfactory to Administrative Agent, except, that, prior to the
completion of such field examination, Accounts acquired in a Permitted
Acquisition may be deemed Eligible Accounts, provided, that, (i) the Accounts
are of the same type and character as the existing Eligible Accounts and
otherwise meet the criteria set forth herein and (ii) the aggregate amount of
such Accounts, plus all Eligible Billed Hybrid Accounts and Eligible Unbilled
Accounts for which Administrative Agent has not received a field examination and
other due diligence, which may be deemed Eligible Accounts, Eligible Billed
Hybrid Accounts and Eligible Unbilled Accounts, respectively, shall not exceed
10% of the Borrowing Base at such time (calculated including such acquired
assets) at any time; or

 

- 23 -



--------------------------------------------------------------------------------

(xxv) any Account as to which the contract or agreement underlying such Account
is governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than the United States, any
state thereof, the District of Columbia, Canada or any province thereof.

“Eligible Billed Hybrid Accounts” shall mean Accounts owned by the Borrowers
that satisfy the criteria set forth in the definition of “Eligible Accounts”
(excluding clause (xi)(C) or (xxii) thereof), and which would satisfy all such
criteria but for the fact that the contracts from which such Accounts arise
constitute “fixed price” or “milestone” contracts, or are “multiple contract
type” contracts of which the “fixed price” and/or “milestone” components have
given rise to greater than 40% of the Accounts thereunder over the preceding
12-month period (or, prior to December 31, 2016, the preceding 9-month period).

“Eligible Cash” shall mean, with respect to any Person, cash of such Person that
is on deposit in a controlled investment account with the Collateral Agent over
which such Person or any third party does not have withdrawal rights.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) the
Sponsor, Holdings, each Borrower and their respective Subsidiaries and
Affiliates.

“Eligible Unbilled Accounts” shall mean Accounts owned by the Borrowers that
satisfy each of the criteria contained in the definition of “Eligible Accounts”
(excluding clause (xiv) and (xxii) thereof) and that are included in the Lead
Borrower’s “unbilled A/R reconciliation by category” matrix in any of the
following categories: (x) “opening billing detail less than 30 days” (i.e.,
current month costs incurred in the month that are subsequently billable in the
period with burdens), (y) “opening billing detail greater than 30 days” (i.e,
costs incurred in the previous months that are subsequently billable in the
period with burdens) or (z) “accruals” (i.e., costs accrued that have not been
processed via accounts payable and cannot yet be invoiced), calculated net of
any deductions under the applicable contract set forth in such reconciliation
detail.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, investigation, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (b) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the Environment due to the presence of
Hazardous Materials, including any Release or threat of Release of any Hazardous
Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials,
including, without limitation, CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et
seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et
seq.; the Emergency Planning and the Community Right-to-Know Act of 1986, 42
U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. §
1801 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; and any state,
provincial and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

- 24 -



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code and solely with respect to Section 412 of the
Code, Sections 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate a Plan,
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
or the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Multiemployer Plan or to appoint a
trustee to administer any Plan, (e) the adoption of any amendment to a Plan that
would require the provision of security pursuant to the Code, ERISA or other
applicable law, (f) the receipt by the Lead Borrower, a Restricted Subsidiary of
the Lead Borrower, or an ERISA Affiliate of any written notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Lead Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA
Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Lead Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which the Lead Borrower or any
Restricted Subsidiary would reasonably be expected to have liability, (h) the
occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of any Plan or the appointment of a
trustee to administer any Plan, (i) the filing of any request for or receipt of
a minimum funding waiver under Section 412(c) of the Code with respect to any
Plan or Multiemployer Plan, (j) a determination that any Plan is in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (k) the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower or any ERISA Affiliate of any notice, that a Multiemployer Plan is, or
is expected to be, in endangered or critical status under Section 305 of ERISA,
or (l) any other extraordinary event or condition with respect to a Plan or
Multiemployer Plan which would reasonably be expected to result in a Lien or any
acceleration of any statutory requirement to fund all or a substantial portion
of the unfunded accrued benefit liabilities of such plan.

“EU Bail-in Legislation Schedule” shall mean the EU Bail-in Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Excluded Deposit Account” shall mean a Deposit Account (i) which is used for
the sole purpose of making payroll and withholding tax payments related thereto
and other employee wage and benefit payments and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(ii) which is

 

- 25 -



--------------------------------------------------------------------------------

used solely for paying taxes, including sales taxes, (iii) which is used solely
as an escrow account or as a fiduciary or trust account maintained solely for
the benefit of third parties, (iv) which is a zero balance Deposit Account or
(v) which, individually or together with any other Deposit Accounts that are
Excluded Deposit Accounts pursuant to this clause (v), has an average daily
balance for any fiscal month of less than $5,000,000.

“Excluded Subsidiary” shall mean any Subsidiary of the Lead Borrower (other than
a Borrower) that is (a) a Foreign Subsidiary, (b) an Unrestricted Subsidiary,
(c) a FSHCO, (d) not a Wholly-Owned Subsidiary of the Lead Borrower or one or
more of its Wholly-Owned Restricted Subsidiaries, (e) an Immaterial Subsidiary
that is designated as such by the Lead Borrower in a certificate of a
Responsible Officer of the Lead Borrower delivered to the Administrative Agent,
(f) established or created pursuant to Section 10.05(xi) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition,
(g) prohibited by applicable law, rule, regulation from guaranteeing the credit
facilities established hereunder, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
in each case, unless, such consent, approval, license or authorization has been
received (but without obligation to seek the same), in each case so long as the
Administrative Agent shall have received a certification from the Lead
Borrower’s general counsel or a Responsible Officer of the Lead Borrower as to
the existence of such prohibition or consent, approval, license or authorization
requirement, (h) prohibited from guaranteeing the Obligations by any contractual
obligation in existence (x) on the Closing Date or (y) at the time of the
acquisition of such Subsidiary after the Closing Date (to the extent such
prohibition was not entered into in contemplation of such acquisition), (i) a
Subsidiary with respect to which a guarantee by it of the Obligations would
result in a material adverse tax consequence to Holdings, the Lead Borrower or
the Restricted Subsidiaries, as reasonably determined by the Lead Borrower in
consultation with the Administrative Agent, (j) a not-for-profit Subsidiary,
(k) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent (confirmed in writing by notice to the Lead Borrower),
the cost or other consequences (including any adverse tax consequences) of
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (l) any Subsidiary regulated as an insurance
company and (m) any Domestic Subsidiary that is a direct or indirect Subsidiary
of a Foreign Subsidiary that is a CFC or a FSHCO; provided that, notwithstanding
the above, (x) if a Subsidiary executes the Subsidiaries Guaranty as a
“Subsidiary Guarantor” then it shall not constitute an “Excluded Subsidiary”
(unless released from its obligations under the Subsidiaries Guaranty as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof) and
(y) if a Subsidiary serves as a guarantor under (I) the Second Lien Credit
Agreement or any refinancing of the Second Lien Credit Agreement, Refinancing
Notes, Permitted Junior Debt or any other Indebtedness incurred by any Borrower
or any Guarantor, in each case of this clause (I), with a principal amount in
excess of the Threshold Amount or (II) the First Lien Credit Agreement, then it
shall not constitute an “Excluded Subsidiary” (unless released from its
obligations under the Subsidiaries Guaranty as a “Subsidiary Guarantor” in
accordance with the terms hereof and thereof); provided, further, that in the
event any Subsidiary that is to become a Guarantor pursuant to clause (x) or (y)
of this definition is organized in a jurisdiction other than the U.S., such
jurisdiction shall be reasonably acceptable to the Administrative Agent and such
Subsidiary shall grant a perfected lien on substantially all of its assets
pursuant to arrangements reasonably agreed between the Administrative Agent and
the Borrower subject to customary limitations in such jurisdiction to be
reasonably agreed between the Administrative Agent and the Borrower.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

- 26 -



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by a Borrower under Section 3.04), any
U.S. federal withholding Tax that is imposed on amounts payable to such Lender
at the time such Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding tax pursuant to Section 5.01(a), (d) any Taxes attributable
to such recipient’s failure to comply with Section 5.01(b) or Section 5.01(c),
(e) any Taxes imposed under FATCA and (f) U.S. federal backup withholding Taxes
pursuant to Code Section 3406.

“Existing Credit Agreement” shall mean that certain Credit Agreement, dated as
of March 14, 2016, among Holdings, the Lead Borrower, the subsidiary borrowers
from time to time party thereto, the lenders from time to time party thereto,
and Bank of America, as administrative agent (as modified, supplemented,
amended, restated, extended or renewed from time to time).

“Existing Credit Agreement Refinancing” shall mean the repayment of all of the
outstanding indebtedness (and termination of all commitments) under the Existing
Credit Agreement, all as provided in Section 6.05.

“Existing Indebtedness” shall have the meaning provided in Section 10.04(vii).

“Existing Joint Ventures” shall mean joint ventures in respect of which the Lead
Borrower or any of its Subsidiaries holds an equity interest on the Closing Date
as set forth on Schedule 1.01C.

“Existing Letters of Credit” shall mean those Letters of Credit described on
Schedule 1.02 hereto.

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extending Lender” shall have the meaning provided in Section 2.19(c).

“Extension Amendment” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(c).

“Extension Request” shall have the meaning provided in Section 2.19(a).

“Extension Series” shall have the meaning provided in Section 2.19(a).

 

- 27 -



--------------------------------------------------------------------------------

“Fair Value” shall mean the amount at which the assets (both tangible and
intangible), in their entirety, of Holdings and its Subsidiaries taken as a
whole would change hands between an independent willing buyer and a willing
seller, within a commercially reasonable period of time, each having reasonable
knowledge of the relevant facts, with neither being under any compulsion to act.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCCR Test Amount” shall have the meaning provided in Section 10.11(a).

“FCPA” shall mean the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Assignment of Claims Act” shall mean the Federal Assignment of Claims
Act of 1940, as amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” shall mean the ABL Administrative Agent Fee Letter, dated
October 20, 2016, by and between Bank of America and Holdings.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

“First Lien Collateral Agent” shall mean Bank of America, N.A., as collateral
agent under the First Lien Credit Agreement or any successor thereto acting in
such capacity.

“First Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the First Lien Credit Agreement.

“First Lien Credit Agreement” shall mean (i) that certain First Lien Term Loan
Credit Agreement, dated as of the Closing Date, among Holdings, the Lead
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
the lenders from time to time party thereto, and Bank of America, as
administrative agent, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the Indebtedness and other obligations outstanding under (x) the credit
agreement referred to in clause (i) or (y) any subsequent First Lien Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not a First Lien Credit Agreement hereunder. Any reference
to the First Lien Credit Agreement hereunder shall be deemed a reference to any
First Lien Credit Agreement then in existence.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Lead Borrower or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted

 

- 28 -



--------------------------------------------------------------------------------

Subsidiaries residing outside the United States, which plan, fund or other
similar program provides, or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

“Fronting Fee” shall have the meaning provided in Section 2.05(c).

“FSHCO” shall mean any Domestic Subsidiary that has no material assets other
than Equity Interests, or Equity Interests and Indebtedness in one or more
Foreign Subsidiaries that are CFCs.

“Government Contracts” means any contract of any Credit Party with any United
States Governmental Authority.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent and the Lenders and (y) any Secured Bank Product
Provider or any Person that was a Secured Bank Product Provider on the Closing
Date or at the time it entered into a Bank Product with a Borrower or its
Subsidiary.

“Guaranteed Obligations” shall mean in the case of Holdings, (x) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of the unpaid principal and interest on each Note issued by, and all
Loans made to, the Borrowers under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest, fees and other amounts accruing after the commencement
of any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for herein, whether or not such interest, fees and other amounts is an
allowed or allowable claim in any such proceeding) thereon) of the Borrowers to
the Lenders, the Administrative Agent and the Collateral Agent now existing or
hereafter incurred under, arising out of or in connection with this Agreement
and each other Credit Document (other than the Intercreditor Agreement) to which
any of the Borrowers is a party and the due performance and compliance by the
Borrowers with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document (other than the Intercreditor
Agreement) and (y) the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest, fees and other amounts accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest, fees and other amounts is an allowed
or allowable claim in any such proceeding) of the Lead Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein, (ii) in the case of a Borrower, (x) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of the unpaid principal and interest on each Note issued by, and all Loans made
to, each other Borrower under this Agreement, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest, fees and other amounts accruing after the commencement
of any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for herein, whether or not such interest, fees and other amounts is an
allowed or allowable claim in any such proceeding) thereon) of each other
Borrower to the Lenders, the Administrative Agent and the Collateral Agent now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and each other Credit Document (other than the Intercreditor
Agreement) to which each other Borrower is a party and the due performance and
compliance by the Borrowers with all the terms,

 

- 29 -



--------------------------------------------------------------------------------

conditions and agreements contained in this Agreement and in each such other
Credit Document (other than the Intercreditor Agreement) and (y) the full and
prompt payment when due (whether at the stated maturity, by acceleration or
otherwise) of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed or
allowable claim in any such proceeding) of such Borrower or any of its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein and (iii) the Obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty.

“Guarantor” shall mean (a) Holdings, each Borrower and each Subsidiary Guarantor
and (b) with respect to the payment and performance by each Specified Credit
Party of its obligations under Article 14 with respect to all Swap Obligations,
the Borrowers.

“Guaranty” shall mean and include each of the Credit Agreement Party Guaranty
and the Subsidiaries Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the preamble hereto.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Lead
Borrower that, as of the date of the most recent financial statements required
to be delivered pursuant to Section 9.01(a) or (b), does not have, when taken
together with all other Immaterial Subsidiaries, (a) assets in excess of 5.0% of
Consolidated Total Assets; or (b) revenues for the period of four consecutive
fiscal quarters ending on such date in excess of 5.0% of the combined revenues
of the Lead Borrower and the Restricted Subsidiaries for such period; provided
that in no event shall a Subsidiary Borrower be considered an Immaterial
Subsidiary.

“Increase Date” shall have the meaning provided in Section 2.15(b).

“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Swap Contracts and any Bank Product Debt or under
any similar type of agreement and (vii) all Off-Balance Sheet Liabilities of
such Person. Notwithstanding the foregoing, Indebtedness shall not include
(a) trade payables and accrued expenses incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person,
(b) trade related letters of credit and trade related guarantees incurred in the
ordinary course

 

- 30 -



--------------------------------------------------------------------------------

of business or (c) Earnout Payments except to the extent that the liability on
account of any such Earnout Payments becomes fixed and is required by U.S. GAAP
to be reflected as a liability on the consolidated balance sheet of the Lead
Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.

“Initial Public Offering” shall mean (a) the issuance by any Parent Company of
its common Equity Interests in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended., or (b) solely to the extent occurring in
connection with the Pinnacle Transactions, the acquisition, purchase, merger or
combination of the Lead Borrower or any Parent Company, by or with, a publicly
traded special acquisition company or targeted acquisition company or any entity
similar to the foregoing or any subsidiary thereof that results in the Equity
Interests of the Lead Borrower or any Parent Company (or its successor by merger
or combination) being traded on, or such Parent Company being wholly-owned by
another entity whose equity is traded on, a United States national securities
exchange, provided that, in the case of this clause (b), on a Pro Forma Basis
after giving effect to the Pinnacle Transactions, on the Pinnacle Transactions
Closing Date, the aggregate amount of Consolidated Total Debt shall not exceed
$580,000,000.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit L, dated as of the Closing Date, by and among the Collateral
Agent, the First Lien Collateral Agent and the Second Lien Collateral Agent (as
same may be amended or modified from time to time in accordance with the terms
hereof and thereof).

“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.

“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three, six, or, if agreed to by all Lenders, twelve months or less
than one month thereafter, as the Lead Borrower may elect, or the date any
Borrowing of a LIBO Rate Loan is converted to a Borrowing of a Base Rate Loan in
accordance with Section 2.08 or repaid or prepaid in accordance with
Section 2.07 or Section 2.09; provided that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interim Period” shall have the meaning assigned to such term in
Section 10.11(b).

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Investment Grade Rating” shall mean, with respect to any Person, that such
Person has a corporate credit rating of BBB- or better by S&P and a corporate
family rating of Baa3 or better by Moody’s.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean, as the context may require, (a) Bank of America, with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with respect to
Letters of Credit issued by such Lender; (c) with respect to the Existing
Letters of Credit, the Lender which issued each such Letter of Credit, or
(d) collectively, all of the foregoing.

 

- 31 -



--------------------------------------------------------------------------------

“Joint Venture” shall mean any Person other than an individual or a Subsidiary
of the Lead Borrower (i) in which the Lead Borrower or any of its Restricted
Subsidiaries holds or acquires an ownership interest (by way of ownership of
Equity Interests or other evidence of ownership) and (ii) which is engaged in a
business permitted by Section 10.09.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.13.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” shall mean all documents, instruments and agreements delivered by
the Lead Borrower or any other Person to the Issuing Bank or the Administrative
Agent in connection with any Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c)(i).

“LC Request” shall mean a request by the Lead Borrower in accordance with the
terms of Section 2.13(b) in form and substance satisfactory to the Issuing Bank.

“LCT Election” shall have the meaning provided in Section 1.03.

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Arrangers” shall mean Bank of America, N.A., an affiliate of Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citizens Bank, National Association,
SunTrust Robinson Humphrey, Inc. and Morgan Stanley Senior Funding, Inc., in
their respective capacities as joint lead arrangers and bookrunners for this
Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.

 

- 32 -



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any letters of credit issued or to be issued by an
Issuing Bank for the account of the Lead Borrower or any of its Subsidiaries
pursuant to Section 2.13, including each Existing Letter of Credit.

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Maturity Date.

“LIBO Rate” shall mean:

(a) for any Interest Period with respect to a LIBO Rate Revolving Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period (rounded upward, if necessary, to a
whole multiple of 1/8 of 1%); and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day (rounded upward, if necessary, to a whole
multiple of 1/8 of 1%);

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding any
of the foregoing, the LIBO Rate shall not at any time be less than zero.

“LIBO Rate Loan” shall mean each Revolving Loan designated as such by the Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend (other than the Special Dividend)
and/or the making of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to
Section 10.07(a).

“Line Cap” shall mean equal to an amount that is the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when (a) Availability
shall have been less than the greater of (i) 12.5% of the Line Cap and (ii)
$10,000,000, in either case for five consecutive Business Days, until such date
as (b) (x) Availability shall have been at least equal to the greater of (i)
12.5% of the Line Cap and (ii) $10,000,000 for 30 consecutive calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to the Dominion Account, or in the case of the Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Credit Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

 

- 33 -



--------------------------------------------------------------------------------

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loans” shall mean advances made to or at the instructions of the Lead Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC of the State of New York.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Holdings, the
Lead Borrower and their Restricted Subsidiaries taken as a whole, (ii) a
material and adverse effect on the rights and remedies of the Administrative
Agent and Lenders, taken as a whole, under the Credit Documents and (iii) a
material and adverse effect on the ability of the Credit Parties, taken as a
whole, to perform their payment obligations under the Credit Documents.

“Maturity Date” shall mean the date that is five years after the Closing Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation
or liability, including on account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“New Financing” shall mean the Indebtedness incurred or to be incurred by the
Lead Borrower and its Subsidiaries under the Credit Documents (assuming the full
utilization of the Revolving Commitment) and all other financings contemplated
by the Credit Documents, in each case after giving effect to the Transaction and
the incurrence of all financings in connection therewith.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 1600 JFK Boulevard. 11th Floor, Philadelphia, PA
19103, Attention: Kevin Corcoran, and (ii) for operational notices, the office
of the Administrative Agent located at 1600 JFK Boulevard. 11th Floor,
Philadelphia, PA 19103, Attention: Kevin Corcoran; or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Bank Products Reserve has subsequently been established
in the maximum amount thereof.

 

- 34 -



--------------------------------------------------------------------------------

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the
Loans and Letters of Credit, and to pay interest, fees, costs, charges,
expenses, professional fees, and all sums chargeable to any Credit Party or for
which any Credit Party is liable as indemnitor under the Credit Documents,
whether or not evidenced by any note or other instrument and (y) all Secured
Bank Product Obligations, and in each case of clauses (x) and (y), the due
performance and compliance with all terms, conditions and agreements contained
therein; provided, however, that for purposes of each Guaranty and each other
guarantee agreement or other instrument or document executed and delivered
pursuant to this Agreement or any Guaranty, the term “Obligations” shall not, as
to any Guarantor, include any Excluded Swap Obligations. Notwithstanding
anything to the contrary contained above, (x) obligations of any Credit Party
under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Credit Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (y) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Bank
Product Obligations.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.17.

“Overadvance Loan” shall mean a Base Rate Loan made when an Overadvance exists
or is caused by the funding thereof.

“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower (other than the Sponsor).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action, (ii) (a) Availability on a Pro Forma Basis immediately
after giving effect to such action would be at least the greater of (x) 12.5% of
the Line Cap and (y) $12,500,000 and (b) over the 30 consecutive days prior to
consummation of such action, Availability averaged no

 

- 35 -



--------------------------------------------------------------------------------

less than the greater of (x) 12.5% of the Line Cap and (y) $12,500,000, on a Pro
Forma Basis for such action and (iii) if (a) Availability on a Pro Forma Basis
immediately after giving effect to such action is less than the greater of (x)
25% of the Line Cap and (y) $20,000,000, or (b) over the 30 consecutive days
prior to consummation of such action, Availability averaged less than 25% of the
greater of (x) 25% of the Line Cap and (y) $20,000,000 on a Pro Forma Basis for
such action, the Consolidated Fixed Charge Coverage Ratio would be at least 1.0
to 1.0 on a Pro Forma Basis for such action.

“Payment Office” shall mean the office of the Administrative Agent located at
901 Main Street, TX1-492-14-11, Dallas, Texas 75202-3714 Attention: Angie
Hidalgo, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning provided in the Security
Agreement.

“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Section 9.14
are satisfied.

“Permitted Discretion” shall mean reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions,
and as it relates to the establishment of reserves or the imposition of
exclusionary criteria shall require that (x) such establishment, adjustment or
imposition after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or are materially different from the facts or events occurring or
known to the Administrative Agent on the Closing Date, unless the Lead Borrower
and the Administrative Agent otherwise agree in writing, (y) the contributing
factors to the imposition of any reserves shall not duplicate the exclusionary
criteria set forth in the definitions of Eligible Accounts (and vice versa) and
(z) the amount of any such reserve so established or the effect of any
adjustment or imposition of exclusionary criteria be a reasonable quantification
(as reasonably determined by the Administrative Agent) of the incremental
dilution of the Borrowing Base attributable to such contributing factors.

“Permitted Encumbrance” shall mean, with respect to any applicable Real
Property, such exceptions to title as are set forth in any mortgage title
insurance policy delivered with respect thereto.

“Permitted First Lien Notes” shall mean “Permitted Pari Passu Notes” as defined
in the First Lien Credit Agreement (as in effect on the date hereof).

“Permitted First Lien Notes Documents” shall mean “Permitted Pari Passu Notes
Documents” as defined in the First Lien Credit Agreement (as in effect on the
date hereof).

“Permitted Holders” shall mean (i) the Sponsor or (ii) any Related Party of any
of the foregoing and (iii) any “group” (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act or any successor provision) of which any
of the foregoing are members; provided that in the case of such “group” and
without giving effect to the existence of such “group” or any other “group,” (x)
such Persons specified in clauses (i) or (ii) above, collectively, have
beneficial ownership, directly or indirectly, of more than 50% of the total
voting power of the voting stock of the Lead Borrower or any of its direct or
indirect parent entities held by such “group,” and (y) the Sponsor and its
Related Parties, collectively, do not have beneficial ownership, directly or
indirectly, of a lesser percentage of the voting stock of the Lead Borrower or
any of its direct or indirect parent entities than any other Person that is a
member of such “group” (without giving effect to any voting stock that may be
deemed owned by such other Person pursuant to Rule 13d-3 or 13d-5 under the
Exchange Act as a result of such “group”).

“Permitted Investment” shall mean any Investment permitted by Section 10.05.

 

- 36 -



--------------------------------------------------------------------------------

“Permitted Joint Venture” shall mean (a) any joint venture (i) in which Holdings
or any of its Subsidiaries hold equity interests that represent less than 80% of
the ordinary voting power and aggregate equity value represented by the issued
and outstanding equity interests in such joint venture and (ii) that is engaged
in a business permitted under Section 10.09 and (b) each Existing Joint Venture
unless and until it becomes a Wholly-Owned Subsidiary.

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents. “Permitted Junior Loan
Documents” shall mean, after the execution and delivery thereof, each agreement,
document or instrument relating to the incurrence of Permitted Junior Loans, in
each case as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
in any event, unless the Required Lenders otherwise expressly consent in writing
prior to the issuance thereof, (i) except as provided in clause (v) below, no
such Indebtedness, to the extent incurred by any Credit Party, shall be secured
by any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrowers or a Subsidiary Guarantor,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date (as defined in the First Lien Credit
Agreement), (iv) any “asset sale” mandatory prepayment provision or offer to
prepay covenant included in the agreement governing such Indebtedness, to the
extent incurred by any Credit Party, shall provide that the Lead Borrower or the
respective Subsidiary shall be permitted to repay obligations, and terminate
commitments, under this Agreement before prepaying or offering to prepay such
Indebtedness, (v) in the case of any such Indebtedness incurred by a Credit
Party that is secured (a) such Indebtedness is secured by only assets comprising
Collateral on a junior-lien basis relative to the Liens on such Collateral
securing the Obligations of the Credit Parties, and not secured by any property
or assets of the Lead Borrower or any of its Subsidiaries other than the
Collateral, (b) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (c) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial incurrence of Permitted Junior Debt by the Lead
Borrower that is secured by assets of the Lead Borrower or any other Credit
Party, then Holdings, the Lead Borrower, the Subsidiary Borrowers, the
Subsidiary Guarantors, the Administrative Agent, the Collateral Agent and the
Junior Representative for such Indebtedness shall have executed and delivered
the Additional Intercreditor Agreement and (vi) in respect of any such
Indebtedness of a Credit Party, the representations and warranties, covenants,
and events of default, taken as a whole, shall be no more onerous in any
material respect than the related provisions contained in this Agreement;
provided that any such terms may be more onerous to the extent they take effect
after the Latest Maturity Date (as defined in the First Lien Credit Agreement)
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (vi), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects)). The incurrence of Permitted Junior Loans shall be
deemed to be a representation and warranty by the Lead Borrower that all
conditions thereto have been satisfied in all material respects and that same is
permitted in accordance with the terms of this Agreement, which representation
and warranty shall be deemed to be a representation and warranty for all
purposes hereunder, including, without limitation, Sections 7 and 11.

“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary evidenced by a note security and incurred pursuant to one
or more issuances of such notes; provided that in any

 

- 37 -



--------------------------------------------------------------------------------

event, unless the Required Lenders otherwise expressly consent in writing prior
to the issuance thereof, (i) except as provided in clause (vii) below, no such
Indebtedness, to the extent incurred by any Credit Party, shall be secured by
any asset of the Lead Borrower or any of its Subsidiaries, (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, the Borrowers or any Subsidiary Guarantor,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity, in either case prior to the date occurring ninety-one (91) days
following the then Latest Maturity Date (as defined in the First Lien Credit
Agreement) (iv) any “asset sale” offer to purchase covenant included in the
indenture governing such Indebtedness, to the extent incurred by any Credit
Party, shall provide that the Lead Borrower or the respective Subsidiary shall
be permitted to repay obligations, and terminate commitments, under this
Agreement before offering to purchase such Indebtedness, (v) the indenture
governing such Indebtedness shall not include any financial maintenance
covenants, (vi) the “default to other indebtedness” event of default contained
in the indenture governing such Indebtedness shall provide for a
“cross-acceleration” rather than a “cross-default,” (vii) in the case of any
such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured by only assets comprising Collateral on a junior-lien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Lead Borrower
or any of its Subsidiaries other than the Collateral, (b) such Indebtedness (and
the Liens securing the same) are permitted by the terms of the Additional
Intercreditor Agreement (to the extent the Additional Intercreditor Agreement is
then in effect), (c) the security agreements relating to such Indebtedness are
substantially the same as the Security Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) and (d) a Junior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Additional Intercreditor Agreement; provided that if such
Indebtedness is the initial issue of Permitted Junior Notes by the Lead Borrower
that is secured by assets of the Lead Borrower or any other Credit Party, then
Holdings, the Lead Borrower, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent and the Junior Representative for such Indebtedness
shall have executed and delivered the Additional Intercreditor Agreement, and
(viii) to the extent incurred by any Credit Party, the covenants and defaults,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be more onerous in any material respect than those contained in the
corresponding provisions in the Second Lien Credit Agreement, except, in the
case of any such Indebtedness that is secured as provided in preceding clause
(vii), with respect to covenants and defaults relating to the Collateral
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent in good faith at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Lead Borrower
has determined in good faith that such terms and conditions satisfy the
requirement set out in the foregoing clause (viii), shall be conclusive evidence
that such terms and conditions satisfy such requirement unless the
Administrative Agent provides notice to the Lead Borrower of an objection during
such five Business Day period (including a reasonable description of the basis
upon which it objects)). The issuance of Permitted Junior Notes shall be deemed
to be a representation and warranty by the Lead Borrower that all conditions
thereto have been satisfied in all material respects and that same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Sections 7 and 11.

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pinnacle Acquisition Agreement” shall have the meaning provided in Amendment
No. 2.

 

- 38 -



--------------------------------------------------------------------------------

“Pinnacle Transactions” shall have the meaning provided in Amendment No. 2.

“Pinnacle Transactions Closing Date” shall mean the date of the consummation of
the Pinnacle Transactions pursuant to the Pinnacle Acquisition Agreement.

“Plan” shall mean any “pension plan” as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is subject to Title
IV of ERISA or Section 412 of the Code and is (i) maintained or contributed to
by (or to which there is an obligation to contribute of) the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower or (ii) with respect to which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any liability,
including, for greater certainty, liability arising from an ERISA Affiliate.

“Platform” shall mean IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system.

“Pledge Agreement” shall have the meaning provided in Section 6.08.

“Pledge Agreement Collateral” shall mean all of the “Collateral” as defined in
the Pledge Agreement and all other Equity Interests or other property similar to
that pledged (or purported to have been pledged) pursuant to the Pledge
Agreement and which is pledged (or purported to be pledged) pursuant to one or
more Additional Security Documents.

“Pledgee” shall have the meaning provided in the Pledge Agreement.

“Present Fair Saleable Value” shall mean the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Lead Borrower and its Subsidiaries taken as a whole are sold as a going
concern with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated Senior Secured Net Leverage Ratio, the Consolidated Total Net
Leverage Ratio and the Consolidated Fixed Charge Coverage Ratio and the
calculation of Consolidated Total Assets, of any Person and its Restricted
Subsidiaries, as of any date, that pro forma effect will be given to the
Transaction, any acquisition, merger, consolidation, Investment, any issuance,
incurrence, assumption or repayment or redemption of Indebtedness (including
Indebtedness issued, incurred or assumed or repaid or redeemed as a result of,
or to finance, any relevant transaction and for which any such test, financial
ratio, basket or covenant is being calculated) (but excluding the identifiable
proceeds of any Indebtedness being incurred substantially simultaneously
therewith or as part of the same transaction or series of related transactions
for purposes of netting cash to calculate the applicable ratio), any issuance or
redemption of preferred stock, all sales, transfers and other dispositions or
discontinuance of any Subsidiary, line of business, division, segment or
operating unit, any operational change (including the entry into any material
contract or arrangement) or any designation of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period), as if each such event occurred on the first day of the
Reference Period.

 

- 39 -



--------------------------------------------------------------------------------

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Swap Contract applicable to such Indebtedness if such Swap Contract has a
remaining term in excess of 12 months);

(2) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Lead Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with U.S. GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Lead Borrower may designate; and

(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments that consist of reductions in costs and other
operating improvements or synergies (whether added pursuant to this definition,
the definition “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by the Lead Borrower
(or any successor thereto) or any Restricted Subsidiary within 12 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of the Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 12 months after the date of such pro forma calculation and
(b) no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that (i) the aggregate amount added in respect
of the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA), together with any Specified Permitted Adjustments, shall
not exceed with respect to any four quarter period 20% of Consolidated EBITDA
for such period (calculated prior to giving effect to any such adjustments
(including any Specified Permitted Adjustments)) (such limitation, the “Cost
Savings Cap”) and (ii) the aggregate amount added in respect of the foregoing
proviso (or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall no longer be permitted to be added back to the extent the cost savings,
operating expense reductions, operating improvements and synergies have not been
achieved within 12 months of the action or event giving rise to such cost
savings, operating expense reductions, operating improvements and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

 

- 40 -



--------------------------------------------------------------------------------

“PTE”shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Properly Contested” with respect to any obligation of a Credit Party, (a) the
obligation is subject to a bona fide dispute regarding amount or the Credit
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Credit Party; (e) no Lien is imposed on
assets of the Credit Party, unless bonded and stayed to the satisfaction of
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Aggregate
Exposures at such time. The initial Pro Rata Shares of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Protective Advances” shall have the meaning provided in Section 2.18.

“PTE”shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” shall have the meaning provided in Section 9.01.

“Qualified ECP Guarantor” shall have the meaning provided in Section 14.11.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or the Lead Borrower so long as the terms of any such preferred capital stock
(x) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision prior to the 91st day after the then Latest Maturity
Date (as defined in the First Lien Credit Agreement) as of the date such
Qualified Preferred Stock was issued other than (i) provisions requiring payment
solely (or with provisions permitting Holdings or the Lead Borrower, as
applicable, to opt to make payment solely) in the form of common Equity
Interests or Qualified Preferred Stock of Holdings or the Lead Borrower, as
applicable, or any Equity Interests of any direct or indirect Parent Company of
Holdings or the Lead Borrower, as applicable, (ii) provisions requiring payment
solely as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
are subject to the payment in full of all Obligations in cash (other than
unasserted contingent indemnification obligations) or such payment is otherwise
permitted by this Agreement (including as a result of a waiver or amendment
hereunder) and (iii) with respect to preferred capital stock issued to any plan
for the benefit of employees of Holdings or the Lead Borrower, as applicable, or
its Subsidiaries or by any such plan to such employees, provisions requiring the
repurchase thereof in order to satisfy applicable statutory or regulatory
obligations and (y) give Holdings or the Lead Borrower the option to elect to
pay such dividends or distributions on a non-cash basis or otherwise do not
require the cash payment of dividends or distributions at any time that such
cash payment is not permitted under this Agreement or would result in a Default
or Event of Default hereunder.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles (except for any Intellectual Property) and
contract rights and other property and rights incidental to the ownership, lease
or operation thereof.

 

- 41 -



--------------------------------------------------------------------------------

“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Lead Borrower
or any of its Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis”.

“Refinancing First Lien Notes” shall mean “Refinancing Notes” as defined in the
First Lien Credit Agreement.

“Refinancing First Lien Notes Indenture” shall mean a “Refinancing Notes
Indenture” as defined in the First Lien Credit Agreement.

“Refinancing First Lien Term Loans” shall mean “Refinancing Term Loans” as
defined in the First Lien Credit Agreement.

“Refinancing Notes” shall mean Refinancing First Lien Notes and Refinancing
Second Lien Notes.

“Refinancing Notes Indenture” shall mean a Refinancing First Lien Notes
Indenture or a Refinancing Second Lien Notes Indenture, as applicable.

“Refinancing Second Lien Notes” shall mean “Refinancing Notes” as defined in the
Second Lien Credit Agreement.

“Refinancing Second Lien Notes Indenture” shall mean a “Refinancing Notes
Indenture” as defined in the Second Lien Credit Agreement.

“Refinancing Second Lien Term Loans” shall mean “Refinancing Term Loans” as
defined in the Second Lien Credit Agreement.

“Refinancing Term Loans” shall mean Refinancing First Lien Term Loans and
Refinancing Second Lien Term Loans.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); and (b) with respect to any officer of the Lead
Borrower or its Subsidiaries, (i) any officer or director of the foregoing
persons or any spouse or

 

- 42 -



--------------------------------------------------------------------------------

lineal descendant (including by adoption and stepchildren) of such officer and
(ii) any trust, corporation or partnership or other entity, in each case to the
extent not an operating company, of which an 80% or more controlling interest is
held by the beneficiaries, stockholders, partners or owners who are the officer,
any of the persons described in (b)(i) above or any combination of these
identified relationships and (c) with respect to any Agent, such Agent’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Agent and such Agent’s Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Materials into,
through or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Guaranteed Obligations” shall mean (i) in the case of Holdings,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Loans made to, the Borrowers under this Agreement, together
with all the other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
indebtedness and liabilities (including, without limitation, indemnities, fees
and interest (including any interest, fees and other amounts accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest, fees and other
amounts is an allowed or allowable claim in any such proceeding) thereon) of the
Borrowers to the Lenders, the Administrative Agent and the Collateral Agent now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and each other Credit Document (other than the Intercreditor
Agreement) to which any of the Borrowers is a party and the due performance and
compliance by the Borrowers with all the terms, conditions and agreements
contained in this Agreement and in each such other Credit Document (other than
the Intercreditor Agreement) and (y) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest, fees and other amounts accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest, fees and other
amounts is an allowed or allowable claim in any such proceeding) of the Lead
Borrower or any of its Restricted Subsidiaries owing under any Secured Bank
Product Obligation and the due performance and compliance with all terms,
conditions and agreements contained therein, (ii) in the case of a Borrower,
(x) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of the unpaid principal and interest on each Note
issued by, and all Loans made to each other Borrower under this Agreement,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest (including any interest, fees and other amounts accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest, fees
and other amounts is an allowed or allowable claim in any such proceeding)
thereon) of each other Borrower to the Lenders, the Administrative Agent and the
Collateral Agent now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document (other than the
Intercreditor Agreement) to which each other Borrower is a party and the due
performance and compliance by the Borrowers with all the terms, conditions and
agreements contained in this Agreement and in each such other Credit Document
(other than the Intercreditor Agreement) and (y) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest, fees and other amounts accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest, fees and other
amounts is an allowed or allowable claim in any such proceeding) of any
Restricted Subsidiaries of such Borrower and each other Borrower and its
Restricted Subsidiaries owing under any Secured Bank Product Obligation and the
due performance and compliance with all terms, conditions and agreements
contained therein.

“Relevant Guaranteed Party” shall mean (i) with respect to the Lead Borrower,
each Subsidiary Borrower and (ii) with respect to any Subsidiary Borrower, the
Lead Borrower and any other Subsidiary Borrower.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to, at any time on and after an Initial Public Offering, the Parent
Company whose equity is traded on a United States national securities exchange.

 

- 43 -



--------------------------------------------------------------------------------

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time; provided, that at any time there are at
least two Non-Defaulting Lenders with Commitments, approval of the “Required
Lenders” shall require the approval of at least two Non-Defaulting Lenders
together holding Commitments that represent greater than 50% of the sum of all
outstanding principal of Commitments of Non-Defaulting Lenders.

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (i) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (ii) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves, plus any Tax Reserves and Bank
Product Reserves.

Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower, (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and (c) no Credit Extensions shall be made to the Borrowers
if after giving effect to such Credit Extension the Outstanding Amount would
exceed the Line Cap less such Reserves), and (ii) the amount of any Reserve
established by the Administrative Agent, and any change in the amount of any
Reserve, shall have a reasonable relationship to the event, condition or other
matter that is the basis for such Reserve or such change. Notwithstanding clause
(i) of the preceding sentence, changes to the Reserves solely for purposes of
correcting mathematical or clerical errors shall not be subject to such notice
period, it being understood that no Default or Event of Default shall be deemed
to result therefrom, if applicable, for a period of six (6) Business Days.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given to Article 2, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party designated in or pursuant to an agreement between the applicable Credit
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiary. The Subsidiary Borrowers shall at all times
constitute Restricted Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“Revolver Priority Collateral” shall have the meaning assigned to the term “ABL
Collateral” in the Intercreditor Agreement.

 

- 44 -



--------------------------------------------------------------------------------

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 2.01, or in the Assignment and Assumption Agreement pursuant
to which such Lender assumed its Revolving Commitment, as applicable, as the
same may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 13.04. The aggregate amount of the Lenders’ Revolving
Commitments on the ClosingAmendment No. 1 Effective Date is
$100,000,000.150,000,000.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a).

“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean advances made to or at the instructions of the Lead
Borrower pursuant to Section 2 hereof and may constitute Revolving Loans,
Swingline Loans, Protective Advances, or Overadvance Loans.

“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B-1 hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is, or whose government is, the target of any Sanctions (currently, Iran,
Sudan, Syria, North Korea, Cuba and the Crimea region of Ukraine).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

“Sanctions” shall mean any comprehensive economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“SEC” shall have the meaning provided in Section 9.01(g).

“Second Lien Collateral Agent” shall mean Bank of America, N.A., as collateral
agent under the Second Lien Credit Agreement or any successor thereto acting in
such capacity.

 

- 45 -



--------------------------------------------------------------------------------

“Second Lien Credit Agreement” shall mean (i) that certain Second Lien Term Loan
Credit Agreement, dated as of the Closing Date, among Holdings, the Lead
Borrower, certain Subsidiaries of the Borrower from time to time party thereto,
the lenders from time to time party thereto, and Bank of America, as
administrative agent, and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation that has been incurred to extend (subject to the limitations set
forth herein and in the Intercreditor Agreement) or refinance in whole or in
part the Indebtedness and other obligations outstanding under (x) the credit
agreement referred to in clause (i) or (y) any subsequent Second Lien Credit
Agreement, unless such agreement or instrument expressly provides that it is not
intended to be and is not a Second Lien Credit Agreement hereunder. Any
reference to the Second Lien Credit Agreement hereunder shall be deemed a
reference to any Second Lien Credit Agreement then in existence.

“Second Lien Credit Documents” shall have the meaning ascribed to the term
“Credit Documents” in the Second Lien Credit Agreement.

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
a Borrower or its Subsidiary, up to the maximum amount (in the case of any
Secured Bank Product Provider other than Bank of America and its Affiliates)
specified by such provider in writing to the Administrative Agent, which amount
may be established or increased (by further written notice by the Lead Borrower
to the Administrative Agent from time to time) as long as no Default or Event of
Default then exists and no Overadvance would result from establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations.

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Subsidiary (or, if such Bank Product exists on
the Closing Date, as of the Closing Date) the Administrative Agent, any Lender
or any of their respective Affiliates that is providing a Bank Product; provided
such provider delivers written notice to the Administrative Agent, substantially
in the form of Exhibit D hereto, by the later of ten (10) days following (x) the
Closing Date and (y) creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 12.12. It is hereby understood that a Person may not be a
Secured Bank Product Provider to the extent it is similarly treated as such
under the First Lien Credit Agreement in respect of such Bank Product.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents. “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement and, after the execution and delivery thereof, each Additional
Security Document.

“Settlement Date” shall have the meaning provided in Section 2.14(b).

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

 

- 46 -



--------------------------------------------------------------------------------

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the Fair Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the Present Fair Saleable Value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of call the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries on a consolidated basis are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis will have adequate capital
with which to conduct the business they are presently conducting and reasonably
anticipate conducting.

“Special Dividend” shall mean the payment by the Lead Borrower to one or more
Parent Companies, on or after the Closing Date, of one or more Dividends in an
amount not to exceed $350,000,000 in the aggregate.

“Specified Credit Party” shall have the meaning provided in Section 14.11.

“Specified Equity Contribution” shall have the meaning provided in
Section 10.11(b).

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.03(i) (solely relating to a failure to comply with
Section 9.17(c)), 11.03(ii) or 11.05.

“Specified Permitted Adjustments” shall mean all adjustments to Consolidated
EBITDA identified in the confidential information memorandum for the Initial
Term Loans (as defined in the First Lien Credit Agreement) dated September 27,
2016 to the extent such adjustments, without duplication, continue to be
applicable to the reference period (it being understood that such adjustments
shall be calculated net of the amount of actual benefits realized or expected to
be realized during such reference period that are otherwise included in the
calculation of Consolidated EBITDA).

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Spot Rate” shall mean the exchange rate, as determined by the Administrative
Agent, that is applicable to conversion of one currency into another currency,
which is (a) the exchange rate reported by Bloomberg (or other commercially
available source designated by the Administrative Agent) as of the end of the
preceding business day in the financial market for the first currency; or (b) if
such report is unavailable for any reason, the spot rate for the purchase of the
first currency with the second currency as in effect during the preceding
business day in the Administrative Agent’s principal foreign exchange trading
office for the first currency.

“Stated Liabilities” shall mean the recorded liabilities (including contingent
liabilities that would be recorded in accordance with U.S. GAAP) of the Lead
Borrower and its Subsidiaries taken as a whole, as of the Closing Date after
giving effect to the consummation of the Transaction, determined in accordance
with U.S. GAAP consistently applied, together with the principal amount of all
New Financing.

 

- 47 -



--------------------------------------------------------------------------------

“Subsequent Transaction” shall have the meaning provided in Section 1.03.

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Borrower” shall mean any Domestic Subsidiaries of the Lead Borrower
that own any assets included in the Borrowing Base and that execute a
counterpart hereto and to any other applicable Credit Document as a Borrower.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Lead Borrower
(other than the Subsidiary Borrowers) in existence on the Closing Date (after
giving effect to the Transaction) other than any Excluded Subsidiary, as well as
each Domestic Subsidiary of the Lead Borrower established, created or acquired
after the Closing Date which becomes a party to the Subsidiaries Guaranty in
accordance with the requirements of this Agreement or the provisions of the
Subsidiaries Guaranty.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.” “Swap Contract”
shall mean (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12.

“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.

 

- 48 -



--------------------------------------------------------------------------------

“Syndication Agents” shall mean Bank of America, Citizens Bank, National
Association, SunTrustTruist Bank and Morgan Stanley Senior Funding, Inc., in
their capacities as co-syndication agents under this Agreement.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the Issuing Bank under any Letter of Credit denominated in an
Alternative Currency and (iv) such additional dates as the Administrative Agent
or the Issuing Bank shall determine or the Required Lenders shall require.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).

“Tax Reserve” shall mean, as of any date of determination, an amount equal to
the sum of (i) any past due federal income taxes and (ii) any federal payroll
taxes then due, in each case, owing by a Borrower.

“Term Priority Collateral” shall have the meaning assigned to the term “Fixed
Asset Collateral” in the Intercreditor Agreement.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Lead Borrower (in each case taken as one accounting period).

“Threshold Amount” shall mean $25,000,000.

“Transaction” shall mean, collectively, (i) the consummation of the Existing
Credit Agreement Refinancing, (ii) the entering into of the Credit Documents and
the incurrence of the Loans on the Closing Date, (iii) the entering into of the
Second Lien Credit Agreement and the incurrence of term loans thereunder,
(iv) the entering into of the First Lien Credit Agreement and the initial
borrowings thereunder, (v) payment of the Special Dividend and (vi) the payment
of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by
Holdings, the Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (v) of the definition of
“Transaction.” “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a LIBO
Rate Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction. “Unfunded Pension Liability” of any Plan subject to
Title IV of ERISA shall mean the amount, if any, by which the present value of
the accumulated plan benefits under the Plan determined on a plan termination
basis in accordance with actuarial assumptions at such time consistent with
those prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds the
fair market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Lead Borrower listed on Schedule 1.01(B) and (ii) any Subsidiary of the Lead
Borrower designated by the board of directors of the Lead Borrower as an
Unrestricted Subsidiary pursuant to Section 9.16 subsequent to the Closing Date,
in each case, except

 

- 49 -



--------------------------------------------------------------------------------

to the extent redesignated as a Restricted Subsidiary in accordance with such
Section 9.16; provided, however, that no Subsidiary Borrower or any Restricted
Subsidiary that owns any Equity Interests of any Subsidiary Borrower shall be
designated as an Unrestricted Subsidiary.

“Unused Line Fee” shall have the meaning provided in Section 2.05(a).

“Unused Line Fee Rate” shall mean (i) initially, 0.50% per annum on the average
daily unused Availability, calculated based upon the actual number of days
elapsed over a 360-day year payable quarterly in arrears and (ii) from and after
the delivery by the Lead Borrower to the Administrative Agent of the Borrowing
Base Certificate for the first full fiscal quarter completed after the Closing
Date, determined by reference to the following grid on a per annum basis based
on the Average Usage as a percentage of the Revolving Commitments during the
immediately preceding fiscal quarter:

 

Average Usage    Unused Line Fee Rate < 50%    0.50% ³ 50%    0.375%

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.01(c).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-in Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

- 50 -



--------------------------------------------------------------------------------

Section 1.02 Terms Generally and Certain Interpretive Provisions. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,”“includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,”“hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendments
and restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).

Section 1.03 Limited Condition Transactions. Notwithstanding anything to the
contrary in this Agreement, in connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:

 

  (i)

determining compliance with any provision of this Agreement which requires the
calculation of any financial ratio or test, including the Consolidated Senior
Secured Net Leverage Ratio and Consolidated Total Net Leverage Ratio and
Consolidated Fixed Charge Coverage Ratio;

 

  (ii)

testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated Total Assets); or

 

  (iii)

determining other compliance with this Agreement (including the determination
that no Default or Event of Default has occurred, is continuing or would result
therefrom);

in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to which such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) (x) the declaration of such Dividend or (y) the making of such Dividend and
(3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to
Section 10.07(a), at the time of (or on the basis of the Section 9.01 Financials
for the most recently ended Test Period at the time of) (x) the delivery of
irrevocable (which may be conditional) notice with respect to such payment or
prepayment or redemption or acquisition of such Indebtedness or (y) the making
of such voluntary or optional payment or prepayment on or redemption or
acquisition for value of any Indebtedness (the “LCT Test Date”), and if, for the
Limited Condition Transaction (and the other transactions to be entered into in
connection therewith), the Lead Borrower or any of its Restricted Subsidiaries
would have been

 

- 51 -



--------------------------------------------------------------------------------

permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with, except that, for the avoidance of doubt, in no event will
the determination of Availability (on a stand-alone basis or as a component of
Payment Conditions or Distribution Conditions) be made on any date other than
the date of any applicable acquisition, Dividend, or other transaction. For the
avoidance of doubt, if the Lead Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date would have failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated Total Assets of the Lead Borrower or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
failed to have been complied with as a result of such fluctuations. If the Lead
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any calculation of any ratio, test or basket availability with
respect to the incurrence of Indebtedness or Liens, the making of Dividends, the
making of any Investment permitted under Section 10.05, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the Lead
Borrower, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary (each, a
“Subsequent Transaction”) following the relevant LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the date that the definitive agreement or irrevocable notice for such Limited
Condition Transaction is terminated or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

Section 1.04 Exchange Rates; Currency Equivalent. All references in the Credit
Documents to Loans, Letters of Credit, Obligations, Borrowing Base components
and other amounts shall be denominated in Dollars, unless expressly provided
otherwise. The Dollar Equivalent of any amounts denominated or reported under a
Credit Document in a currency other than Dollars shall be determined by the
Administrative Agent on a daily basis, based on the current Spot Rate. The Lead
Borrower shall report value and other Borrowing Base components to the
Administrative Agent in the currency invoiced by the Lead Borrower or shown in
the Lead Borrower’s financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, the Borrowers shall
repay such Obligation in such other currency.

ARTICLE 2 Amount and Terms of Credit.

Section 2.01 The Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers, at any time
and from time to time on and after the Closing Date until the earlier of one
Business Day prior to the Maturity Date and the termination of the Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) such Lender’s
Revolving Exposure exceeding the lesser of (A) such Lender’s Revolving
Commitment, and (B) such Lender’s Pro Rata Percentage multiplied by the
Borrowing Base then in effect or (ii) the total Revolving Loans made on the
Closing Date exceeding the maximum amount permitted to be used on the Closing
Date pursuant to Section 8.08. Within the limits set forth above and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, pay or prepay and reborrow Revolving Loans. All Borrowers shall be
jointly and severally liable as borrowers for all Loans regardless of which
Borrower receives the proceeds thereof.

Section 2.02 Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of Base Rate Loans, not less than
$500,000 and (B) in the case of LIBO Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000, or (ii) equal to the remaining available
balance of the applicable Revolving Commitments.

 

- 52 -



--------------------------------------------------------------------------------

(b) Subject to Section 3.01, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBO Rate Loans as the Lead Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any LIBO Rate Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement or
cause the Borrowers to pay additional amounts pursuant to Section 3.01.
Borrowings of more than one Type may be outstanding at the same time; provided
further that the Borrowers shall not be entitled to request any Borrowing that,
if made, would result in more than ten (10) Borrowings of LIBO Rate Loans
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account in New York City as the Administrative Agent may designate not
later than 3:00 p.m., New York City time, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the Lead
Borrower in the applicable Notice of Borrowing maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met or waived, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Lead Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error). If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, the Lead Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

(f) If the Issuing Bank shall not have received from the Lead Borrower the
payment required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Lead Borrower pursuant to Section 2.13(e) prior to the time that
any Revolving Lender makes any payment pursuant to this paragraph (f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the

 

- 53 -



--------------------------------------------------------------------------------

Administrative Agent as provided above, such Lender and the Lead Borrower
severally agree to pay interest on such amount, for each day from and including
the date such amount is required to be paid in accordance with this paragraph
(f) to but excluding the date such amount is paid, to the Administrative Agent
for the account of the Issuing Bank at (i) in the case of the Lead Borrower, a
rate per annum equal to the interest rate applicable to Revolving Loans pursuant
to Section 2.06(a), and (ii) in the case of such Lender, for the first such day,
the Federal Funds Rate, and for each day thereafter, the Base Rate.

Section 2.03 Borrowing Procedure. To request a Revolving Borrowing, the Lead
Borrower shall notify the Administrative Agent of such request by telecopy or
electronic transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) or telephone (promptly confirmed by telecopy or
electronic transmission) (i) in the case of a Borrowing of LIBO Rate Loans, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (ii) in the case of a Borrowing of Base Rate Loans
(other than Swingline Loans), not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Notice of Borrowing
shall be irrevocable, subject to Sections 2.09 and 3.01, and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Notice of Borrowing in a form approved by the Administrative Agent and signed by
the Lead Borrower. Each such telephonic and written Notice of Borrowing shall
specify the following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Borrowing of Base Rate Loans or a
Borrowing of LIBO Rate Loans;

(d) in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; provided that if the Borrowers wish to request
LIBO Rate Loans having an Interest Period other than one, two, three or six
months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m., New York City time, four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to each Lender of such request and determine
whether the requested Interest Period is acceptable to all of them and the
Administrative Agent shall notify the Lead Borrower (which notice may be by
telephone) not later than 11:00 a.m., New York City time, three Business Days
before the requested date of such Borrowing, conversion or continuation whether
or not the requested Interest Period has been consented to by such Lenders; and

(e) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans. If no Interest Period is
specified with respect to any requested Borrowing of LIBO Rate Loans, then the
Lead Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Notice of Borrowing in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Each Borrower, jointly and severally, hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Maturity Date.

 

- 54 -



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Lead Borrower shall be entitled to review records
of such accounts with prior reasonable notice during normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto; (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof. Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrowers to such Lender. The Lead
Borrower shall be entitled to review records of such accounts with prior
reasonable notice during normal business hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall promptly prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.

Section 2.05 Fees.

(a) Unused Line Fee. The Borrowers shall, jointly and severally, pay to the
Administrative Agent, for the Pro Rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender) exceed the average daily balance of outstanding Revolving
Loans (other than Swingline Loans) and stated amount of outstanding Letters of
Credit during any calendar quarter (such fee, the “Unused Line Fee”). Such fee
shall accrue commencing on the Closing Date, and will be payable in arrears, on
each Adjustment Date, commencing with January 1, 2017.

(b) Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees set forth in the
Fee Letter or such other fees payable in the amounts and at the times separately
agreed upon between the Lead Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

(c) LC and Fronting Fees. The Borrowers, jointly and severally, agree to pay
(i) to the Administrative Agent for the account of each Revolving Lender a
participation fee (“LC Participation Fee”) with respect to its participations in
Letters of Credit, which shall accrue at a rate equal to the Applicable Margin
from time to time used to determine the interest rate on LIBO Rate Loans
pursuant to Section 2.06, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder as agreed among the
Lead Borrower and the Issuing Bank from time to time. LC Participation Fees and
Fronting Fees shall be payable on each Adjustment Date, commencing with
January 1, 2017; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand
(including

 

- 55 -



--------------------------------------------------------------------------------

documentation reasonably supporting such request). Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
written demand (together with backup documentation supporting such reimbursement
request). All LC Participation Fees and Fronting Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06 Interest on Loans.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, including each Swingline Loan, shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Margin in effect
from time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan or (ii) in the case of
any other amount, 2% plus the rate applicable to Base Rate Loans.

(d) Accrued interest on each Loan shall be payable in arrears (i) in the case of
Base Rate Loans, on each Adjustment Date, commencing with January 1, 2017, for
such Base Rate Loans, (ii) in the case of LIBO Rate Loans, at the end of the
current Interest Period therefor and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period and (iii) in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (x) interest
accrued pursuant to paragraph (c) of this Section 2.06 shall be payable on
demand and, absent demand, on each Adjustment Date, at the end of the current
Interest Period and upon termination of the Revolving Commitments, as
applicable, (y) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Base Rate Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (z) in the
event of any conversion of any LIBO Rate Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the LIBO Rate (other than
Base Rate Loans determined by reference to the LIBO Rate) and all fees shall be
computed on the basis of a year of 360 days, and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

Section 2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Maturity Date.

(b) The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.

 

- 56 -



--------------------------------------------------------------------------------

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Lead Borrower pursuant to this Section 2.07 shall be irrevocable except that, to
the extent delivered in connection with a refinancing of the Obligations, such
notice shall not be irrevocable until such refinancing is closed and funded. Any
effectuated termination or reduction of the Aggregate Commitments shall be
permanent. Each reduction of the Aggregate Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing. Thereafter, the Lead Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Borrowing
of LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08. The Lead Borrower may elect different options with respect to .
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. Notwithstanding anything to the contrary, the Lead Borrower
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten (10) Borrowings of LIBO Rate Loans outstanding
hereunder at any one time. This Section 2.08 shall not apply to Swingline Loans,
which may not be converted or continued.

(b) To make an election pursuant to this Section 2.08, the Lead Borrower shall
notify the Administrative Agent of such election by telephone or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would be required under
Section 2.03 if the Lead Borrower was requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election, subject to Section 3.05. Each such telephonic Notice of
Conversion/Continuation shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Notice of Conversion/Continuation
substantially in the form of Exhibit A-2, unless otherwise agreed to by the
Administrative Agent and the Lead Borrower.

(c) Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:

(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of LIBO Rate Loans; and

(iv) if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

- 57 -



--------------------------------------------------------------------------------

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then the Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Notice of Conversion/Continuation with respect to a Borrowing of LIBO
Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBO
Rate Loans and (ii) unless repaid, each Borrowing of LIBO Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.

Section 2.09 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Lead Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing, in whole
or in part, subject to the requirements of this Section 2.09; provided that each
partial prepayment shall be in an amount that is an integral multiple of
$100,000.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments, the Lead
Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).

(ii) In the event of any partial reduction of the Revolving Commitments, then
(A) at or prior to the effective date of such reduction, the Administrative
Agent shall notify the Lead Borrower and the Revolving Lenders of the Aggregate
Exposures after giving effect thereto and (B) if the Aggregate Exposures would
exceed the Line Cap then in effect, after giving effect to such reduction, then
the Lead Borrower shall, on the date of such reduction (or, if such reduction is
due to the imposition of new Reserves or a change in the methodology of
calculating existing Reserves, within five Business Days following such notice),
first, repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.

(iii) In the event that the Aggregate Exposures at any time exceeds the Line Cap
then in effect, the Lead Borrower shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, or change in eligibility
standards, within five Business Days following notice), apply an amount equal to
such excess to prepay the Loans and any interest accrued thereon, in accordance
with this Section 2.09(b)(iii). The Lead Borrower shall, first, repay or prepay
all Swingline Loans, second, repay or prepay Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Lead Borrower shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Lead Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment

 

- 58 -



--------------------------------------------------------------------------------

pursuant to paragraph (i) of this Section 2.09(c). Unless during a Liquidity
Period, except as provided in Section 2.09(b)(iii) hereof, all mandatory
prepayments shall be applied as follows: first, to fees and reimbursable
expenses of the Administrative Agent then due and payable pursuant to the Credit
Documents; second, to interest then due and payable on the Borrowers’ Swingline
Loans; third, to the principal balance of the Swingline Loan outstanding until
the same has been prepaid in full; fourth, to interest then due and payable on
the Revolving Loans and other amounts due pursuant to Sections 3.02 and 5.01;
fifth, to the principal balance of the Revolving Loans until the same have been
prepaid in full; sixth, to Cash Collateralize all LC Exposure plus any accrued
and unpaid interest thereon (to be held and applied in accordance with
Section 2.13(j) hereof); seventh, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding; and
eighth, as required by the Intercreditor Agreement or, in the absence of any
such requirement, returned to the Lead Borrower or to such party as otherwise
required by law.

(ii)Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans. Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans. Notwithstanding the foregoing, if the amount
of any prepayment of Loans required under this Section 2.09 shall be in excess
of the amount of the Base Rate Loans at the time outstanding, only the portion
of the amount of such prepayment that is equal to the amount of such outstanding
Base Rate Loans shall be immediately prepaid and, at the election of the Lead
Borrower, the balance of such required prepayment shall be either (A) deposited
in the LC Collateral Account and applied to the prepayment of LIBO Rate Loans on
the last day of the then next-expiring Interest Period for LIBO Rate Loans (with
all interest accruing thereon for the account of the Lead Borrower) or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10. Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(d) Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Borrowing of LIBO Rate Loans, not later than 1:00 p.m., New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of a Borrowing of Base Rate Loans, not later than 4:00 p.m.,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 1:00 p.m., New York City time, on the date
of prepayment. Each such notice shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Each notice of prepayment pursuant to this Section shall be
irrevocable, except that the Lead Borrower may, by subsequent notice to the
Administrative Agent, revoke any such notice of prepayment if such notice of
revocation is received not later than 10:00 a.m. (New York City time) on the day
on which such prepayment is scheduled to occur and, provided that (i) the Lead
Borrower reimburses each Lender pursuant to Section 3.02 for any funding losses
within five Business Days after receiving written demand therefor and (ii) the
amount of Loans as to which such revocation applies shall be deemed converted to
(or continued as, as applicable) Base Rate Loans in accordance with the
provisions of Section 2.08 as of the date of notice of revocation (subject to
subsequent conversion in accordance with the provisions of this Agreement).
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the reasonable discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to

 

- 59 -



--------------------------------------------------------------------------------

the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to
the Administrative Agent for the benefit of to the Persons entitled thereto and
payments pursuant to other Credit Documents shall be made to the Administrative
Agent for the benefit of the Persons specified therein. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment under any Credit Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Credit
Document shall be made in U.S. Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Lead Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Lead
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). Each Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Credit Parties rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of a Credit
Party in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the Lead
Borrower will not make such payment, the Administrative Agent may assume that
the Lead Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due. In such event, if the Lead Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11 Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the

 

- 60 -



--------------------------------------------------------------------------------

Commitments and Loans of any Defaulting Lender(s) from the calculation of Pro
Rata Shares; provided that such reallocation shall not cause the Revolving
Exposure of any Non-Defaulting Lender to exceed its Revolving Commitment. A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except as provided in Section 13.12.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Credit Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Borrowers hereunder. A Lender shall
not be entitled to receive any fees accruing hereunder during the period in
which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the Unused Line Fee under
Section 2.05(a). To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

(c) Cure. The Lead Borrower, Administrative Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender. At such time, Pro Rata
Shares shall be reallocated without exclusion of such Lender’s Commitments and
Loans, and all outstanding Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Administrative
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares. Unless expressly agreed by the Lead Borrower,
Administrative Agent and Issuing Bank, no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender. The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

Section 2.12 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the Borrowers from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$10,000,00025,000,000 or (ii) the Aggregate Exposures exceeding the lesser of
(A) the Aggregate Commitments and (B) the Borrowing Base then in effect;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Lead Borrower may
borrow, repay and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, the Lead Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 4:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Lead Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrowers by means of a credit to the general
deposit account of the Lead Borrower with the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.13(e), by remittance to the Issuing Bank) by 5:00 p.m.,
New York City time, on the requested date of such Swingline Loan. The Lead
Borrower shall not request a Swingline Loan if at the time of and immediately
after giving effect to such request a Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $100,000.

(c) Prepayment. The Lead Borrower shall have the right at any time and from time
to time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

 

- 61 -



--------------------------------------------------------------------------------

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether an Overadvance exists or is
created thereby, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (provided that such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment). Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Lead Borrower (or other party on behalf of the Lead Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.

(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.13(o)), there shall exist sufficient unutilized Extended Revolving
Loan Commitments so that the respective outstanding Swingline Loans could be
incurred pursuant to the Extended Revolving Loan Commitments which will remain
in effect after the occurrence of the Maturity Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and same shall be deemed to have been incurred solely pursuant to the Extended
Revolving Loan Commitments and such Swingline Loans shall not be so required to
be repaid in full on the Maturity Date.

Section 2.13 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Lead
Borrower may request the issuance of Letters of Credit in U.S. Dollars or in one
or more Alternative Currencies for the Lead Borrower’s account or the account of
a Subsidiary of the Lead Borrower in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that the Lead Borrower shall
be a co-applicant with respect to each Letter of Credit issued for the account
of or in favor of a Subsidiary). All Existing Letters of Credit shall be deemed,
without further action by any party hereto, to have been issued on the Closing
Date pursuant to this Agreement, and the Lenders shall thereupon acquire
participations in the Existing Letters of Credit as if so issued without further
action by any party hereto, to be acquired by the Lenders hereto. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Lead Borrower to, or entered into by the Lead
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

 

- 62 -



--------------------------------------------------------------------------------

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Lead Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) a LC Request to the Issuing
Bank and the Administrative Agent not later than 1:00 p.m. on the second
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is reasonably acceptable to the
Issuing Bank). A request for an initial issuance of a Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank: (i) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (ii) the amount and currency thereof; (iii) the expiry date
thereof; (iv) the name and address of the beneficiary thereof; (v) the documents
to be presented by such beneficiary in case of any drawing thereunder; (vi) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, and (vii) such other matters as the Issuing Bank may
reasonably require. A request for an amendment, renewal or extension of any
outstanding Letter of Credit shall specify in form and detail reasonably
satisfactory to the Issuing Bank (w) the Letter of Credit to be amended, renewed
or extended; (x) the proposed date of amendment, renewal or extension thereof
(which shall be a Business Day), (y) the nature of the proposed amendment,
renewal or extension, and (z) such other matters as the Issuing Bank may
reasonably require. If requested by the Issuing Bank, the Lead Borrower also
shall submit a letter of credit application substantially on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Lead Borrower shall
be deemed to represent and warrant (solely in the case of (w) and (x) that),
after giving effect to such issuance, amendment, renewal or extension (A) the LC
Exposure shall not exceed $45,000,000,100,000,000, (B) the total Revolving
Exposures shall not exceed the lesser of (1) the total Revolving Commitments and
(2) the Borrowing Base then in effect and (C) if a Defaulting Lender exists,
either such Lender or the Lead Borrower has entered into arrangements
satisfactory to the Administrative Agent and Issuing Bank to eliminate any
Fronting Exposure associated with such Lender. Unless the Issuing Bank shall
otherwise agree, no Letter of Credit shall be denominated in a currency other
than U.S. Dollars or an Alternative Currency.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the Lead Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of twelve (12) months or less (but, subject to the
foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Lead Borrower on the date due as provided in paragraph (e) of
this Section 2.13, or of any reimbursement payment required to be refunded to
the Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Lead Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than (x) in the case of reimbursement in U.S. Dollars, 2:00 p.m., New York City

 

- 63 -



--------------------------------------------------------------------------------

time, on the Business Day after receiving notice from the Issuing Bank of such
LC Disbursement or (y) in the case of reimbursement in an Alternative Currency,
the Applicable Time on the Business Day after receiving notice from such Issuing
Bank of such LC Disbursement; provided that, whether or not the Lead Borrower
submits a Notice of Borrowing, the Lead Borrower shall be deemed to have
requested (except to the extent the Lead Borrower makes payment to reimburse
such LC Disbursement when due) a Borrowing of Base Rate Loans in an amount
necessary to reimburse such LC Disbursement. If the Lead Borrower fails to make
such payment when due, the Issuing Bank shall notify the Administrative Agent
and the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Lead Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in U.S. Dollars (except to the extent the Revolving Lenders agree to reimburse
such amounts in an Alternative Currency) in the same manner as provided in
Section 2.02(f) with respect to Loans made by such Lender, and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. In the case of a Letter of Credit
denominated in an Alternative Currency, the Lead Borrower shall reimburse the
Issuing Bank in such Alternative Currency, unless (A) the Issuing Bank (at its
option) shall have specified in such notice that it will require reimbursement
in U.S. Dollars, or (B) in the absence of any such requirement for reimbursement
in U.S. Dollars, the Lead Borrower shall have notified the Issuing Bank promptly
following receipt of the notice of drawing that the Lead Borrower will reimburse
the Issuing Bank in U.S. Dollars. In the case of any such reimbursement in U.S.
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the Issuing Bank shall notify the Lead Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Promptly following receipt by the Administrative Agent of any payment
from the Lead Borrower pursuant to this paragraph, the Administrative Agent
shall, to the extent that Revolving Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, distribute such payment to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Base Rate Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Lead Borrower of its obligation to reimburse such LC Disbursement. In the
event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in U.S. Dollars pursuant to the third sentence in this
Section 2.13(e) and (B) the U.S. Dollar amount paid by the Lead Borrower shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, the Lead Borrower agrees, as a separate and independent obligation,
to indemnify the Issuing Bank for the loss resulting from its inability on that
date to purchase the Alternative Currency in the full amount of the drawing.

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Lead
Borrower to reimburse LC Disbursements as provided in paragraph (e) of this
Section 2.13 shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, set-off, defense or other right which
the Lead Borrower may have at any time against a beneficiary of any Letter of
Credit, or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.13, constitute a legal or equitable discharge of, or provide a right
of set-off against, the obligations of the Lead Borrower hereunder; provided
that the Lead Borrower shall have no obligation to reimburse the Issuing Bank to
the extent that such payment was made in error due to the gross negligence, bad
faith, or willful misconduct of the Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction).
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a

 

- 64 -



--------------------------------------------------------------------------------

drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Lead Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Lead Borrower to the extent permitted by applicable law) suffered by the Lead
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, willful misconduct, or bad faith on the part
of the Issuing Bank (as determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(ii) The Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by the Lead Borrower or other Person of any
obligations under any LC Document. The Issuing Bank does not make to the Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party. The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party.

(iii) No Issuing Bank or any of its Affiliates or any of its or their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment. The Issuing Bank shall not have
any liability to any Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Lead Borrower of its obligation to reimburse
the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation set forth in Section 2.13(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Lead Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Lead Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if the Lead Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.13, then Section 2.06(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.13 to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

(i) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Lead Borrower. The Issuing Bank
may be replaced at any time by agreement between the Lead Borrower and the

 

- 65 -



--------------------------------------------------------------------------------

Administrative Agent; provided that so long as no Default or Event of Default
exists, such successor Issuing Bank shall be reasonably acceptable to the Lead
Borrower. One or more Lenders may be appointed as additional Issuing Banks in
accordance with subsection (k) below. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank or any such additional
Issuing Bank. At the time any such resignation or replacement shall become
effective, the Lead Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such addition or to
any previous Issuing Bank, or to such successor or such additional Issuing Bank
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, the Lead Borrower may, in its discretion,
select which Issuing Bank is to issue any particular Letter of Credit.

(j) Cash Collateralization.

(i) If any Specified Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent (acting at the request of the Required Lenders) demanding the deposit of
Cash Collateral pursuant to this paragraph, the Lead Borrower shall deposit in
the LC Collateral Account, in the name of the Administrative Agent and for the
benefit of the Secured Creditors, an amount in cash equal to 102.00% of the LC
Exposure as of such date. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Lead Borrower under this Agreement, but shall be immediately released and
returned to the Lead Borrower (in no event later than two (2) Business Days)
once all Specified Events of Default are cured or waived. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Lead Borrower and at the Lead Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Lead Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Lead Borrower.

(ii) The Lead Borrower shall, on demand by the Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
associated with any Defaulting Lender.

(k) Additional Issuing Banks. The Lead Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l) The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall

 

- 66 -



--------------------------------------------------------------------------------

impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Bank in good faith
deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m) The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account.” Each Credit Party shall deposit into the
LC Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).

(o) Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j). Except to the extent of reallocations
of participations pursuant to the prior sentence, the occurrence of the Maturity
Date with respect to Existing Revolving Loans shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders of Extended
Revolving Loans in any Letter of Credit issued before the Maturity Date.

Section 2.14 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to act
on its behalf in that regard) request the Administrative Agent to cause the
Lenders to make a Revolving Loan (which shall be a Base Rate Loan) in an amount
equal to such Lender’s Pro Rata Percentage of the Outstanding Amount of
Swingline Loans, which request may be made regardless of whether the conditions
set forth in Section 7 have been satisfied. Upon such request, each Lender shall
make available to the Administrative Agent the proceeds of such Revolving Loan
for the account of the Swingline Lender. If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender.

 

- 67 -



--------------------------------------------------------------------------------

If and to the extent any Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate.

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.

Section 2.15 Revolving Commitment Increase.

(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrower shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed $50,000,000; provided
that (a) the Lead Borrower shall only be permitted to request four Revolving
Commitment Increases during the term of this Agreement and (b) any Revolving
Commitment Increase shall be in a minimum amount of $10,000,000.

(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested. Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of the Lead Borrower) promptly notify the Lenders and each
Lender may (subject to the Lead Borrower’s consent) have the right to elect to
have its Revolving Commitment increased by its Pro Rata share (it being
understood and agreed that a Lender may elect to have its Revolving Commitment
increased in excess of its Pro Rata share in its discretion if any other Lender
declines to participate in the Revolving Commitment Increase) of the requested
increase in Revolving Commitments; provided that (i) each Lender may elect or
decline, in its sole discretion, to have its Revolving Commitment increased in
connection with any requested Revolving Commitment Increase, it being understood
that no Lender shall be obligated to increase its Revolving Commitment unless
it, in its sole discretion, so agrees and, if a Lender fails to respond to any
Revolving Commitment Increase Notice within five (5) Business Days after such
Lender’s receipt of such request, such Lender shall be deemed to have declined
to participate in such Revolving Commitment Increase, (ii) if any Lender
declines to participate in any Revolving Commitment Increase and, as a result,
commitments from additional financial institutions are required in connection
with the Revolving Commitment Increase, any Person or Persons providing such
commitment shall be subject to the written consent of the Administrative Agent,
the Swingline Lender and the Issuing Bank (such consent not to be unreasonably
withheld or delayed), if such consent would be required pursuant to the
definition of Eligible Transferee and (iii) in no event shall a Defaulting
Lender be entitled to participate in such Revolving Commitment Increase. In the
event that any Lender or other Person agrees to participate in any Revolving
Commitment Increase

 

- 68 -



--------------------------------------------------------------------------------

(each an “Increase Loan Lender”), such Revolving Commitment Increase shall
become effective on such date as shall be mutually agreed upon by the Increase
Loan Lenders and the Lead Borrower, which date shall be as soon as practicable
after the date of receipt of the Revolving Commitment Increase Notice (such
date, the “Increase Date”); provided that the establishment of such Revolving
Commitment Increase shall be subject to the satisfaction of each of the
following conditions: (1) no Event of Default would exist after giving effect
thereto; (2) the representations and warranties under Section 8 shall be true in
all material respects, provided that, solely with respect to Revolving Loans
made under the Revolving Commitment Increases that are used to effect or finance
a Permitted Acquisition or Investments permitted under this Agreement, the
Borrowers shall have the option of making any representations and warranties
under Section 8 and determinations as to the availability of any
“basket-carveouts” under Section 10 effective as of the date of entering the
definitive agreement for such Permitted Acquisition or such Investment in
accordance with the Limited Condition Transaction provisions set forth in
Section 1.03; (3) the Revolving Commitment Increase shall be effected pursuant
to one or more joinder agreements executed and delivered by the Lead Borrower,
the Administrative Agent, and the Increase Loan Lenders, each of which shall be
reasonably satisfactory to the Lead Borrower, the Administrative Agent, and the
Increase Loan Lenders; (4) the Credit Parties shall execute and deliver or cause
to be executed and delivered to the Administrative Agent such amendments to the
Credit Documents, legal opinions and other documents as the Administrative Agent
may reasonably request in connection with any such transaction, which
amendments, legal opinions and other documents shall be reasonably satisfactory
to the Administrative Agent; and (5) the Borrowers shall have paid to the
Administrative Agent and the Lenders such additional fees as may be agreed to be
paid by the Borrowers in connection therewith.

(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date, (iii) Schedule 2.01 shall be deemed modified to
reflect the revised Revolving Commitments of the affected Lenders and (iv) Notes
will be issued, at the expense of the Borrowers, to any Lender participating in
the Revolving Commitment Increase and requesting a Note.

(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments and, for purposes
of this Agreement and the other Credit Documents, all Revolving Loans made under
the Revolving Commitment Increase shall be deemed to be Revolving Loans. Without
limiting the generality of the foregoing, (i) the rate of interest applicable to
the Revolving Commitment Increase shall be the same as the rate of interest
applicable to the existing Revolving Loans, (ii) unused line fees applicable to
the Revolving Commitment Increase shall be calculated using the same Unused Line
Fee Rates applicable to the existing Revolving Loans, (iii) the Revolving
Commitment Increase shall share ratably in any mandatory prepayments of the
Revolving Loans, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans. Each joinder
agreement and any amendment to any Credit Document requested by the
Administrative Agent in connection with the establishment of the Revolving
Commitment Increase may, without the consent of any of the Lenders, effect such
amendments to this Agreement (an “Incremental Revolving Commitment Agreement”)
and the other Credit Documents as may be reasonably necessary or appropriate, in
the opinion of the Administrative Agent and the Lead Borrower, to effect the
provisions of this Section 2.15.

Section 2.16 Lead Borrower. Each Borrower hereby designates the Lead Borrower as
its representative and agent for all purposes under the Credit Documents,
including requests for Revolving Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the Administrative Agent, the Issuing Bank or any Lender.
The Lead Borrower hereby accepts such appointment. The Administrative Agent and
the Lenders shall be entitled to rely upon, and shall be fully protected in
relying upon, any notice or communication (including any Notice of Borrowing)
delivered by the Lead Borrower on behalf of any Borrower. The Administrative
Agent and the Lenders may give any notice or communication with a Borrower
hereunder to the Lead Borrower on behalf of such Borrower. Each of the
Administrative Agent, the Issuing Bank and the Lenders shall have the right, in
its discretion, to deal exclusively with the Lead Borrower for any or all
purposes under the Credit Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by the Lead Borrower shall be binding upon and enforceable against it.

 

- 69 -



--------------------------------------------------------------------------------

Section 2.17 Overadvances. If the aggregate Revolving Loans outstanding exceed
the Line Cap (an “Overadvance”) at any time, the excess amount shall be payable
by the Borrowers on demand by the Administrative Agent, but all such Revolving
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Credit Documents. The Administrative Agent may
require the Lenders to honor requests for Overadvance Loans and to forbear from
requiring the Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to the Administrative Agent, as long as (i) the Overadvance
does not continue for more than 30 consecutive days (and no Overadvance may
exist for at least five consecutive days thereafter before further Overadvance
Loans are required) and (ii) the aggregate amount of all Overadvances and
Protective Advances is not known by the Administrative Agent to exceed 10% of
the Borrowing Base, (b) regardless of whether an Event of Default exists, if the
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $500,000, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the aggregate outstanding Revolving Loans and LC Obligations to exceed the
aggregate Revolving Commitments. The making of any Overadvance shall not create
nor constitute a Default or Event of Default; it being understood that the
making or continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default. In no
event shall any Borrower or other Credit Party be permitted to require any
Overadvance Loan to be made.

Section 2.18 Protective Advances. The Administrative Agent shall be authorized,
in its discretion, following notice to and consultation with the Lead Borrower,
at any time, to make Base Rate Loans (“Protective Advances”) (a) in an aggregate
amount, together with the aggregate amount of all Overadvance Loans, not to
exceed 10% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Credit Parties under any Credit
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolving Loans and LC Obligations shall not exceed the aggregate Revolving
Commitments. Each Lender shall participate in each Protective Advance in
accordance with its Pro Rata Percentage. Required Lenders may at any time revoke
the Administrative Agent’s authority to make further Protective Advances under
clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Collateral; or (b) defend or maintain the validity
or priority of the Administrative Agent’s Liens in any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien; provided that
the Administrative Agent shall use reasonable efforts to notify the Lead
Borrower after paying any such amount or taking any such action and shall not
make payment of any item that is being Properly Contested.

Section 2.19 Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, the Lead Borrower may at any time and from time to
time request that all or a portion of the then-existing Revolving Loans (the
“Existing Revolving Loans”), together with any related outstandings, be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or any portion of the principal amount (and related
outstandings) of such Revolving Loans (any such Revolving Loans which have been
so converted, “Extended Revolving Loans”) and to provide for other terms
consistent with this Section 2.19. In order to establish . any Extended
Revolving Loans, the Lead Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders) (each, an
“Extension Request”) setting forth the proposed terms of the Extended Revolving
Loans to be established, which shall (x) be identical as offered to each Lender
(including as to the proposed interest rates and fees payable) and (y) be
identical to the Existing Revolving Loans, except that: (i) repayments of
principal of the Extended Revolving Loans may be delayed to later dates than the
Maturity Date; (ii) the Effective Yield with respect to the Extended Revolving
Loans (whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the Effective Yield for the
Existing Revolving Loans to the extent provided in the applicable Extension
Amendment; and (iii) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Maturity Date that is

 

- 70 -



--------------------------------------------------------------------------------

in effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Loans); provided, however, that
(A) in no event shall the final maturity date of any Extended Revolving Loans at
the time of establishment thereof be earlier than the then Maturity Date of any
other Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of
any Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding. Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans.

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments (and, except
as provided in Sections 2.12(e) and 2.13(o), without giving effect to changes
thereto on the Maturity Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under the Aggregate
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (x) payments of interest and fees at different rates on Extended Revolving
Loan Commitments (and related outstandings) and (y) repayments required upon any
Maturity Date of any Revolving Commitments or Extended Revolving Loan
Commitments).

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have . any of its Existing
Revolving Loans converted into Extended Revolving Loans pursuant to any
Extension Request. Any Lender (each, an “Extending Lender”) wishing to have all
or a portion of its Existing Revolving Loans subject to such Extension Request
converted into Extended Revolving Loans shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Revolving Loans which it has
elected to request be converted into Extended Revolving Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent). Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension Request. In
the event that the aggregate principal amount of Existing Revolving Loans
subject to Extension Elections relating to a particular Extension Request
exceeds the amount of Extended Revolving Loans requested pursuant to such
Extension Request, Revolving Loans subject to such Extension Elections shall be
converted to Extended Revolving Loans, on a pro rata basis based on the
aggregate principal amount of Revolving Loans included in each such Extension
Elections or to the extent such option is expressly set forth in the respective
Extension Request, the Lead Borrower shall have the option to increase the
amount of Extended Revolving Loans so that such excess does not exist.

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e) With respect to any Extension Amendment consummated by a Borrower pursuant
to this Section 2.19, (i) such Extension Amendment shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement,
(ii) with respect to Extended Revolving Loan Commitments, if the aggregate
amount extended is less than (A) the LC Commitment, the LC Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the LC Commitment does not exceed the aggregate
Revolving Commitment which would be in effect after the Maturity Date), and, if
applicable, the Borrowers shall Cash Collateralize obligations under any issued
Letters of Credit in an amount equal to 102% of the stated amount of such
Letters of Credit, or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date (to the extent needed so that the

 

- 71 -



--------------------------------------------------------------------------------

Swingline Commitment does not exceed the aggregate Revolving Commitment which
would be in effect after the Maturity Date), and, if applicable, the Borrowers
shall prepay any outstanding Swingline Loans. The Administrative Agent and the
Lenders hereby consent to each Extension Amendment and the other transactions
contemplated by this Section 2.19 (including, for the avoidance of doubt,
payment of any interest or fees in respect of any Extended Revolving Loan
Commitments on such terms as may be set forth in the Extension Request) and
hereby waive the requirements of any provision of this Credit Agreement or any
other Credit Document that may otherwise prohibit any Extension Amendment or any
other transaction contemplated by this Section 2.19; provided that such consent
shall not be deemed to be an acceptance of the Extension Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and
(iii) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.19 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrowers in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrowers unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrowers by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.

ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders.

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Loan
because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any additional Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnified under Section 5.01 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate;
or

(iii) at any time, if the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank eurodollar market;

 

- 72 -



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Lead Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall no longer
be available until such time as the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Lead Borrower with respect to LIBO Rate
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrowers, (y) in the case of clause (ii) above, each
Borrower, jointly and severally, agrees to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice setting forth the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, shall be submitted to the Lead Borrower by such Lender and
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 3.01(b) as promptly as possible and, in
any event, within the time period required by law.

(b) At any time that any LIBO Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), the Lead Borrower may, and in the case of a
LIBO Rate Loan affected by the circumstances described in Section 3.01(a)(iii),
the Lead Borrower shall, either (x) if the affected LIBO Rate Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Lead Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBO Rate
Loan into a Base Rate Loan; provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital or liquidity requirements, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder, then each Borrower, jointly
and severally, agrees to pay to such Lender, upon its written demand therefor,
such additional documented amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable; provided that such
Lender’s determination of compensation owing under this Section 3.01(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Lead Borrower, which notice shall show in reasonable detail the
basis for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III ((x) and (y) collectively referred to as
“Dodd-Frank and Basel III”), shall be deemed to be a change after the Closing
Date in a requirement of law or government rule, regulation or order, regardless
of the date enacted, adopted, issued or implemented (including for purposes of
this Section 3.01).

 

- 73 -



--------------------------------------------------------------------------------

Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 3.01 at any time
if it is not the general practice and policy of such Lender to demand such
compensation from similarly situated borrowers in similar circumstances at such
time.

Section 3.02 Compensation. Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its LIBO Rate Loans but excluding loss of
anticipated profits (and without giving effect to the minimum “LIBO Rate”))
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBO Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion; (ii) if any prepayment or repayment
(including any termination or reduction of Commitments made pursuant to
Section 2.07 or as a result of an acceleration of the Loans pursuant to
Section 11) or conversion of any of its LIBO Rate Loans occurs on a date which
is not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any LIBO Rate Loans is not made on any date specified in a notice
of termination or reduction given by the Lead Borrower; or (iv) as a consequence
of any other default by any Borrower to repay its LIBO Rate Loans when required
by the terms of this Agreement or any Note held by such Lender.

Section 3.03 Change of Lending Office. Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c), Section 5.01 or Section 13.01(a)(ii) with respect to such
Lender, it will, if requested by the Lead Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 3.03 shall affect or postpone any of the obligations of the
Borrowers or the right of any Lender provided in Sections 3.01, 5.01 or
13.01(a)(ii).

Section 3.04 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c), Section 5.01 or
Section 13.01(a)(ii) with respect to such Lender or (z) in the case of a refusal
by a Lender to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the Lead
Borrower shall have the right, if no Event of Default then exists (or, in the
case of preceding clause (z), will exist immediately after giving effect to such
replacement), to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent (to the extent the Administrative Agent’s consent would be required for an
assignment to such Replacement Lender pursuant to Section 13.04); provided that
(i) at the time of any replacement pursuant to this Section 3.04, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Lead Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans of, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (I) an amount equal to
the principal of, and all accrued interest on, all outstanding Loans of the
respective Replaced Lender and (II) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 2.05
and (ii) all obligations of each Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement. Upon receipt by the Replaced Lender of all amounts required to
be paid to it pursuant to this Section 3.04, the Administrative Agent shall be
entitled (but not obligated) and authorized to execute an Assignment and
Assumption Agreement on behalf of such Replaced Lender, and any such Assignment
and Assumption Agreement so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04. Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above,
recordation of the assignment on the Register pursuant to Section 13.15 and, if
so requested by the Replacement Lender, delivery to the Replacement Lender of
the

 

- 74 -



--------------------------------------------------------------------------------

appropriate Note or Notes executed by the applicable Borrower, (x) the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 3.01,
3.02, 5.01, 12.07 and 13.01), which shall survive as to such Replaced Lender
with respect to facts and circumstances occurring prior to the effective date of
such replacement. In connection with any replacement of Lenders pursuant to, and
as contemplated by, this Section 3.04, each Borrower hereby irrevocably
authorizes Holdings to take all necessary action, in the name of such Borrower,
as described above in this Section 3.04 in order to effect the replacement of
the respective Lender or Lenders in accordance with the preceding provisions of
this Section 3.04.

Section 3.05 Inability to Determine Rates. If the Required Lenders determine in
good faith that for any reason (a) U.S. Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) that the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBO Rate
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBO Rate component of the Base Rate,
the utilization of the LIBO Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of LIBO Rate Loans in the
amount specified therein.

ARTICLE 4 [Reserved].

ARTICLE 5 Taxes.

Section 5.01 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.01), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law. In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party. The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 days of written request therefor, for the amount of any
Indemnified Taxes (including any Indemnified Taxes imposed on amounts payable
under this Section 5.01) payable or paid by the Administrative Agent or such
Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Lead Borrower
or the Administrative Agent, certifying as to any entitlement of such Lender to
an exemption from, or a reduced rate of, withholding Tax. In addition, each

 

- 75 -



--------------------------------------------------------------------------------

Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times reasonably requested by the Lead Borrower or the Administrative
Agent, such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall, whenever a lapse in time or change in circumstances renders such
documentation (including any specific documents required below in
Section 5.01(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Lead Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent in writing of its inability to do so.

(c) Without limiting the generality of the foregoing: (x) each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 3.04 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete signed copies of Internal
Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party or Form W-8ECI (or successor form), or (ii) in the case
of a Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a certificate substantially in the form of Exhibit C (any such
certificate, a “U.S. Tax Compliance Certificate”) and two accurate and complete
signed copies of Internal Revenue Service Form W-8BEN (or successor form) or
W-8BEN-E (or successor form) certifying to such Lender’s entitlement as of such
date to a complete exemption from U.S. withholding tax with respect to payments
of interest to be made under this Agreement and under any Note; or (iii) to the
extent a Lender is not the beneficial owner (for example, where the Lender is a
partnership or a participating Lender), two accurate and complete signed copies
of Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners; (y) Each Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to the Lead Borrower and the Administrative Agent, at the times
specified in Section 5.01(b), two accurate and complete signed copies of
Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States back-up withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at such time or times reasonably requested by the Lead
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Lead Borrower or the
Administrative Agent to comply with its obligations under FATCA, to determine
whether such Lender has complied with such Lender’s obligations under FATCA or
to determine, if necessary, the amount to deduct and withhold from such payment.
Solely for purposes of this Section 5.01(c)(z), “FATCA” shall include any
amendment made to FATCA after the Closing Date.

Notwithstanding any other provision of this Section 5.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.01(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.01(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the

 

- 76 -



--------------------------------------------------------------------------------

Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the relevant Credit Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Credit Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 5.01(d), in no event will the Administrative Agent
or any Lender be required to pay any amount to any Credit Party pursuant to this
Section 5.01(d) to the extent that such payment would place the Administrative
Agent or such Lender in a less favorable position (on a net after-Tax basis)
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. Nothing in this
Section 5.01(d) shall be construed to obligate the Administrative Agent or any
Lender to disclose its Tax returns or any other information regarding its Tax
affairs or computations to any Person or otherwise to arrange its Tax affairs in
any manner other than as it determines in its sole discretion.

(e) For the avoidance of doubt, for purposes of Section 5.01, the term “Lender”
shall include any Issuing Bank.

ARTICLE 6 Conditions Precedent to the Closing Date.

The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived.

Section 6.01 Closing Date; Credit Documents; Notes. On or prior to the Closing
Date, Holdings, each Borrower, the Administrative Agent and the Lenders on the
date hereof shall have signed a counterpart of this Agreement (whether the same
or different counterparts) and shall have delivered (by electronic transmission
or otherwise) the same to the Administrative Agent or, in the case of the
Lenders, shall have given to the Administrative Agent telephonic (confirmed in
writing), written or telex notice (actually received) at such office that the
same has been signed and mailed to it.

Section 6.02 [Reserved].

Section 6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received the executed opinions of (i) Latham & Watkins LLP, counsel
to the Credit Parties, (ii) Bean Kinney & Korman, P.C., special Virginia counsel
to the Credit Parties and (iii) Downey Brand LLP, special Nevada counsel to the
Credit Parties, which, in each case, shall be in form and substance reasonably
satisfactory to the Administrative Agent.

Section 6.04 Corporate Documents; Proceedings, etc. (a) On the Closing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Closing Date, signed by a Responsible Officer of such Credit Party,
and attested to by the Secretary or any Assistant Secretary of such Credit
Party, in the form of Exhibit E with appropriate insertions, together with
copies of the certificate or articles of incorporation and by-laws (or
equivalent organizational documents), as applicable, of such Credit Party and
the resolutions of such Credit Party referred to in such certificate, and each
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent or the Lead Arranger reasonably
may have requested, certified by proper Governmental Authorities.

Section 6.05 Termination of Existing Credit Agreement; Refinancing. The Lead
Borrower and its Subsidiaries shall have repaid in full all Indebtedness
outstanding under the Existing Credit Agreement, together with all accrued but
unpaid interest, fees and other amounts owing thereunder (other than contingent
indemnification obligations not yet due and payable) and (i) all commitments to
lend or make other extensions of credit thereunder

 

- 77 -



--------------------------------------------------------------------------------

shall have been terminated and (ii) all security interests in respect of, and
Liens securing, the Indebtedness and other obligations thereunder created
pursuant to the security documentation relating thereto shall have been
terminated and released (or arrangements therefor reasonably satisfactory to the
Administrative Agent shall have been made), and the Administrative Agent shall
have received all such releases as may have been reasonably requested by the
Administrative Agent, which releases shall be in form and substance reasonably
satisfactory to Administrative Agent, including, without limiting the foregoing,
(a) proper termination statements (Form UCC-3 or the appropriate equivalent) for
filing under the UCC or equivalent statute or regulation of each jurisdiction
where a financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to Holdings or any of its
Subsidiaries in connection with the security interests created with respect to
the Existing Credit Agreement and (b) terminations or reassignments of any
security interest in, or Lien on, any patents, trademarks, copyrights, or
similar interests of Holdings or any of its Subsidiaries. The Borrowers or the
relevant parent company thereof shall have satisfied and discharged all
Indebtedness contemplated under the definition of “Existing Credit Agreement
Refinancing”.

Section 6.06 [Reserved].

Section 6.07 Intercreditor Agreement. On the Closing Date, each Credit Party
shall have duly authorized the Intercreditor Agreement and the Intercreditor
Agreement substantially in the form of Exhibit L hereto shall have been executed
and delivered by each party thereto.

Section 6.08 Pledge Agreement. On the Closing Date, each Credit Party shall have
duly authorized, executed and delivered the Pledge Agreement to the Collateral
Agent substantially in the form of Exhibit F (as amended, modified, restated
and/or supplemented from time to time, the “Pledge Agreement”) and shall have
delivered to the Collateral Agent, as Pledgee thereunder, all of the Pledge
Agreement Collateral (in the case of Equity Interests), if any, referred to
therein and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Equity Interests constituting
certificated Pledge Agreement Collateral, along with evidence that all other
actions necessary, to perfect (to the extent required in the Pledge Agreement)
the security interests in Equity Interests purported to be created by the Pledge
Agreement have been taken.

Section 6.09 Security Agreements. On the Closing Date, each Credit Party shall
have duly authorized, executed and delivered to the Collateral Agent the
Security Agreement substantially in the form of Exhibit G (as amended, modified,
restated and/or supplemented from time to time, the “Security Agreement”)
covering all of such Credit Party’s present and future Collateral referred to
therein, and shall have delivered to the Collateral Agent:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement;

(ii) (x) certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name Holdings, the Lead Borrower or any other Credit
Party as debtor and that are filed in the jurisdictions referred to in clause
(i) above, together with copies of such other financing statements that name
Holdings, the Lead Borrower or any other Credit Party as debtor (none of which
shall cover any of the Collateral except to the extent evidencing Permitted
Liens), (y) United States Patent and Trademark Office and United States
Copyright Office searches reasonably requested by the Administrative Agent and
(z) reports as of a recent date listing all effective tax and judgment liens
with respect to Holdings, the Lead Borrower or any other Credit Party in each
jurisdiction as the Agents may reasonably require; and

(iii) a duly authorized and executed Perfection Certificate.

Section 6.10 Subsidiaries Guaranty. On the Closing Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Subsidiaries Guaranty substantially in the form of
Exhibit H (as amended, modified or supplemented from time to time, the
“Subsidiaries Guaranty”), guaranteeing all of the obligations of the Lead
Borrower as more fully provided therein.

 

- 78 -



--------------------------------------------------------------------------------

Section 6.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or
prior to the Closing Date, the Agents and the Lenders shall have received
(i) unaudited consolidated balance sheets and related statements of income and
cash flows for the Lead Borrower and its consolidated Subsidiaries for each
fiscal quarter of the Lead Borrower and its consolidated Subsidiaries ended
after the close of its June 30, 2016 fiscal quarter and at least 45 days prior
to the Closing Date and (ii) a pro forma consolidated balance sheet of the Lead
Borrower and its consolidated Subsidiaries as of the last day of the most
recently ended fiscal quarter ended at least 45 days prior to the Closing Date
(after giving effect to the Transaction), and related pro forma consolidated
income statement for Lead Borrower and its consolidated Subsidiaries for the
most recently ended four fiscal quarter periods ended at least 45 days prior to
the Closing Date prepared as if the Transaction had occurred at the beginning of
such period, which pro forma financial statements need not meet the requirements
of Regulation S-X of the Securities Act.

Section 6.12 Solvency Certificate. On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer or
treasurer of the Lead Borrower substantially in the form of Exhibit I.

Section 6.13 Fees, etc. On the Closing Date, the Lead Borrower shall have paid
to the Agents and each Lender all costs, fees and expenses (including, without
limitation, legal fees and expenses) to the extent invoiced at least three
Business Days prior the Closing Date and other compensation payable to the
Agents or such Lender or otherwise payable in respect of the Transaction to the
extent then due.

Section 6.14 Representation and Warranties. The representations and warranties
contained in Section 8 of this Agreement and in each other Credit Document shall
be true and correct in all material respects on the Closing Date (in each case,
any representation or warranty that is qualified as to “materiality” or similar
language shall be true and correct in all respects on the Closing Date).

Section 6.15 Patriot Act. The Agents shall have received from the Credit
Parties, at least five Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least 10 Business Days prior to the Closing Date.

Section 6.16 Borrowing Notice. Prior to the making of a Revolving Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.02(c).

Section 6.17 Officer’s Certificate. On the Closing Date, the Lead Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of the Lead Borrower certifying as to the satisfaction of the conditions
in Section 6.14 and Section 6.19.

Section 6.18 [Reserved].

Section 6.19 Material Adverse Effect. Since December 31, 2015, there has
occurred no fact, event or circumstance which has had or would reasonably be
expected to have a Material Adverse Effect.

Section 6.20 Borrowing Base Certificate. Subject to Section 9.13, the Lead
Borrower shall have delivered to the Administrative Agent a Borrowing Base
Certificate in form and substance reasonably satisfactory to the Administrative
Agent.

ARTICLE 7 Conditions Precedent to All Credit Events. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to the satisfaction (or waiver) of each of
the conditions precedent set forth below:

Section 7.01 Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.13(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.12(b).

 

- 79 -



--------------------------------------------------------------------------------

Section 7.02 Availability. Availability on the proposed date of such Borrowing
shall be adequate to cover the amount of such Borrowing.

Section 7.03 No Default. No Default or Event of Default shall exist at the time
of, or result from, such funding or issuance.

Section 7.04 Representations and Warranties. Each of the representations and
warranties made by any Credit Party set forth in Section 8 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty).

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in this
Section 7 and applicable to such Credit Event are satisfied as of that time
(other than such conditions which are subject to the discretion of the
Administrative Agent or the Lenders). All of the Notes, certificates, legal
opinions and other documents and papers referred to in Section 6 and in this
Section 7, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.

ARTICLE 8 Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each of Holdings and
each Borrower, as applicable, makes the following representations, warranties
and agreements, in each case after giving effect to the Transaction.

Section 8.01 Organizational Status. Each of Holdings, the Lead Borrower and each
of its Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, (ii) has the corporate, partnership, limited liability
company or unlimited holding company power and authority, as the case may be, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except, in the case of clauses (ii) and (iii)
hereof, for failures to be so qualified which, individually and in the
aggregate, have not had, and would not reasonably be expected to have, a
Material Adverse Effect.

Section 8.02 Power and Authority. Each Credit Party thereof has the corporate,
partnership, limited liability company or unlimited liability company power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate, partnership, limited liability company or unlimited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party thereof has duly executed and delivered each of the Credit Documents to
which it is party, and each of such Credit Documents constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

Section 8.03 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation

 

- 80 -



--------------------------------------------------------------------------------

to create or impose) any Lien (except for Permitted Liens) upon any of the
property or assets of any Credit Party or any of its Restricted Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its respective
Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject (except, in the case of preceding
clauses (i) and (ii), other than in the case of any contravention, breach,
default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect) or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Restricted Subsidiaries.

Section 8.04 Approvals. Except to the extent the failure to obtain or make the
same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests created under the Security Documents), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

Section 8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The consolidated balance sheets of the Lead Borrower and its
consolidated Subsidiaries for the fiscal period ended December 31, 2015 and the
related consolidated statements of income, cash flows and retained earnings of
the Lead Borrower and its consolidated Subsidiaries for each such fiscal year
present fairly in all material respects the consolidated financial position of
the Lead Borrower and its consolidated Subsidiaries at the dates of such balance
sheets and the consolidated results of the operations of the Lead Borrower and
its consolidated Subsidiaries for the periods covered thereby. All of the
foregoing historical financial statements have been audited by Ernst & Young LLP
and prepared in accordance with U.S. GAAP consistently applied.

(ii) All unaudited financial statements of the Lead Borrower and its
Subsidiaries furnished to the Lenders on or prior to the Closing Date pursuant
to clause (i) of Section 6.11 have been prepared in accordance with U.S. GAAP
consistently applied by the Lead Borrower, except as otherwise noted therein,
subject to normal year-end audit adjustments (all of which are of a recurring
nature and none of which, individually or in the aggregate, would be material)
and the absence of footnotes.

(iii) The pro forma consolidated balance sheet of the Lead Borrower furnished to
the Lenders pursuant to clause (ii) of Section 6.11 has been prepared as of
June 30, 2016 as if the Transaction and the financing therefor had occurred on
such date. Such pro forma consolidated balance sheet presents a good faith
estimate of the pro forma consolidated financial position of the Lead Borrower
as of June 30. 2016. The pro forma consolidated income statement of the Lead
Borrower furnished to the Lenders pursuant to clause (ii) of Section 6.11 has
been prepared for the four fiscal quarters ended June 30, 2016, as if the
Transaction and the financing therefor had occurred on the first day of such
four-quarter period. Such pro forma consolidated income statement presents a
good faith estimate of the pro forma consolidated income statement of the Lead
Borrower as if the Transaction and the financing therefor had occurred on the
first day of such four-quarter period.

(b) On the Closing Date, Holdings, the Lead Borrower and its Subsidiaries, on a
consolidated basis, are Solvent after giving effect to the consummation of the
Transaction and the related financing transactions.

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
made and at the time delivered to the Administrative Agent.

(d) Since December 31, 2015, there has been no Material Adverse Effect, and
there has been no change, event or occurrence that could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.

 

- 81 -



--------------------------------------------------------------------------------

Section 8.06 Litigation. There are no actions, suits or proceedings or, to the
knowledge of any Credit Party, governmental investigations pending or, to the
knowledge of any Credit Party, threatened (i) with respect to the Transaction or
any Credit Document or (ii) that either individually or in the aggregate, have
had, or would reasonably be expected to have, a Material Adverse Effect.

Section 8.07 True and Complete Disclosure.

(a) All written information (taken as a whole) furnished by or on behalf of any
Credit Party in writing to the Administrative Agent or any Lender (including,
without limitation, all such written information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein does not, and
all other such written information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will not, on the date as of which such written information is dated or
certified and on the Closing Date, contain any material misstatement of fact or
omit to state any material fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the
circumstances under which such written information was provided.

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the Lead Borrower
or any of its Subsidiaries, or regarding the future condition of the industries
in which they operate other than that such information has been (and in the case
of such information furnished after the Closing Date, will be) prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation thereof (it being understood and agreed that projections are not to
be viewed as facts, projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Credit Parties, no
assurances can be given that any particular projection will be realized and that
actual results during the period or periods covered by such projections may
differ from projected results, and such differences may be material).

Section 8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans incurred on the Closing Date (if any) will be used
by the Borrowers to fund certain original issue discount or upfront fees.

(b) All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Dividends, performance of Government Contracts and any other purpose not
prohibited hereunder.

(c) No part of any Credit Event (or the proceeds thereof) nor any drawing under
any Letter of Credit will be used to purchase or carry any Margin Stock or to
extend credit for the purpose of purchasing or carrying any Margin Stock. None
of the making of any Loan nor the use of the proceeds thereof, nor any drawing
under any Letter of Credit nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.

(d) The Lead Borrower will not request any Borrowing, and the Borrowers shall
not use, and shall procure that their respective Subsidiaries and each of their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 8.09 Tax Returns and Payments. Except, in each case, as would not
reasonably be expected to result in a Material Adverse Effect, since April 4,
2011, (i) the Lead Borrower and each of its Restricted Subsidiaries

 

- 82 -



--------------------------------------------------------------------------------

has timely filed or caused to be timely filed with the appropriate taxing
authority all Tax returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by, or with respect to the income, properties or
operations of, the Lead Borrower and/or any of its Restricted Subsidiaries, and
(ii) the Lead Borrower and each of its Restricted Subsidiaries have paid all
Taxes payable by them, other than those that are being contested in good faith
by appropriate proceedings and fully provided for as a reserve on the financial
statements of the Lead Borrower and its Restricted Subsidiaries in accordance
with U.S. GAAP.

Section 8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred by the Lead Borrower and its
Restricted Subsidiaries would not reasonably be expected to have a Material
Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower or any Restricted Subsidiary of the Lead Borrower, threatened, which
would reasonably be expected to be asserted successfully against any Plan and,
if so asserted successfully, would reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

(e) The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

Section 8.11 The Security Documents.

(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Security Agreement), and upon (i) the timely and
proper filing of financing statements listing each applicable Credit Party, as a
debtor, and the Collateral Agent, as secured creditor, in the secretary of
state’s office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, (ii) sufficient identification of commercial
tort claims (as applicable), (iii) execution of a control agreement establishing
the Collateral Agent’s

 

- 83 -



--------------------------------------------------------------------------------

“control” (within the meaning of the New York UCC) with respect to any deposit
account, (iv) the recordation of the Patent Security Agreement, if applicable,
and the Trademark Security Agreement, if applicable, in the respective form
attached to the Security Agreement, in each case in the United States Patent and
Trademark Office and (v) the Copyright Security Agreement in U.S. Copyrights, if
applicable, in the form attached to the Security Agreement with the United
States Copyright Office, the Collateral Agent, for the benefit of the Secured
Creditors, has (to the extent provided in the Security Agreement) a fully
perfected security interest in all right, title and interest in all of the
Collateral (as described in the Security Agreement), subject to no other Liens
other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

(b) The provisions of the Pledge Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the Credit Parties in the
Collateral (as described in the Pledge Agreement), upon the timely and proper
filing of financing statements listing each applicable Credit Party, as a
debtor, and Collateral Agent, as secured creditor, in the secretary of state’s
office (or other similar governmental entity) of the jurisdiction of
organization of such Credit Party, the security interests created under the
Pledge Agreement in favor of the Collateral Agent, as Pledgee, for the benefit
of the Secured Creditors, constitute perfected (to the extent provided in the
Pledge Agreement) security interests in the Collateral (as described in the
Pledge Agreement (other than Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction or by the taking of the foregoing actions)), subject to no other
Liens other than Permitted Liens, in each case, to the extent perfection can be
accomplished under applicable law through these actions.

Section 8.12 Properties. Except as would not reasonably be expected to have a
Material Adverse Effect, the Lead Borrower and each of its Subsidiaries has good
and marketable title or valid leasehold interest in the case of Real Property,
and good and valid title in the case of tangible personal property, to all
material tangible properties owned by it, including all material property
reflected in the most recent historical balance sheets referred to in
Section 8.05(a) (except as sold or otherwise disposed of since the date of such
balance sheet in the ordinary course of business or as permitted by the terms of
this Agreement), free and clear of all Liens, other than Permitted Liens.

Section 8.13 Capitalization. All outstanding shares of capital stock of the Lead
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Lead Borrower that may be
imposed as a matter of law) and are owned by Holdings. All outstanding shares of
capital stock of each Subsidiary Borrower are owned directly or indirectly by
the Lead Borrower. The Lead Borrower does not have outstanding any capital stock
or other securities convertible into or exchangeable for its capital stock or
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock.

Section 8.14 Subsidiaries. On and as of the Closing Date and after giving effect
to the consummation of the Transaction, (i) Holdings has no direct Subsidiaries
other than the Lead Borrower and (ii) the Lead Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly
sets forth, as of the Closing Date and after giving effect to the Transaction,
the percentage ownership (direct and indirect) of the Lead Borrower in each
class of capital stock of each of its Subsidiaries and also identifies the
direct owner thereof.

Section 8.15 Anti-Corruption Laws; Sanctioned Persons. The Lead Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Lead Borrower and its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Holdings and its Subsidiaries and their respective
officers and employees, and to the knowledge of the Lead Borrower, its directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of (a) Holdings, any of its Subsidiaries or any
of their respective directors, officers or employees, or (b) to the knowledge of
Holdings, any agent of Holdings or any of its Subsidiaries that will act in any
capacity in connection with or benefit from any credit facility established
hereby, is a Sanctioned Person. No Borrowing or use of proceeds thereof or
drawings under any Letter of Credit will be used for a purpose that would
violate Anti-Corruption Laws or applicable Sanctions.

 

- 84 -



--------------------------------------------------------------------------------

Section 8.16 Investment Company Act. None of Holdings, the Lead Borrower or any
of its Restricted Subsidiaries is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, required to be registered as
such.

Section 8.17 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 8.18 Environmental Matters.

(a) The Lead Borrower and each of its Restricted Subsidiaries are in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws. To the knowledge of any Credit Party,
there are no pending or threatened Environmental Claims against the Lead
Borrower or any of its Restricted Subsidiaries or any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
the Lead Borrower or any of its Restricted Subsidiaries of any Real Property
formerly owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries but no longer owned, leased or operated by the Lead Borrower or any
of its Restricted Subsidiaries). There are no facts, circumstances, conditions
or occurrences with respect to the business or operations of the Lead Borrower
or any of its Restricted Subsidiaries, or to the knowledge of any Credit Party,
any Real Property owned, leased or operated by the Lead Borrower or any of its
Restricted Subsidiaries (including any Real Property formerly owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries but no
longer owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries) that would be reasonably expected (i) to form the basis of an
Environmental Claim against the Lead Borrower or any of its Restricted
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by the
Lead Borrower or any of its Restricted Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by the Lead Borrower or any of its Restricted Subsidiaries under any
applicable Environmental Law.

(b) To the knowledge of any Credit Party, except as would not reasonably be
expected to have a Material Adverse Effect, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 8.19 Labor Relations. Except as set forth in Schedule 8.19 or except to
the extent the same has not, either individually or in the aggregate, had and
would not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts, slowdowns or other labor disputes pending against the
Lead Borrower or any of its Restricted Subsidiaries or, to the knowledge of each
Credit Party, threatened against the Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of each Credit Party, there are no questions
concerning union representation with respect to the Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of the Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of each Credit Party, no wage and hour department investigation has been made of
the Lead Borrower or any of its Restricted Subsidiaries.

Section 8.20 Intellectual Property. Each of the Lead Borrower and each of its
Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, inventions,
trade secrets, formulas, proprietary information and know-how of any type and
other intellectual

 

- 85 -



--------------------------------------------------------------------------------

property, whether or not written (including, but not limited to, rights in
computer programs and databases) (collectively, “Intellectual Property”), used
or held for use in or otherwise necessary for the present conduct of its
business, without any known conflict with, infringement or violation of the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts, infringements or violations as have not had,
and would not reasonably be expected to have, a Material Adverse Effect.

Section 8.21 Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; etc.Schedule 8.21 contains for each
Credit Party, as of the Closing Date, (i) the exact legal name of such Credit
Party, (ii) the type of organization of such Credit Party, (iii) the
jurisdiction of organization of such Credit Party, (iv) such Credit Party’s
Location and (v) the organizational identification number (if any) of such
Credit Party. To the extent that such Credit Party does not have an
organizational identification number on the Closing Date and later obtains one,
such Credit Party shall promptly thereafter notify the Collateral Agent of such
organizational identification number and shall take all actions reasonably
satisfactory to the Collateral Agent to the extent necessary to maintain the
security interest of the Collateral Agent in the Collateral intended to be
granted pursuant to the Security Documents fully perfected and in full force and
effect.

Section 8.22 Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each material
Account reflected therein as eligible for inclusion in the Borrowing Base is an
Eligible Account, Eligible Billed Hybrid Account or Eligible Unbilled Account,
as applicable.

Section  8.23 EEA Financial Institution. No Credit Party is an EEA Financial
Institution.

ARTICLE 9 Affirmative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and solely with respect to Section 9.05, Holdings) hereby
covenants and agrees that on and after the Closing Date and so long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (i) any indemnification obligations arising hereunder
which are not then due and payable and (ii) Secured Bank Product Obligations),
or any Letter of Credit shall remain outstanding (unless Cash Collateralized or
backstopped on terms reasonably satisfactory to the Administrative Agent).

Section 9.01 Information Covenants. The Lead Borrower will furnish to the
Administrative Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the Lead
Borrower (and within 60 days for the fiscal quarter ending September 30, 2016),
(i) the consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such quarterly accounting period and the related consolidated
statements of operations and of changes in shareholder’s equity (deficit) and
statement of cash flows for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly accounting
period, in each case setting forth comparative figures for the corresponding
quarterly accounting period in the prior fiscal year and comparable forecasted
figures for such quarterly accounting period based on the corresponding
forecasts delivered pursuant to Section 9.01(d), all of which shall be certified
by the chief financial officer of the Lead Borrower that they fairly present in
all material respects in accordance with U.S. GAAP the financial condition of
the Lead Borrower and its Subsidiaries as of the dates indicated and the results
of their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period. If the Lead Borrower has filed (within the time
period required above) a Form 10-Q with the SEC for any fiscal quarter described
above, then to the extent that such quarterly report on Form 10-Q contains any
of the foregoing items, the Lenders shall accept such Form 10-Q in lieu of such
items.

 

- 86 -



--------------------------------------------------------------------------------

(b) Annual Financial Statements. Within 120 days after the close of each fiscal
year of the Lead Borrower, (i) the consolidated balance sheet of the Lead
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of operations and changes in shareholder’s equity
(deficit) and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and comparable forecasted
figures for such fiscal year based on the corresponding forecasts delivered
pursuant to Section 9.01(d) and certified, in the case of consolidated financial
statements, by Ernst & Young LLP or any one of the “Big 4” public accounting
firms or other independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than as a result of an upcoming
maturity date under any Loans under this Agreement or the Maturity Date (as
defined in the First Lien Credit Agreement) under the First Lien Credit
Agreement or the Maturity Date (as defined in the Second Lien Credit Agreement)
under the Second Lien Credit Agreement, in each case occurring within one year
from the time such opinion is delivered or any potential inability to satisfy
the springing financial covenant set forth in Section 10.11 on a future date or
in a future period)) which demonstrates that such statements fairly present in
all material respects in accordance with U.S. GAAP the financial condition of
the Lead Borrower and its Subsidiaries as of the date indicated and the results
of their operations and changes in their cash flows for the periods indicated,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year. If the Lead Borrower has filed
(within the time period required above) a Form 10-K with the SEC for any fiscal
year described above, then to the extent that such annual report on Form 10-K
contains any of the foregoing items, the Lenders shall accept such Form 10-K in
lieu of such items.

(c) [Reserved].Reporting. Notwithstanding the foregoing, the obligations
referred to in Sections 9.01(a) and 9.01(b) above may be satisfied with respect
to financial information of the Lead Borrower and its Subsidiaries by furnishing
(A) the applicable financial statements of any Parent Company or (B) the Lead
Borrower’s or such Parent Company’s Form 10-K or 10-Q, as applicable, filed with
the SEC (and the public filing of such report with the SEC shall constitute
delivery under this Section 9.01); provided that with respect to each of the
preceding clauses (A) and (B), (1) to the extent such information relates to a
parent of the Lead Borrower, if and so long as such Parent Company will have
Independent Assets or Operations, such information is accompanied by, or the
Lead Borrower shall separately deliver within the applicable time periods set
forth in Sections 9.01(a) and 9.01(b) above, consolidating information (which
need not be audited) that explains in reasonable detail the differences between
the information relating to such Parent Company and its Independent Assets or
Operations, on the one hand, and the information relating to the Lead Borrower
and the consolidated Restricted Subsidiaries on a stand-alone basis, on the
other hand and (2) to the extent such information is in lieu of information
required to be provided under Section 9.01(b) (it being understood that such
information may be audited at the option of the Lead Borrower), such materials
are accompanied by a report and opinion of Ernst & Young LLP or any one of the
“Big 4” public accounting firms or other independent certified public
accountants of recognized national standing firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will be without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit (other than as a result of the
Maturity Date under the First Lien Credit Agreement or the Maturity Date (as
defined in the Second Lien Credit Agreement) under the Second Lien Credit
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy the financial covenants set forth in
Section 10.11 of the this Agreement on a future date or in a future period)).

(d) Forecasts. Within 120 days after the close of each fiscal year of the Lead
Borrower, a forecast in form reasonably satisfactory to the Administrative Agent
(including projected statements of income, sources and uses of cash and balance
sheets for the Lead Borrower and its Subsidiaries on a consolidated basis) for
each of the twelve months of such fiscal year prepared in detail, with
appropriate discussion, the principal assumptions upon which such forecast is
based.

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge after due

 

- 87 -



--------------------------------------------------------------------------------

inquiry, no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, which certificate shall (i) to the extent
Availability is less than 30% of the Aggregate Commitments at such time, set
forth the reasonably detailed calculations with respect to the Consolidated
Fixed Charge Coverage Ratio for such period, and (ii) certify that there have
been no changes to Schedules 1(a), 2(b), 10, 11(a), 11(b), 12 and 13 of the
Perfection Certificate, in each case since the Closing Date or, if later, since
the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of such Security Documents) and whether the Lead
Borrower and the other Credit Parties have otherwise taken all actions required
to be taken by them pursuant to such Security Documents in connection with any
such changes.

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default or any default or event of default under the First Lien Credit
Agreement, the Second Lien Credit Agreement or any refinancing thereof, any
Permitted First Lien Notes Documents or any Permitted Junior Debt or other debt
instrument in excess of the Threshold Amount, (ii) any litigation, or
governmental investigation or proceeding pending against Holdings or any of its
Subsidiaries (x) which, either individually or in the aggregate, has had, or
would reasonably be expected to have, a Material Adverse Effect or (y) with
respect to any Credit Document, or (iii) any other event, change or circumstance
that has had, or would reasonably be expected to have, a Material Adverse
Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of (i) all financial information, proxy materials and reports, if any,
which Holdings or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”) or
(ii) reports or other information furnished to, or notices received from,
holders of Indebtedness the aggregate principal amount of which is equal to or
in excess of the Threshold Amount, solely to the extent that substantially
similar information has not been provided to the Lenders and, (iii) with
reasonable promptness, such other information or documents (financial or
otherwise) as the Administrative Agent on its own behalf or on behalf of the
Required Lenders may reasonably request from time to time and (iv) with
reasonable promptness, such other information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act and the Beneficial
Ownership Regulation.

(h) Environmental Matters. Promptly after any officer of the Lead Borrower or
any of its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Lead Borrower or
any of its Subsidiaries or any Real Property owned, leased or operated by the
Lead Borrower or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Lead Borrower or any of its Subsidiaries
with any applicable Environmental Law or (b) would reasonably be expected to
form the basis of an Environmental Claim against the Lead Borrower or any of its
Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Lead Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Subsidiaries of such Real Property under any Environmental Law; and

 

- 88 -



--------------------------------------------------------------------------------

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Lead Borrower or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency and all
notices received by the Lead Borrower or any of its Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
the Lead Borrower or any of its Subsidiaries as potentially responsible parties
for remediation costs or which otherwise notify the Lead Borrower or any of its
Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto.

(i) Notices to Holders. Promptly after the sending, filing or receipt thereof,
the Lead Borrower will provide to the Administrative Agent any material notices
provided to, or received from, holders of (I) the indebtedness evidenced by the
Second Lien Credit Agreement or any refinancing thereof, (II) Refinancing Notes,
Permitted First Lien Notes, Permitted Junior Debt or other Indebtedness, in each
case of this clause (II), with a principal amount in excess of the Threshold
Amount or (III) the indebtedness evidenced by the First Lien Credit Agreement
(including, for the avoidance of doubt, any notices relating to an actual or
purported default or event of default thereunder and any notices to the extent
the action or occurrence described therein would reasonably be expected to be
materially adverse to the interests of the Lenders, but excluding any
administrative notices or regular reporting requirements thereunder).

(j) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

Documents required to be delivered pursuant to Section 9.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Lead Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Lead Borrower shall notify the Administrative Agent and
each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Lead Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities. The Lead Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Lead Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or its their
respective securities for purposes of United States Federal and state securities

 

- 89 -



--------------------------------------------------------------------------------

laws (provided, however, that to the extent such Borrower Materials constitute
Public Side Information, they shall be treated as set forth in Section 13.16);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

Section 9.02 Books, Records and Inspections; Conference Calls.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity with U.S. GAAP and all material Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities.

(b) The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrower and normal business hours, to visit and inspect the properties of any
Borrower, at the Borrowers’ expense as provided in clause (c) below, inspect,
audit and make extracts from any Borrower’s corporate, financial or operating
records, and discuss with its officers, employees, agents, advisors and
independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower is
allowed to be present in any discussions with officers, employees, agent,
advisors and independent accountants); provided that the Administrative Agent
shall only be permitted to conduct one field examination with respect to any
Collateral comprising the Borrowing Base per 12-month period; provided further
that (i) if at any time Availability is less than 33% of the Line Cap for a
period of 5 consecutive Business Days during such 12-month period, one
additional field examination of Revolver Priority Collateral will be permitted
in such 12-month period and (ii) during any Liquidity Period, one additional
field examination of Revolver Priority Collateral be permitted in such 12-month
period, except that during the existence and continuance of an Event of Default,
there shall be no limit on the number of additional field examinations of
Revolver Priority Collateral that shall be permitted at the Administrative
Agent’s request. No such inspection or visit shall unduly interfere with the
business or operations of any Borrower, nor result in any damage to the property
or other Collateral. No inspection shall involve invasive testing without the
prior written consent of the Lead Borrower. Neither the Administrative Agent nor
any Lender shall have any duty to any Borrower to make any inspection, nor to
share any results of any inspection, appraisal or report with any Borrower. Each
of the Lead Borrowers acknowledges that all inspections, appraisals and reports
are prepared by the Administrative Agent and Lenders for their purposes, and the
Borrowers shall not be entitled to rely upon them.

(c) Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 13.01) of the Administrative Agent in connection with (i) one
examination per fiscal year of any Borrower’s books and records or any other
financial or Collateral matters as the Administrative Agent deems appropriate
and (ii) field examinations of Collateral comprising the Borrowing Base in each
case subject to the limitations on such examinations and audits permitted under
the preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities. This Section shall not be construed to limit
the Administrative Agent’s right to use third parties for such purposes.

(d) The Lead Borrower will, within 30 days after the date of the delivery (or,
if later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b), hold a conference call or teleconference,
at a time selected by the Lead Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of the Lead Borrower (it being understood that any such call
may be combined with any similar call held for any of the Borrowers’ other
lenders or security holders).

Section 9.03 Maintenance of Property; Insurance.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep all tangible property necessary to the business of and owned by the
Lead Borrower and its Restricted Subsidiaries in good working order and
condition, ordinary wear and tear, casualty and condemnation excepted,
(ii) maintain with

 

- 90 -



--------------------------------------------------------------------------------

financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Lead Borrower and its Restricted
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b) [Reserved].

(c) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Lead Borrower and/or such
Restricted Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent (including,
without limitation, by naming the Collateral Agent as loss payee and/or
additional insured), (ii) if agreed by the insurer (which agreement the Lead
Borrower shall use commercially reasonable efforts to obtain), shall state that
such insurance policies shall not be canceled without at least 30 days’ prior
written notice thereof (or, with respect to non-payment of premiums, 10 days’
prior written notice) by the respective insurer to the Collateral Agent;
provided that the requirements of this Section 9.03(c) shall not apply to
(x) insurance policies covering (1) directors and officers, fiduciary or other
professional liability, (2) employment practices liability, (3) workers
compensation liability, (4) automobile and aviation liability, (5) health,
medical, dental and life insurance, and (6) such other insurance policies and
programs as the Collateral Agent may approve; and (y) self-insurance programs
and (iii) shall be deposited with the Collateral Agent.

(d) If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse and deposit all
policies or certificates with respect thereto, after any applicable grace
period, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Credit Parties jointly and
severally agree to reimburse the Administrative Agent for all reasonable costs
and expenses of procuring such insurance.

Section 9.04 Existence; Franchises. The Lead Borrower will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence and, in the case of
the Lead Borrower and its Restricted Subsidiaries, its and their franchises,
licenses and permits in each case to the extent material; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Lead Borrower or any of its Restricted Subsidiaries in
accordance with Section 10.02, (ii) the abandonment by the Lead Borrower or any
of its Restricted Subsidiaries of any franchises, licenses or permits that the
Lead Borrower reasonably determines are no longer material to the operations of
the Lead Borrower and its Restricted Subsidiaries taken as a whole or (iii) the
withdrawal by the Lead Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.05 Compliance with Statutes, etc.

(a) Holdings will, and will cause each Subsidiary to, comply with all
contractual obligations (excluding Indebtedness), including, without limitation,
any contracts with Governmental Authorities or any other government department
or agency, applicable laws, statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or foreign
(including laws with respect to anti-money laundering and anti-terrorism laws),
and writs, injunctions, decrees and judgments in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), other than those the non-compliance with which could not reasonably
be expected to have a Material Adverse Effect.

(b) Holdings will, and will cause each Subsidiary to, conduct its business in
compliance with Anti-Corruption Laws and applicable Sanctions, as contemplated
pursuant to Section 8.15 hereof.

 

- 91 -



--------------------------------------------------------------------------------

Section 9.06 Compliance with Environmental Laws. The Lead Borrower will comply,
and will cause each of its Restricted Subsidiaries to comply, with all
Environmental Laws and permits applicable to, or required by, the ownership,
lease or use of Real Property now or hereafter owned, leased or operated by the
Lead Borrower or any of its Restricted Subsidiaries, except such noncompliances
as would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws (other than Liens imposed on leased Real
Property resulting from the acts or omissions of the owner of such leased Real
Property or of other tenants of such leased Real Property who are not within the
control of the Lead Borrower). Except as have not had, and would not reasonably
be expected to have, a Material Adverse Effect, neither the Lead Borrower nor
any of its Restricted Subsidiaries will generate, use, treat, store, Release or
dispose of, or permit the generation, use, treatment, storage, Release or
disposal of Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties or transported to or
from such Real Properties in compliance with all applicable Environmental Laws.

Section 9.07 ERISA. As soon as possible and, in any event, within ten
(10) Business Days after the Lead Borrower or any Restricted Subsidiary of the
Lead Borrower knows of the occurrence of any of the following, the Lead Borrower
will deliver to the Administrative Agent notice setting forth the full details
as to such occurrence and the action, if any, that the Lead Borrower or any
Restricted Subsidiary is required or proposes to take, together with any notices
required or proposed to be given or filed by the Lead Borrower or Restricted
Subsidiary or, to the knowledge of the Lead Borrower, the Plan administrator or
any ERISA Affiliate to or with the PBGC or any other Governmental Authority, or
a Plan participant (other than notices relating to an individual participant’s
benefits) and any notices received by the Lead Borrower, or any Restricted
Subsidiary from the PBGC or any other Governmental Authority, or a Plan
participant (other than notices relating to an individual participant’s
benefits) with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result in a Material Adverse Effect; (c) there
has been an increase in the withdrawal liability under Section 4201 of ERISA
that would be incurred by the Lead Borrower or any Restricted Subsidiary, if the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans
which is reasonably expected to result in a Material Adverse Effect, (d) the
Lead Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect, (e) a
contribution required to be made with respect to a Foreign Pension Plan has not
been timely made which failure is reasonably likely to result in a Material
Adverse Effect; or (f) a Foreign Pension Plan has been or is reasonably expected
to be terminated, reorganized, partitioned or declared insolvent and such event
is reasonably expected to result in a Material Adverse Effect. The Lead Borrower
will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500-series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Lead Borrower or a Restricted Subsidiary.

Section 9.08 End of Fiscal Years; Fiscal Quarters. The Lead Borrower will cause
(i) each of its, and each of its Restricted Subsidiaries’, fiscal years to end
on or near December 31 of each year and (ii) each of its, and each of its
Restricted Subsidiaries’, fiscal quarters to end on or near March 31, June 30,
September 30 and December 31 of each year.

Section 9.09 Debarment/Suspension Event. Promptly, and in any event within five
Business Days after Holdings or the Lead Borrower obtains knowledge thereof, the
Lead Borrower shall notify the Administrative Agent of the occurrence of any
Debarment/Suspension Event and, during the continuation of any
Debarment/Suspension Event, shall promptly (a) deliver or otherwise provide to
the Administrative Agent all information relating to such debarment or
suspension (including, without limitation, certain financial information) as the
Administrative Agent may reasonably request and (b) upon request of the
Administrative Agent, provide reasonable access to the

 

- 92 -



--------------------------------------------------------------------------------

Administrative Agent to senior management of the Credit Parties and regulatory
counsel to the Credit Parties that is engaged with respect to such debarment or
suspension for purposes of discussing such debarment or suspension; provided
that none of Holdings, any Borrower or any other Subsidiary will be required to
disclose or permit the discussion of any document, information or other matter
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective designees) is prohibited by law or any
contractual obligation or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

Section 9.10 Payment of Taxes. Except as would not reasonably be expected to
result in a Material Adverse Effect, the Lead Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all material Taxes
imposed upon it or upon its income or profits or upon any properties belonging
to it, prior to the date on which penalties attach thereto, and all material
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of the Lead Borrower or any of its Subsidiaries not otherwise
permitted under Section 10.01(i); provided that neither the Lead Borrower nor
any of its Subsidiaries shall be required to pay any such Tax which is being
contested in good faith and by appropriate proceedings if it has maintained
adequate reserves with respect thereto in accordance with U.S. GAAP.

Section 9.11 Use of Proceeds. Each Borrower will use the proceeds of the Loans
only as provided in Section 8.08.

Section 9.12 Additional Security; Further Assurances; etc.

(a) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, (x) comply with the
requirements of Section 9.17(f) and (y) grant to the Collateral Agent for the
benefit of the Secured Creditors security interests in such assets of the Lead
Borrower and such other Credit Parties that are Restricted Subsidiaries of the
Lead Borrower as are not covered by the original Security Documents and as may
be reasonably requested from time to time by the Administrative Agent or the
Required Lenders (collectively, as may be amended, modified or supplemented from
time to time, the “Additional Security Documents”); provided that (i) the pledge
of the outstanding capital stock of any FSHCO or Foreign Subsidiary that is a
CFC directly owned by the Lead Borrower or a Domestic Subsidiary that is a
Credit Party shall be limited to (x) no more than sixty-five percent (65%) of
the total combined voting power for all classes of the voting Equity Interests
of such FSHCO or Foreign Subsidiary that is a CFC and (y) one hundred percent
(100%) of the non-voting Equity Interests of such FSHCO or Foreign Subsidiary
that is a CFC, and (ii) security interests shall not be required with respect to
any assets to the extent that such security interests would result in a material
adverse tax consequence to the Lead Borrower or its Restricted Subsidiaries, as
reasonably determined by the Lead Borrower and notified in writing to the
Administrative Agent. All such security interests shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and (subject to exceptions as are reasonably acceptable to
the Administrative Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to promptly take) valid and enforceable
perfected security interests (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)), subject to the Intercreditor Agreement, superior to and prior to the
rights of all third Persons and subject to no other Liens except for Permitted
Liens. The Additional Security Documents or instruments related thereto shall be
duly recorded or filed in such manner and in such places as are required by law
to establish, perfect, preserve and protect (subject to exceptions as are
reasonably acceptable to the Administrative Agent) the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Security
Documents and all Taxes, fees and other charges payable in connection therewith
shall be paid in full. Notwithstanding any other provision in this Agreement or
any other Credit Document, no FSHCO, Foreign Subsidiary that is a CFC or a
Subsidiary of a CFC shall be required to pledge any of its assets to secure any
obligations of the Borrowers under the Credit Documents or guarantee the
obligations of the Lead Borrower under the Credit Documents unless it becomes a
Guarantor pursuant to the proviso to the definition of Excluded Subsidiary.

 

- 93 -



--------------------------------------------------------------------------------

(b) Subject to the terms of the Intercreditor Agreement, with respect to any
person that is or becomes a Restricted Subsidiary after the Closing Date,
promptly (i) deliver to the Collateral Agent the certificates, if any,
representing all (or such lesser amount as is required) of the Equity Interests
of such Subsidiary, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests, and all intercompany notes
owing from such Subsidiary to any Credit Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Credit Party (to the extent required pursuant to the Security Agreement), (ii)
cause such new Subsidiary (other than an Excluded Subsidiary) (A) to execute a
joinder agreement to the Subsidiaries Guaranty and a joinder agreement to each
applicable Security Document, substantially in the form annexed thereto, and a
certificate attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit E with all appropriate insertions and
(B) to take all actions necessary or advisable in the opinion of the
Administrative Agent or the Collateral Agent to cause the Lien created by the
applicable Security Document to be duly perfected to the extent required by such
agreement in accordance with all applicable Requirements of Law, including the
filing of financing statements in such jurisdictions as may be reasonably
requested by the Administrative Agent or the Collateral Agent, (iii) at the
request of the Administrative Agent, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Lenders, of counsel to the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.12(b) as the
Administrative Agent may reasonable request and (iv) comply with the
requirements of Section 9.17(f).

(c) The Lead Borrower will, and will cause each of the other Credit Parties that
are Restricted Subsidiaries of the Lead Borrower to, at the expense of the Lead
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent, promptly, upon the reasonable request of the Administrative
Agent or the Collateral Agent, at the Lead Borrower’s expense, any document or
instrument supplemental to or confirmatory of the Security Documents, including
opinions of counsel, or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority (subject to the Intercreditor Agreement) of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d) [Reserved].

(e) The Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days after such action is required to be taken
pursuant to such clauses or requested to be taken by the Administrative Agent or
the Required Lenders (or such longer period as the Administrative Agent shall
otherwise agree), as the case may be; provided that, in no event will the Lead
Borrower or any of its Restricted Subsidiaries be required to take any action,
other than using its commercially reasonable efforts, to obtain consents from
third parties with respect to its compliance with this Section 9.12.

Section 9.13 Post-Closing Actions. The Lead Borrower agrees that it will, or
will cause its relevant Subsidiaries to, complete each of the actions described
on Schedule 9.13 as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.13 with respect to such action or such later date
as the Administrative Agent may reasonably agree.

Section 9.14 Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition): (i) the Payment Conditions shall be satisfied
on a Pro Forma Basis for such Permitted Acquisition and (ii) the Lead Borrower
shall have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer or treasurer, certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clause (i), and containing the calculations (in reasonable detail) required by
the preceding clause (i).

 

- 94 -



--------------------------------------------------------------------------------

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition shall be pledged for the benefit of the Secured
Creditors pursuant to (and to the extent required by) the Pledge Agreement;
provided that the pledge of the outstanding capital stock of any FSHCO or
Foreign Subsidiary that is a CFC directly owned by the Lead Borrower or a
Domestic Subsidiary that is a Credit Party shall be limited to (x) no more than
sixty-five percent (65%) of the total combined voting power for all classes of
the voting Equity Interests of such FSHCO or Foreign Subsidiary that is a CFC
and (y) one-hundred percent (100%) of the non-voting Equity Interest of such
FSHCO or Foreign Subsidiary that is a CFC; provided that for the avoidance of
doubt, no FSHCO, Foreign Subsidiary that is a CFC, or Subsidiary of a CFC shall
be required to pledge any of its assets in connection with any such Permitted
Acquisition.

(c) The Lead Borrower shall cause each Restricted Subsidiary (other than an
Excluded Subsidiary) which is formed to effect, or is acquired pursuant to, a
Permitted Acquisition to comply with, and to execute and deliver all of the
documentation as and to the extent required by, Section 9.12, to the reasonable
satisfaction of the Administrative Agent.

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Lead Borrower that the certifications
pursuant to this Section 9.14 are true and correct in all material respects and
that all conditions thereto have been satisfied and that same is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Sections 8 and 11.

(e) Notwithstanding anything to the contrary contained herein, if the Lead
Borrower has made a LCT Election pursuant to Section 1.03 in respect of a
Permitted Acquisition, then any determination of compliance with the provisions
of Section 9.14(d) shall be made effective as of the date of entering the
definitive agreement for such Permitted Acquisition.

Section 9.15 [Reserved].

Section 9.16 Designation of Subsidiaries. The Lead Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Lead Borrower
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary by written notice to the Administrative Agent; provided that
(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing, (ii) in the case of the designation of any
Subsidiary as an Unrestricted Subsidiary, such designation shall constitute an
Investment in such Unrestricted Subsidiary (calculated as an amount equal to the
sum of (x) the fair market value of the Subsidiary designated immediately prior
to such designation (such fair market value to be calculated without regard to
any Obligations of such Subsidiary under the Subsidiaries Guaranty) and (y) the
aggregate principal amount of any Indebtedness owed by the Subsidiary to the
Lead Borrower or any of its Subsidiaries immediately prior to such designation,
all calculated, except as set forth in the parenthetical to clause (x) above, on
a consolidated basis in accordance with U.S. GAAP), and such Investment shall be
permitted under Section 10.05, (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
(I) the First Lien Credit Agreement, (II) the Second Lien Credit Agreement or
(III) any Refinancing Notes Indenture, any Permitted First Lien Notes Documents,
any Permitted Junior Notes Document or other debt instrument, in each case of
this clause (III), with a principal amount in excess of the Threshold Amount,
(iv) immediately after giving effect to the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the Lead Borrower shall comply with the
provisions of Section 9.12 with respect to such designated Restricted
Subsidiary, (v) no Restricted Subsidiary may be a Subsidiary of an Unrestricted
Subsidiary, (vi) in the case of the designation of any Subsidiary as an
Unrestricted Subsidiary, no recourse whatsoever (whether by contract or by
operation of law or otherwise) may be had to the Lead Borrower or any of its
Restricted Subsidiaries or any of their respective properties or assets for any
obligations of such Unrestricted Subsidiary, and (vii) the Lead Borrower shall
have delivered to the Administrative Agent and each Lender a certificate
executed by its chief financial officer or treasurer, certifying to the best of
such officer’s knowledge, compliance with the requirements of the preceding
clauses (i) through (vi), inclusive. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Lead Borrower
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the fair market value at the date of such designation of the Lead
Borrower’s Investment in such Subsidiary.

 

- 95 -



--------------------------------------------------------------------------------

Section 9.17 Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By the 20th day of each month, the Lead
Borrower shall deliver to the Administrative Agent (and the Administrative Agent
shall promptly deliver same to the Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
month (or more frequently, if the Lead Borrower in its sole discretion shall so
elect; provided that if any such election is made by the Lead Borrower, the Lead
Borrower shall continue to report on such more frequent basis for a period of at
least 3 months; provided that, during a Liquidity Period, the Lead Borrower
shall deliver to the Administrative Agent weekly Borrowing Base Certificates by
Wednesday of every week prepared as of the close of business on Friday of the
previous week, which weekly Borrowing Base Certificates shall be in standard
form unless otherwise reasonably agreed to by the Administrative Agent; it being
understood that the amount of Eligible Accounts, Eligible Billed Hybrid Account
and Eligible Unbilled Account, as applicable, shown in such Borrowing Base
Certificate will be based on the amount of the gross Accounts set forth in the
most recent weekly report, less the amount of ineligible Accounts reported for
the most recently ended month). All calculations of Availability in any
Borrowing Base Certificate shall be made by the Lead Borrower and certified by a
Responsible Officer, provided that the Administrative Agent may from time to
time review and adjust any such calculation in consultation with the Lead
Borrower to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the Reserves.

(b) Records and Schedules of Accounts. The Lead Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent, upon the Administrative
Agent’s request, sales, collection, reconciliation and other reports in form
reasonably satisfactory to the Administrative Agent on a periodic basis (but not
more frequently than at the time of delivery of each of the financials required
pursuant to Section 9.01(a) and (b)). The Lead Borrower shall also provide to
the Administrative Agent (in the case of clause (i), upon the Administrative
Agent’s request), on or before the 20th day of each month, (i) a detailed aged
trial balance of all Accounts as of the end of the preceding month, specifying
each Account’s Account Debtor name and the amount, invoice date and due date as
the Administrative Agent may reasonably request, (ii) an unbilled A/R
reconciliation by category, together with any relevant supporting information as
the Administrative Agent may reasonably request and (iii) a report of all cash
collections received by the Borrowers arising from Accounts during the preceding
30-day period. If Accounts in an aggregate face amount of $10,000,000 or more
cease to be Eligible Accounts, the Borrowers shall notify the Administrative
Agent of such occurrence promptly (and in any event within three Business Days)
after any Responsible Officer of the Lead Borrower has actual knowledge thereof.

(c) Maintenance of Dominion Account. Within ninety (90) days (or such later date
as Administrative Agent may agree in its reasonable discretion) of the Closing
Date (or, with respect to any Deposit Account other than Excluded Deposit
Accounts opened following the Closing Date, within sixty (60) days (or such
later date as the Administrative Agent may agree in its reasonable discretion)
of the opening or establishment of such Deposit Account or the date any Person
becomes a Credit Party hereunder), (i) each Credit Party shall cause each bank
or other depository institution at which any Deposit Account other than any
Excluded Deposit Account is maintained, to enter into a Deposit Account Control
Agreement that provides for such bank or other depository institution to
transfer to the Dominion Account, on a daily basis, all balances in each Deposit
Account other than any Excluded Deposit Account maintained by any Credit Party
with such depository institution for application to the Obligations then
outstanding following the receipt by such bank or other depository institution
of a Liquidity Notice (it being understood that the Administrative Agent shall
reasonably promptly deliver a copy of such Liquidity Notice to the Lead
Borrower), (ii) each Credit Party irrevocably appoints the Administrative Agent
as such Credit Party’s attorney-in-fact to collect such balances during a
Liquidity Period to the extent any such delivery is not so made and (iii) each
Credit Party shall instruct each Account Debtor to make all payments with
respect to Revolver Priority Collateral into Deposit Accounts subject to Deposit
Account Control Agreements, or the Credit Parties shall immediately direct any
such payments into Deposit Accounts subject to Deposit Account Control
Agreements (it being understood that it shall not be a Default or Event of
Default if any such payments are deposited in an Excluded Deposit Account
pursuant to clause (v) of the definition thereof). The Administrative Agent and
the Lenders assume no responsibility to the Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any check, draft or other item of payment payable to
a Borrower (including those constituting proceeds of Collateral) accepted by any
bank.

 

- 96 -



--------------------------------------------------------------------------------

(d) Proceeds of Collateral. If any Borrower receives cash or any check, draft or
other item of payment payable to a Borrower with respect to any Collateral, it
shall hold the same in trust for the Administrative Agent and promptly deposit
the same into any such Deposit Account or the Dominion Account (it being
understood that it shall not be a Default or Event of Default if any such
payments are deposited in an Excluded Deposit Account to the extent permitted by
the definition of Excluded Deposit Account).

(e) Administration of Deposit Accounts. Schedule 9.17(a) sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Credit
Parties, including the Dominion Account, as of the Closing Date. Subject to
Section 9.17(c), each Credit Party shall take all actions necessary to establish
the Administrative Agent’s control (within the meaning of the UCC) over each
such Deposit Account other than Excluded Deposit Accounts at all times. Each
Credit Party shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than the Collateral Agent, the First Lien
Collateral Agent and the Second Lien Collateral Agent and the applicable
depositary bank, or any other secured parties (or representative therefor)
permitted to have a security interest therein pursuant to Section 10.01) to have
control over a Deposit Account or any deposits therein. The Lead Borrower shall
promptly notify the Administrative Agent of any opening or closing of a Deposit
Account (other than any Excluded Deposit Accounts), and shall not open any
Deposit Accounts (other than any Excluded Deposit Accounts) at a bank not
reasonably acceptable to the Administrative Agent.

(f) Contract Assignment Requirement. Within ninety (90) days (or such later date
as Administrative Agent may agree in its sole discretion) of the Closing Date,
the Borrowers shall deliver to the Administrative Agent an officer’s certificate
to the effect that all documentation necessary to comply with the Federal
Assignment of Claims Act has been executed by the Borrowers with regard to each
Government Contract from which any Account included in the Borrowing Base may
arise together with such original documentation. All such documentation shall be
in form and substance reasonably satisfactory to the Administrative Agent and
shall be effective to create a valid and effective right in favor of the
Collateral Agent to receive all moneys due or to become due under such
Government Contract. With respect to each new Government Contract with Accounts
anticipated to be included in the Borrowing Base after the date hereof, the
Borrower shall promptly deliver to the Administrative Agent all documentation
necessary to comply with the Assignment of Claims Act with respect to such
Government Contract. If at any time Availability falls below 15% of the Line Cap
or there is an Event of Default, the Borrowers shall, upon the request of the
Administrative Agent, promptly (and in any event within 5 Business Days) submit
any of such documentation as may be selected by the Administrative Agent in its
sole discretion to each relevant governmental agency or other Account Debtor
requesting prompt countersignature thereof and use commercially reasonable
efforts to cause such documentation to be executed by such governmental agency
or other Account Debtor and delivered to the Administrative Agent.

ARTICLE 10 Negative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than
(i) any indemnification obligations arising hereunder which are not then due and
payable and (ii) Secured Bank Product Obligations) or any Letter of Credit shall
remain outstanding (unless Cash Collateralized or backstopped on terms
reasonably satisfactory to the Administrative Agent):

Section 10.01 Liens. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Lead Borrower or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired, or sell accounts receivable with recourse to
the Lead Borrower or any of its Restricted Subsidiaries or authorize the filing
of any financing statement under the UCC with respect to any Lien or any other
similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):

 

- 97 -



--------------------------------------------------------------------------------

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii) Liens in respect of property or assets of the Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii) (or to the extent not listed
on such Schedule 10.01(iii), where the fair market value of all property to
which such Liens under this clause (iii) attach is less than $5,000,000 in the
aggregate), plus modifications, renewals, replacements, refinancings and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension and (y) any
such renewal, replacement or extension does not encumber any additional assets
or properties of the Lead Borrower or any of its Restricted Subsidiaries (other
than after-acquired property that is affixed or incorporated into the property
encumbered by such Lien on the Closing Date and the proceeds and products
thereof) unless such Lien is permitted under the other provisions of this
Section 10.01;

(iv) (x) Liens created pursuant to the Credit Documents (including Liens on
Secured Bank Product Obligations), (y) Liens securing Obligations (as defined in
the First Lien Credit Agreement) under the First Lien Credit Agreement and the
credit documents related thereto (including any obligations secured ratably
thereunder), in each case as in effect on the date hereof, and (z) Liens
securing Obligations (as defined in the Second Lien Credit Agreement) under the
Second Lien Credit Agreement and the credit documents related thereto, in each
case as in effect on the date hereof, and in each case with respect to clauses
(x) and (y), incurred pursuant to Section 10.04(i)(y); provided that in the case
of Liens securing such Indebtedness under the First Lien Credit Agreement and/or
the Second Lien Credit Agreement, the collateral agent under the First Lien
Credit Agreement (or other applicable representative thereof on behalf of the
holders of such Indebtedness) and/or the collateral agent under the Second Lien
Credit Agreement (or other applicable representative thereof on behalf of the
holders of such Indebtedness) shall have entered into with the Administrative
Agent and/or the Collateral Agent the Intercreditor Agreement and (z) Liens
securing (A) any Refinancing Term Loans (as defined in the First Lien Credit
Agreement) incurred in accordance with Section 2.18(a) of the First Lien Credit
Agreement (or any obligations secured ratably therewith) and (B) any Refinancing
Term Loans (as defined in the Second Lien Credit Agreement) incurred in
accordance with Section 2.18(a) of the Second Lien Credit Agreement (or any
obligations secured ratably therewith), provided that, in each case, the
applicable representative under such Indebtedness on behalf of the holders of
such Indebtedness shall have entered into with the Administrative Agent and/or
the Collateral Agent the Intercreditor Agreement;

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) Liens upon assets of the Lead Borrower or any of its Restricted
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 10.04(iii), provided that
(x) such Liens serve only to secure the payment of Indebtedness and/or other
monetary obligations arising under such Capitalized Lease Obligation and (y) the
Lien encumbering the asset or assets giving rise to such Capitalized Lease
Obligation does not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the proceeds of the assets giving rise to
such Capitalized Lease Obligations;

 

- 98 -



--------------------------------------------------------------------------------

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Lead Borrower or any of its Restricted Subsidiaries and placed at the
time of the acquisition or construction thereof by the Lead Borrower or such
Restricted Subsidiary or within 270 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase or construction price thereof
or to secure Indebtedness incurred solely for the purpose of financing the
acquisition or construction of any such equipment, machinery or other fixed
assets or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount, provided that (x) the Indebtedness secured by such
Liens is permitted by Section 10.04(iii) and (y) in all events, the Lien
encumbering the equipment, machinery or other fixed assets so acquired or
constructed does not encumber any other asset of the Lead Borrower or such
Restricted Subsidiary; provided that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender on customary terms;

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies, which in the aggregate do not materially interfere with the
conduct of the business of the Lead Borrower or any of its Restricted
Subsidiaries;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi) statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii) Permitted Encumbrances;

(xiv) Liens on property or assets (other than Accounts, unless such Liens are
expressly made junior to the Liens in favor of the Administrative Agent)
acquired pursuant to a Permitted Acquisition, or on property or assets of a
Restricted Subsidiary of the Lead Borrower in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Lead Borrower or any of its Restricted
Subsidiaries; and any extensions, renewals and replacements thereof so long as
the aggregate principal amount of the Indebtedness secured by such Liens does
not increase from that amount outstanding at the time of any such extension,
renewal or replacement, plus accrued and unpaid interest and cash fees and
expenses (including premium) incurred in connection with such renewal,
replacement or extension, and such extension, renewal or replacement does not
encumber any asset or properties of the Lead Borrower or any of its Restricted
Subsidiaries other than the proceeds of the assets subject to such Lien;

 

- 99 -



--------------------------------------------------------------------------------

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04;

(xvii) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) in the ordinary
course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any Permitted Joint
Venture expressly permitted by the terms of this Agreement arising pursuant to
the agreement evidencing such Permitted Joint Venture;

(xx) Liens on Collateral in favor of any Credit Party securing intercompany
Indebtedness permitted by Section 10.05; provided that any Liens securing
Indebtedness that is required to be subordinated pursuant to Section 10.05 shall
be subordinated to the Liens created pursuant to the Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of

 

- 100 -



--------------------------------------------------------------------------------

business of the Lead Borrower or any Restricted Subsidiary or (iii) relating to
purchase orders and other agreements entered into with customers of the Lead
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix) Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), or by following clauses (xxx) through (xlii), to the extent attaching
to properties and assets (other than Accounts, unless such Liens are expressly
made junior to the Liens in favor of the Administrative Agent) with an aggregate
fair market value not in excess of, and securing liabilities not in excess of,
the greater of $35,000,000 and 3.0% of Consolidated Total Assets in the
aggregate at any time outstanding;

(xxx) (i) Liens on Collateral (as defined in the Security Documents) securing
obligations of Credit Parties under Permitted First Lien Notes, Permitted Junior
Loans, Permitted Junior Notes, Refinancing Notes and Refinancing Term Loans that
are secured as provided in the definitions thereof, or (ii) Liens on assets of
non-Credit Parties securing obligations of non-Credit Parties under Permitted
Junior Loans and Permitted Junior Notes to the extent permitted by
Section 10.04(xxix);

(xxxi) cash deposits with respect to any Refinancing Notes, Permitted First Lien
Notes or any Permitted Junior Debt or any other Indebtedness, in each case to
the extent permitted by Section 10.07;

(xxxii) Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary; (xxxvi) deposits made in the ordinary course of business
to secure liability to insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$7,500,000 securing any Swap Contracts permitted hereunder;

(xxxix) [reserved];

(xl) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);

 

- 101 -



--------------------------------------------------------------------------------

(xli) leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries; and

(xlii) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Junior Debt or any Permitted First Lien Notes.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agent shall, and shall be authorized to,
take any actions deemed appropriate by it in connection therewith (including,
without limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

Section 10.02 Consolidation, Merger, or Sale of Assets, etc. The Lead Borrower
will not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
sale-leaseback transactions of any Person, except that:

(i) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii) the Lead Borrower and its Restricted Subsidiaries may sell assets so long
as (x) each such sale is on terms and conditions not less favorable to the Lead
Borrower or such Restricted Subsidiary as would reasonably be obtained by the
Lead Borrower or such Restricted Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate and the Lead
Borrower or the respective Restricted Subsidiary receives at least fair market
value (as determined in good faith by the Lead Borrower or such Restricted
Subsidiary, as the case may be) and (y) in the case of any single transaction
that involves assets or Equity Interests having a fair market value of more than
$10,000,000, at least 75% of the consideration received by the Lead Borrower or
such Restricted Subsidiary shall be in the form of cash, Cash Equivalents or,
subject to the proviso below, Designated Non-cash Consideration (taking into
account the amount of cash and Cash Equivalents, the principal amount of any
promissory notes and the fair market value, as determined by the Lead Borrower
or such Restricted Subsidiary, as the case may be, in good faith, of any other
consideration (including Designated Non-cash Consideration)) and is paid at the
time of the closing of such sale; provided, however, that for purposes of this
clause (y), the following shall be deemed to be cash: (A) any liabilities (as
shown on such Borrower’s or such Restricted Subsidiary’s most recent balance
sheet provided hereunder or in the footnotes thereto) of such Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable disposition and for which the Lead Borrower and the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, and (C) any Designated Non-cash
Consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in such asset sale having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (y) that is at that time outstanding, not to exceed the greater of
(A) $25,000,000 and (B) 2.0% of Consolidated Total Assets at the time of the
receipt of such Designated Non-Cash Consideration (with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value); provided
that if any such disposition involves assets that accounted for more than 10% of
the Borrowing Base at the time of such sale, the Borrowers shall deliver an
updated Borrowing Base Certificate to the Administrative Agent recalculating the
Borrowing Base after giving effect to such disposition in connection with such
disposition;

 

- 102 -



--------------------------------------------------------------------------------

(iii) each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));

(iv) each of the Lead Borrower and its Restricted Subsidiaries may sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(v) each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;

(vi) (w) any Domestic Subsidiary of the Lead Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into the Lead
Borrower (so long as the surviving Person of such merger, consolidation,
dissolution, amalgamation or liquidation is a corporation, limited liability
company or limited partnership organized or existing under the laws of the
United States of America, any state thereof or the District of Columbia and, if
such surviving Person is not the Lead Borrower, such Person expressly assumes,
in writing, all the obligations of the Lead Borrower under the Credit Documents
pursuant to an assumption agreement in form and substance reasonably
satisfactory to the Administrative Agent) or any other Credit Party (so long as
the surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a Wholly-Owned Domestic Subsidiary of the Lead Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Subsidiary Borrower or Subsidiary Guarantor concurrently with such merger,
consolidation or liquidation), (x) any Foreign Subsidiary or Excluded Subsidiary
of the Lead Borrower may be merged, consolidated, dissolved, amalgamated or
liquidated with or into any Wholly-Owned Foreign Subsidiary of the Lead Borrower
or any Wholly-Owned Domestic Subsidiary of the Lead Borrower that is an Excluded
Subsidiary, so long as such Wholly-Owned Foreign Subsidiary or such Excluded
Subsidiary, as applicable, is the surviving corporation of such merger,
consolidation, dissolution, amalgamation or liquidation and (y) any Foreign
Subsidiary of the Lead Borrower may be merged, consolidated, dissolved,
amalgamated or liquidated with or into any Credit Party (so long as such Credit
Party is the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation); provided that any such merger, consolidation,
dissolution, amalgamation or liquidation shall only be permitted pursuant so
long as (I) no Default and no Event of Default then exists or would exist
immediately after giving effect thereto and (II) any security interests granted
to the Collateral Agent for the benefit of the Secured Creditors in the assets
(and Equity Interests) of any such Person subject to any such transaction shall
remain in full force and effect and perfected and enforceable (to at least the
same extent as in effect immediately prior to such merger, consolidation,
amalgamation or liquidation), and any Guaranties shall continue in full force
and effect;

(vii) [reserved];

(viii) each of the Lead Borrower and its Restricted Subsidiaries may make sales
or leases of (A) inventory, (B) goods held for sale and (C) immaterial assets
with a fair market value, in the case of this clause (C), of less than
$10,000,000 in the ordinary course of business;

(ix) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;

(x) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition so long
as (w) such assets are not used or useful to the core or principal business of
the Lead Borrower and its Restricted Subsidiaries, (x) such assets have a fair
market value not in excess of $7,500,000, (y) the aggregate proceeds (determined
in a manner consistent with clause (x) above) received by the Lead Borrower or
such Restricted Subsidiary from all such sales, transfers or dispositions
relating to a given Permitted Acquisition shall not exceed 30% of the aggregate
consideration paid for such Permitted Acquisition, and (z) such assets are sold,
transferred or disposed of on or prior to the first anniversary of the relevant
Permitted Acquisition;

 

- 103 -



--------------------------------------------------------------------------------

(xi) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii) each of the Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions involving real property acquired after the Closing
Date and not more than 180 days prior to such Sale-Leaseback Transaction for
cash in an amount at least equal to the cost of such property;

(xiii) [reserved];

(xiv) each of the Lead Borrower and its Restricted Subsidiaries may issue or
sell Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(xv) each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;

(xvi) each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii) each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Swap Contracts;

(xviii) each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;

(xix) each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;

(xx) each of the Lead Borrower and its Restricted Subsidiaries may use cash and
Cash Equivalents to make payments that are otherwise permitted under Sections
10.03 and 10.07;

(xxi) each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such sale or disposition are promptly applied to the
purchase price of such replacement property;

(xxii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party, provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05;

(xxiii) dispositions of Investments (including Equity Interests) in, and
issuances of Equity Interests by, any Permitted Joint Venture or any Subsidiary
that is not a Wholly-Owned Subsidiary to the extent required by, or made
pursuant to customary buy/sell arrangements between the parties to such
Permitted Joint Venture or equityholders of such Subsidiary set forth in, the
joint venture agreement, operating agreement, shareholders agreement or similar
agreement governing such Permitted Joint Venture or such Subsidiary;

 

- 104 -



--------------------------------------------------------------------------------

(xxiv) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement;

(xxv) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi) dispositions permitted by Section 10.03.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to the Lead Borrower or a Restricted
Subsidiary thereof), such Collateral shall be sold free and clear of the Liens
created by the Security Documents, and the Administrative Agent and the
Collateral Agent shall, and shall be authorized to, take any actions deemed
appropriate in order to effect the foregoing.

Section 10.03 Dividends. The Lead Borrower will not, and will not permit any of
its Restricted Subsidiaries to, authorize, declare or pay any Dividends with
respect to the Lead Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Lead Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Lead Borrower or to other Restricted Subsidiaries of the
Lead Borrower which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to pay cash dividends to any other Parent Company to redeem or
repurchase, contemporaneously with such Dividend, Equity Interests of such
Parent Company from current or former members of management, employees,
consultants, officers and directors (and their successors and assigns) of the
Lead Borrower and its Restricted Subsidiaries; provided that (A) the aggregate
amount of Dividends made by the Lead Borrower to Holdings pursuant to this
clause (iii), and the aggregate amount paid by Holdings in respect of all such
Equity Interests so redeemed or repurchased shall not (net of any cash proceeds
received by Holdings (but in no event from any Initial Public Offering) from
issuances of its Equity Interests and contributed to the Lead Borrower in
connection with such redemption or repurchase), in either case, exceed during
any fiscal year of the Lead Borrower, $10,000,000 (provided that the amount of
cash Dividends permitted to be, but not, paid in any fiscal year pursuant to
this clause (iii) shall increase the amount of cash Dividends permitted to be
paid in the succeeding two fiscal years pursuant to this clause (iii)); (B) such
amount in any calendar year may be increased by an amount not to exceed: (I) the
cash proceeds of key man life insurance policies received by the Lead Borrower
or any of its Restricted Subsidiaries after the Closing Date; plus (II) the net
proceeds from the sale of Equity Interests of Holdings, in each case to members
of management, managers, directors or consultants of any Parent Company or any
of its Subsidiaries that occurs after the Closing Date, where the net proceeds
of such sale are received by or contributed to the Lead Borrower; less (III) the
amount of any Dividends previously made with the cash proceeds described in the
preceding clause (I); and (C) cancellation of Indebtedness owing to the Lead
Borrower from current or former members of management, officers, directors,
employees of the Lead Borrower or any of its Subsidiaries in connection with a
repurchase of Equity Interests of any Parent Company will not be deemed to
constitute a Dividend for purposes of this Agreement;

 

- 105 -



--------------------------------------------------------------------------------

(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) to pay expenses incurred by Holdings or any other Parent
Company in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings and
any other Parent Company shall cause the amount of such expenses to be repaid to
the Lead Borrower or the relevant Restricted Subsidiary of the Lead Borrower out
of the proceeds of such offering promptly if such offering is completed;

(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi) the Lead Borrower may pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication:

(A) franchise Taxes (and other fees and expenses) required to maintain their
existence;

(B) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Lead Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which any Parent Company or other entity is the common parent, federal, state
and local income Taxes (including minimum Taxes) (or franchise and similar Taxes
imposed in lieu of such minimum Taxes) that are attributable to the taxable
income of the Lead Borrower and its Subsidiaries; provided that for each taxable
period, the amount of such payments made in respect of such taxable period in
the aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to the
Lead Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(C) customary salary, bonus and other compensation and benefits payable to
current and former officers, directors, consultants and employees of any Parent
Company to the extent such salaries, bonuses and other compensation and benefits
are reasonably attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Lead Borrower and
its Restricted Subsidiaries;

(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;

 

- 106 -



--------------------------------------------------------------------------------

(F) the purchase or other acquisition by any parent of the Lead Borrower of all
or substantially all of the property and assets or business of any Person, or of
assets constituting a business unit, a line of business or division of such
Person, or of all of the Equity Interests in a Person; provided that if such
purchase or other acquisition had been made by the Lead Borrower, it would have
constituted a Permitted Acquisition permitted to be made pursuant to
Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.02) into the Lead Borrower or any Restricted Subsidiary of the Person
formed or acquired in order to consummate such purchaser or other acquisition;

(G) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;

(vii) reasonable and customary indemnities to directors, officers and employees
of any Parent Company in the ordinary course of business, to the extent
reasonably attributable to the ownership or operation of the Lead Borrower and
its Restricted Subsidiaries;

(viii) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) for payment of (x) obligations under or in respect of
director and officer insurance policies to the extent reasonably attributable to
the ownership or operation of the Lead Borrower and its Restricted Subsidiaries
or (y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Advisory Agreement (as in effect on the Closing Date);

(ix) any Dividend used to fund the Transaction, including Transaction Costs and
the Special Dividend, and any Dividend from proceeds received in connection with
any working capital adjustment pursuant to the Acquisition Agreement;

(x) the Lead Borrower may pay cash Dividends to Holdings (who may subsequently
pay cash Dividends to any other Parent Company) so long as the proceeds thereof
are used to pay the Sponsor or Sponsor Affiliate fees, expenses and
indemnification payments that are then permitted to be paid pursuant to Sections
10.06(v) and 10.06(vii);

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or the settlement or vesting of other equity incentive
awards;

(xii) a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, of up to 6% per annum of the net cash
proceeds contributed to the capital of the Lead Borrower from any such Initial
Public Offering;

(xiii) the Lead Borrower may pay any Dividends so long as the Distribution
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Dividends;

(xiv) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Lead Borrower and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Investments pursuant to
Section 10.05(xvii), shall not exceed $5,000,000;

(xv) the declaration and payment of dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing Date
not to exceed $35,000,000 (less any amounts used Section 10.07(a)(B)(ii) and
Section 10.07(b)(ii));

 

- 107 -



--------------------------------------------------------------------------------

(xvi) the Lead Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;

(xvii) the Lead Borrower may make payments with the cash proceeds contributed to
its common equity from the net cash proceeds of any equity issuance by any
Parent Company, so long as, with respect to any such payments, no Event of
Default shall have occurred and be continuing or would result therefrom and
provided such payments are made substantially contemporaneously with the receipt
of such cash proceeds by the Lead Borrower; and

(xviii) the Lead Borrower and any Restricted Subsidiary may pay dividends and
distributions within 60 days after the date of declaration thereof, if at the
date of declaration of such payment, such payment would have complied with
another provision of this Section 10.03.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to Holdings
pursuant to Section 10.05(vi) shall be deemed to be cash Dividends paid to
Holdings to the extent provided in said Section 10.05(vi).

Section 10.04 Indebtedness. The Lead Borrower will not, and will not permit any
of its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, (y) (1) Indebtedness incurred pursuant to the First Lien Credit
Agreement the other First Lien Credit Documents in an amount not to exceed
$500,000,000, plus any amounts incurred under Section 2.15(a) or
Section 10.04(a)(xxii) of the First Lien Credit Agreement (as in effect on the
date hereof), (2) Indebtedness incurred pursuant to the Second Lien Credit
Agreement and the other Second Lien Credit Documents in an amount not to exceed
$210,000,000, plus any amounts incurred under Section 2.15(a) or
Section 10.04(a)(xxii) of the Second Lien Credit Agreement (as in effect on the
date hereof), and (z) Indebtedness under Refinancing Notes and Refinancing Term
Loans;

(ii) Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings); provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Closing Date permitted by this clause (iii) exceed the greater of
$20,000,000 and 1.5% of Consolidated Total Assets at any one time outstanding;

(iv) (A) Indebtedness in the form of any indemnification, adjustment of purchase
price, earn-out, non-compete, consulting, deferred compensation and similar
obligations of the Lead Borrower or its Restricted Subsidiaries and
(B) Indebtedness incurred by the Lead Borrower or any of its Restricted
Subsidiaries in any disposition permitted hereby under agreements providing for
earn-outs or the adjustment of the purchase price or similar adjustments, in
each case, in an aggregate amount not exceeding $20,000,000 at any time
outstanding;

(v) Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness), provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 5.25 to 1.00;

 

- 108 -



--------------------------------------------------------------------------------

(vi) intercompany Indebtedness among the Lead Borrower and its Restricted
Subsidiaries to the extent permitted by Section 10.05(vi);

(vii) Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(“Existing Indebtedness”) and any subsequent extension, renewal or refinancing
thereof; provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing, plus accrued and
unpaid interest and cash fees and expenses (including premium) incurred in
connection with such renewal, replacement or extension; provided, however, that
such refinancing Indebtedness: (x) has a Weighted Average Life to Maturity at
the time such refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness being extended,
renewed or refinanced; (y) to the extent such refinancing Indebtedness extends,
renews or refinances Indebtedness subordinated or pari passu to the Loans, such
refinancing Indebtedness is subordinated or pari passu to the Loans at least to
the same extent as the Indebtedness being extended, renewed or refinanced; and
(z) shall not include Indebtedness of a Subsidiary of the Lead Borrower that is
not a Subsidiary Guarantor that refunds, refinances, replaces, renews, extends
or defeases Indebtedness of a Borrower or a Subsidiary Guarantor;

(viii) [reserved];

(ix) Indebtedness in respect of letters of credit or bonds backing obligations
under insurance policies or related to self-insurance obligations or consisting
of the financing of insurance premiums, in an aggregate amount not exceeding
$15,000,000 at any time outstanding;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, Bank Product Debt;

(xii) [reserved];

(xiii) [reserved];

(xiv) refinancings, renewals or extensions of any Indebtedness incurred pursuant
to clause (v) above, provided that the aggregate principal amount of the
Indebtedness to be refinanced, renewed or extended does not increase from that
amount outstanding at the time of any such refinancing, renewal or extension,
plus accrued and unpaid interest and cash fees and expenses (including premium)
incurred in connection with such renewal, replacement or extension, and is on
terms not less favorable in any material respect to the Lenders;

(xv) additional Indebtedness of the Lead Borrower and its Restricted
Subsidiaries not to exceed the greater of $20,000,000 and 1.75% of Consolidated
Total Assets in aggregate principal amount outstanding at any time;

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

 

- 109 -



--------------------------------------------------------------------------------

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
such guarantees are permitted by Section 10.05;

(xix) guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with Section 10.04, or any refinancing thereof pursuant to Section 10.04;
provided that such guarantees may only be made by Restricted Subsidiaries who
were guarantors of the Indebtedness originally acquired or assumed pursuant to
Section 10.04 at the time of the consummation of the Permitted Acquisition to
which such Indebtedness relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers, consultants and
employees of the Lead Borrower or any of its Restricted Subsidiaries in respect
of expenses of such Persons in connection with relocations and other ordinary
course of business purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a Permitted
Joint Venture, provided that the aggregate principal amount of any Indebtedness
so guaranteed, when added to the aggregate amount of unreimbursed payments
theretofore made in respect of such guarantees and the amount of Investments
then outstanding (and deemed outstanding) under clause (xix) of Section 10.05,
shall not exceed the greater of $20,000,000 and 1.75% of Consolidated Total
Assets;

(xxiv) [reserved];

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former officers, employees, consultants and
directors of the Lead Borrower or its Restricted Subsidiaries incurred in the
ordinary course of business, (y) Indebtedness representing deferred compensation
or equity-based compensation to current and former officers, employees,
consultants and directors of the Lead Borrower and the Restricted Subsidiaries
and (z) Indebtedness consisting of promissory notes issued by any Credit Party
to current or former officers, directors, consultants and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of any Parent Company permitted by Section 10.03;

(xxvii) [reserved];

(xxviii) (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and
(y) Indebtedness of any Credit Party (other than Holdings) as an account party
in respect of trade letters of credit issued in the ordinary course of business;

 

- 110 -



--------------------------------------------------------------------------------

(xxix) Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of Permitted Junior Notes or Permitted Junior Loans, as the case may
be, (ii) no Default or Event of Default then exists or would result therefrom,
(iii) 100% of the net proceeds therefrom shall be used for working capital or
other general corporate purchases (including without limitation, to finance one
or more Permitted Acquisitions and to pay fees in connection therewith), (iv)
the aggregate principal amount of secured Permitted Junior Debt issued or
incurred after the Closing Date shall not cause the Consolidated Senior Secured
Net Leverage Ratio, determined on a Pro Forma Basis as of the last day of the
most recently ended Test Period for which Section 9.01 Financials were required
to have been delivered, to exceed 5.25 to 1.00, (v) the aggregate principal
amount of unsecured Permitted Junior Debt issued or incurred after the Closing
Date shall not cause the Consolidated Total Net Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which Section 9.01 Financials were required to have been delivered, to exceed
5.25 to 1.00 and (vi) the Lead Borrower shall have furnished to the
Administrative Agent a certificate from a Responsible Officer certifying as to
compliance with the requirements of preceding clauses (i), (ii), (iii), (iv) and
(v) and containing the calculations required by preceding clauses (iv) and (v);
provided that the amount of Permitted Junior Debt which may be incurred pursuant
to this clause (xxix) by non-Credit Parties shall not exceed $20,000,000;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) obligations in respect of deposits and progress or similar payments
arising in the ordinary course of business with respect to capital equipment and
construction projects; and

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above.

Section 10.05 Advances, Investments and Loans. The Lead Borrower will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
lend money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents or designate a Subsidiary as an Unrestricted Subsidiary
(each of the foregoing, an “Investment” and, collectively, “Investments” and
with the value of each Investment being measured at the time made and without
giving effect to subsequent changes in value or any write-ups, write-downs or
write-offs thereof but giving effect to any cash return or cash distributions
received by the Lead Borrower and its Restricted Subsidiaries with respect
thereto), except that the following shall be permitted:

(i) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;

(ii) the Lead Borrower and its Restricted Subsidiaries may acquire and hold cash
and Cash Equivalents;

(iii) the Lead Borrower and its Restricted Subsidiaries may hold the Investments
held by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

- 111 -



--------------------------------------------------------------------------------

(v) the Lead Borrower and its Restricted Subsidiaries may enter into Swap
Contracts to the extent permitted by Section 10.04(ii);

(vi) (a) the Lead Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments in Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03), (b) any Foreign Subsidiary may make
intercompany loans to and other investments in any the Lead Borrower or any of
its Restricted Subsidiaries so long as in the case of such intercompany loans to
Credit Parties (other than Holdings), all payment obligations of the respective
Credit Parties are subordinated to their obligations under the Credit Documents
on terms reasonably satisfactory to the Administrative Agent, (c) the Credit
Parties may make intercompany loans to, guarantees on behalf of, and other
investments in, Permitted Joint Ventures and Subsidiaries that are not Credit
Parties so long as the aggregate amount of outstanding loans, guarantees and
other Indebtedness made pursuant to this subclause (c) does not exceed the
greater of $15,000,000 and 1.5% of Consolidated Total Assets, (d) any Restricted
Subsidiary that is not a Credit Party may make intercompany loans to, and other
investments in, any other Restricted Subsidiary that is also not a Credit Party
and (e) Credit Parties may make intercompany loans and other investments in any
Restricted Subsidiary that is not a Credit Party so long as such Investment is
part of a series of simultaneous Investments by Restricted Subsidiaries in other
Restricted Subsidiaries that results in the proceeds of the initial Investment
being invested in one or more Credit Parties (other than Holdings, unless
otherwise permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Lead Borrower and its Restricted Subsidiaries
to officers, directors, consultants and employees of the Lead Borrower and its
Restricted Subsidiaries in an aggregate amount not exceeding $10,000,000 at any
time outstanding in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(ix) advances of compensation to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(ii) or (x);

(xi) additional Restricted Subsidiaries of the Lead Borrower may be established
or created if the Lead Borrower and such Subsidiary comply with the requirements
of Section 9.12, if applicable; provided that to the extent any such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted by this Section 10.05, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 9.12, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

 

- 112 -



--------------------------------------------------------------------------------

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit;

(xvii) purchases of minority interests in non-Wholly-Owned Subsidiaries by the
Borrowers and the Guarantors; provided that the aggregate amount of such
purchases, when added to the aggregate amount of Dividends pursuant to
Section 10.03(xiv), shall not exceed $5,000,000;

(xviii) Investments (other than Permitted Acquisitions) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investments;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxii) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a Permitted Joint Venture) in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed, when added to the aggregate amount then guaranteed under clause
(xxiii) of Section 10.04 and all unreimbursed payments theretofore made in
respect of guarantees pursuant to clause (xxiii) of Section 10.04, the greater
of $15,000,000 and 1.5% of Consolidated Total Assets plus the amount of cash
common equity contributions to Holdings and by Holdings to the Lead Borrower
made at any time after the Closing Date through such time;

(xx) the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than the Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividend thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely by the issuance of Equity Interests constituting common stock or
Qualified Preferred Stock of Holdings (or any Equity Interests of any other
Parent Company) to the seller of such Investments;

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
Joint Venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or Joint Venture;

 

- 113 -



--------------------------------------------------------------------------------

(xxv) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi) Investments by the Lead Borrower and its Restricted Subsidiaries
consisting of deposits, prepayment and other credits to suppliers or landlords
made in the ordinary course of business;

(xxvii) guaranties made in the ordinary course of business of obligations owed
to landlords, suppliers, customers, franchisees and licensees of the Lead
Borrower or its Subsidiaries;

(xxviii) Investments consisting of the licensing, sublicensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix) Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) that are at that time
outstanding not to exceed $15,000,000, at any one time outstanding;

(xxx) Investments by the Lead Borrower or any Restricted Subsidiary in Permitted
Joint Ventures in an aggregate amount outstanding at any time (valued at cost
and net of any return representing return of (but not return on) any such
Investment) not to exceed the greater of $15,000,000 and 1.5% of Consolidated
Total Assets;

(xxxi) Investments by the Lead Borrower in (i) Landmarc Support Services
Limited, (ii) Computer Sciences Raytheon or (iii) Aerospace Testing Alliance, in
each case to fund or reimburse payments by such Permitted Joint Venture in
respect of its pension obligations solely to the extent the Lead Borrower or any
other Credit Party either received an amount equal to such Investment from a
third party for the purposes of funding such pension obligations or is entitled
to reimbursement for such amount from a third party; and

(xxxii) deposits and progress or similar payments made in the ordinary course of
business with respect to capital equipment and construction projects.

Section 10.06 Transactions with Affiliates. The Lead Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Lead Borrower or any of
its Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of the Lead Borrower (or any committee thereof) to be not
less favorable to the Lead Borrower or such Restricted Subsidiary as would
reasonably be obtained by the Lead Borrower or such Restricted Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans and other transactions among Holdings, the Lead Borrower and its
Restricted Subsidiaries (and any Parent Company) may be made to the extent
otherwise expressly permitted under Section 10;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Lead Borrower and the other Restricted Subsidiaries, to any
other Parent Company);

(iv) Holdings, the Lead Borrower and its Restricted Subsidiaries may enter into,
and may make payments under, employment or other service-related agreements,
employee benefits plans, incentive plans, indemnification provisions, stay
bonuses, severance and other similar compensatory arrangements with current and
former officers, employees, consultants and directors of Holdings, the Lead
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

- 114 -



--------------------------------------------------------------------------------

(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Section 11.01 or 11.05, Holdings and/or the
Lead Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $5,000,000 in any calendar year and
perform its other obligations pursuant to the terms of the Advisory Agreement as
in effect on the Closing Date; provided further that upon the occurrence and
during the continuance of Event of Default under Section 11.01 or 11.05, such
amounts may accrue on a subordinated basis, but not be payable in cash during
such period, but all such accrued amounts (plus accrued interest, if any, with
respect thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among the Lead Borrower and any of its Restricted Subsidiaries shall
be permitted (including equity issuances); the Borrowers may make payments (or
make dividends to a Parent Company to make payments) to reimburse the Sponsor or
the Sponsor Affiliates for its reasonable out-of-pocket expenses, and to
indemnify it, pursuant to the terms of the Advisory Agreement entered into in
connection with the Transaction, as in effect on the Closing Date, subject to
amendments not adverse to the Lenders in any material respect;

(viii) transactions described on Schedule 10.06(x) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix) Investments in the Lead Borrower’s Subsidiaries and Permitted Joint
Ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such Permitted Joint Venture is only an Affiliate as a result of
Investments by Holdings and the Restricted Subsidiaries in such Subsidiary or
Permitted Joint Venture) to the extent otherwise permitted under Section 10.05;

(x) any payments required to be made pursuant to the Acquisition Agreement;

(xi) transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or any Parent Company; provided, however, that such director
abstains from voting as a director of the Lead Borrower or such Parent Company,
as the case may be, on any matter involving such other Person;

(xii) payments by the Lead Borrower or any of its Restricted Subsidiaries to the
Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with the acquisitions
or divestitures, which payments are approved by a majority of the board of
directors of the Lead Borrower in good faith;

(xiii) [reserved]; and

(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock or phantom equity to the Sponsor or any Parent Company, or to
any current or former director, officer, employee or consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Lead Borrower or any of its Restricted Subsidiaries pay
any management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this
Section 10.06.

 

- 115 -



--------------------------------------------------------------------------------

Section 10.08 Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. The Lead Borrower will not, and will not permit
any of its Restricted Subsidiaries to:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Indebtedness under the Second Lien Credit Documents or
Refinancing Notes or Refinancing Term Loans (other than Refinancing Notes or
Refinancing Term Loans secured by Liens ranking pari passu with the Liens
securing the Indebtedness under the First Lien Credit Agreement), except that
(A) the Lead Borrower may consummate the Transaction, and (B) so long as no
Default under Section 11.01 or 11.05 and no Event of Default then exists or
would exist immediately after giving effect to the respective repayment,
redemption or repurchase, Indebtedness under the Second Lien Credit Documents
and Refinancing Notes or Refinancing Term Loans may be repaid, redeemed,
repurchased or defeased (so long as then retired or the required deposit under
the applicable indenture is then made) or the applicable indenture discharged
(so long as any such Indebtedness under the Second Lien Credit Documents,
Refinancing Notes or Refinancing Term Loans will be paid in full within the time
period set forth in the applicable indenture or credit document), (i) so long as
the Payment Conditions are satisfied on a Pro Forma Basis immediately after
giving effect to the consummation of the proposed repayment or prepayment and
(ii) with amounts not to exceed $35,000,000, less any amounts used under
Section 10.03(xv) or Section 10.07(b)(ii); provided that nothing in this clause
(a) shall be deemed to limit the ability to consummate the Transaction
(including the repayment, redemption and defeasance (and the giving of notice
with respect thereto) in connection with the Existing Credit Agreement
Refinancing on the Closing Date;

(b) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing with the trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Permitted Junior Debt, except that so long as no Default under
Section 11.01 or 11.05 and no Event of Default then exists or would exist
immediately after giving effect to the respective repayment, redemption or
repurchase, Permitted Junior Debt may be repaid, redeemed, repurchased or
defeased (so long as then retired or the required deposit under the applicable
indenture is then made) or the applicable indenture discharged (so long as the
Permitted Junior Debt will be paid in full within the time period set forth in
the applicable indenture) (i) so long as the Payment Conditions are satisfied on
a Pro Forma Basis immediately after giving effect to the consummation of the
proposed repayment or prepayment and (ii) with amounts not to exceed
$35,000,000, less any amounts used under Section 10.03(xv) or 10.07(a)(B)(ii);

(c) amend or modify, or permit the amendment or modification of any provision
of, any Second Lien Credit Document or documentation governing any Refinancing
Notes or Refinancing Term Loans (after the entering into thereof) other than any
amendment or modification that is not adverse to the interests of the Lenders in
any material respect;

(d) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not adverse to the interests of the Lenders in any material
respect; or

(e) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or

 

- 116 -



--------------------------------------------------------------------------------

any agreement entered into by it with respect to its Equity Interests, or enter
into any new agreement with respect to its Equity Interests, unless such
amendment, modification, change or other action contemplated by this clause
(e) could not reasonably be expected to be adverse in any material respect to
the interests of the Lenders.

Section 10.09 Limitation on Certain Restrictions on Subsidiaries. The Lead
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to (a) pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits owned by
the Lead Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness
owed to the Lead Borrower or any of its Restricted Subsidiaries, (b) make loans
or advances to the Lead Borrower or any of its Restricted Subsidiaries or
(c) transfer any of its properties or assets to the Lead Borrower or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents, the First Lien Credit
Agreement, the Second Lien Credit Agreement, and other definitive documentation
entered into in connection therewith;

(iii) any Refinancing Term Loans and Refinancing Note Documents;

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Lead Borrower or any of its Restricted Subsidiaries is the licensee)
or other contract entered into by the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Lead Borrower
or any Restricted Subsidiary of the Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary incurred pursuant to Section 10.04 to the extent such encumbrance or
restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;

 

- 117 -



--------------------------------------------------------------------------------

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, the Permitted Junior Debt
Documents and the definitive documentation relating to any Permitted First Lien
Notes and Refinancing Notes;

(xv) customary restrictions in respect of intellectual property contained in
licenses or sublicenses of, or other grants of rights to use or exploit, such
intellectual property; and

(xvi) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

Section 10.10 Business.

(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) and Similar Business.

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities,
(iii) the entering into, and performing its obligations under, this Agreement
and the Advisory Agreement, (iv) the issuance, sale or repurchase of its Equity
Interests and the receipt of capital contributions, (v) the making of dividends
or distributions on its Equity Interests, (vi) the filing of registration
statements, and compliance with applicable reporting and other obligations,
under federal, state or other securities laws, (vii) the listing of its equity
securities and compliance with applicable reporting and other obligations in
connection therewith, (viii) the retention of (and the entry into, and exercise
of rights and performance of obligations in respect of, contracts and agreements
with) transfer agents, private placement agents, underwriters, counsel,
accountants and other advisors and consultants, (ix) the performance of
obligations under and compliance with its certificate of incorporation and
by-laws, or any applicable law, ordinance, regulation, rule, order, judgment,
decree or permit, including, without limitation, as a result of or in connection
with the activities of its Subsidiaries, (x) the incurrence and payment of its
operating and business expenses and any taxes for which it may be liable
(including reimbursement to Affiliates for such expenses paid on its behalf),
(xi) the consummation of the Transaction, and (xii) the making of loans to or
other Investments in, or incurrence of Indebtedness from, the Lead Borrower or
in the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary, which is a Subsidiary Guarantor, as and to the extent not prohibited
by this Agreement.

Section 10.11 Negative Pledges. The Lead Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, agree or covenant with any Person
to restrict in any way its ability to grant any Lien on its assets in favor of
the Lenders, other than pursuant to the Intercreditor Agreement, any Additional
Intercreditor Agreement or any other intercreditor agreement contemplated by
this agreement, and except that this Section 10.10 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants existing under the First Lien Credit Agreement as in effect on
the Closing Date and the other credit documents pursuant thereto;

 

- 118 -



--------------------------------------------------------------------------------

(iii) the covenants contained in the Second Lien Credit Agreement, any
Refinancing Term Loans, any Refinancing Note Documents, any Permitted First Lien
Notes or any Permitted Junior Debt (in each case so long as same do not restrict
the granting of Liens to secure Indebtedness pursuant to this Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, no more restrictive with respect to such encumbrance and other
restrictions than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

Section 10.12 Financial Covenant.

(a) The Lead Borrower and its Restricted Subsidiaries shall, on any date when
Availability is less than the greater of (a) 12.5% of the Aggregate Commitments,
and (b) $10,000,000 (the “FCCR Test Amount”), have a Consolidated Fixed Charge
Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal quarter period
ending on the last day of the most recently ended fiscal quarter for which the
Lead Borrower was required to deliver Section 9.01 Financials, and at the end of
each succeeding fiscal quarter thereafter until the date on which Availability
has exceeded the FCCR Test Amount for 30 consecutive days.

 

- 119 -



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or otherwise in a form reasonably acceptable to the Administrative
Agent) made to Holdings (which shall be contributed in cash to the common equity
of the Lead Borrower) after the end of the relevant fiscal quarter and on or
prior to the day that is 10 Business Days after the Lead Borrower and its
Restricted Subsidiaries become subject to testing the financial covenant under
clause (a) of this Section 10.11 for such fiscal quarter (such 10-Business Day
period being referred to herein as the “Interim Period”) will, at the request of
the Lead Borrower, be included in the calculation of Consolidated EBITDA solely
for the purposes of determining compliance with such financial covenant at the
end of such fiscal quarter and applicable subsequent periods which include such
fiscal quarter (any such equity contribution so included in the calculation of
Consolidated EBITDA, a “Specified Equity Contribution”); provided that
(a) Specified Equity Contributions may be made no more than two times in any
twelve fiscal month period and no more than five times during the term of this
Agreement, (b) the amount of any Specified Equity Contribution shall be no
greater than the amount required to cause the Borrowers to be in pro forma
compliance with such financial covenant, (c) the Borrowers shall not be
permitted to borrow hereunder during the Interim Period until the relevant
Specified Equity Contribution has been made, (d) all Specified Equity
Contributions shall be disregarded for purposes of determining any baskets
calculated on the basis of Consolidated EBITDA contained herein and in the other
Credit Documents, (e) there shall be no pro forma or other reduction in
Indebtedness with the proceeds of any Specified Equity Contribution for
determining compliance with the financial covenant for the fiscal quarter in
which such Specified Equity Contribution is made and (f) from the date of the
Administrative Agent’s receipt of a written notice from the Lead Borrower that
the Lead Borrower intends to exercise its cure rights under this
Section 10.11(b) through the last Business Day of the Interim Period, neither
the Administrative Agent nor any Lender shall have any right to accelerate the
Loans or terminate the Commitments, and none of the Administrative Agent nor any
Lender shall have any right to foreclose on or take possession of the Collateral
or any other right or remedy under the Credit Documents that would be available
on the basis of an Event of Default resulting from the failure to comply with
Section 10.11(a).

ARTICLE 11 Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

Section 11.01 Payments. Any Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

Section 11.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent, the Collateral
Agent or any Lender pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

Section 11.03 Covenants. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 9.01(f)(i) (solely with respect
to any notice of Default or Event of Default under this Agreement), 9.02(b),
9.04 (as to the Lead Borrower), 9.08, 9.11, 9.14(a), 9.17(c) (other than any
such default which is not directly caused by the action or inaction of Holdings,
the Lead Borrower or any of its Restricted Subsidiaries, which such default
shall be subject to clause (iii) below), or Section 10, (ii) fail to deliver a
Borrowing Base Certificate required to be delivered pursuant to Section 9.17(a)
within five (5) Business Days of the date such Borrowing Base Certificate is
required to be delivered (other than during the occurrence of a Liquidity Event,
in which case such period shall be three (3) Business Days), (iii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 11.01 and 11.02), and such default shall continue
unremedied for a period of 30 days after written notice thereof to the
defaulting party by the Administrative Agent or the Required Lenders; or

Section 11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or
any of its Restricted Subsidiaries shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Indebtedness was created
or (y) default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the

 

- 120 -



--------------------------------------------------------------------------------

Obligations) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause (determined without regard to whether any notice is
required), any such Indebtedness to become due prior to its stated maturity or
(ii) any Indebtedness (other than the Obligations) of Holdings, the Lead
Borrower or any of its Restricted Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, provided
that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount and (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is otherwise
permitted hereunder; or

Section 11.05 Bankruptcy, etc. Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) shall commence a voluntary case concerning itself under Title 11 of
the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or
any successor thereto (the “Bankruptcy Code”); or an involuntary case is
commenced against Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated), and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver-manager, trustee, monitor is appointed for, or takes charge
of, all or substantially all of the property of Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated), or Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) commences any other proceeding under any reorganization, bankruptcy,
insolvency, arrangement, winding-up, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated), or there is commenced against Holdings, the Lead
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated) any such proceeding which remains
undismissed for a period of 60 days, or Holdings, the Lead Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary, whether or
not so designated) is adjudicated insolvent or bankrupt; or any order of relief
or other order approving any such case or proceeding is entered; or Holdings,
the Lead Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated) suffers any appointment of
any custodian, receiver, receiver-manager, trustee, monitor or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of 60 days; or Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated) makes a general assignment for the benefit of creditors; or any
corporate, limited liability company or similar action is taken by Holdings, the
Lead Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated) for the purpose of effecting any of
the foregoing; or

Section 11.06 ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect, (c) there is or arises any withdrawal liability incurred by the
Lead Borrower or any Restricted Subsidiary of the Lead Borrower under
Section 4201 of ERISA, resulting from the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower or the ERISA Affiliates complete withdrawal from
any or all Multiemployer Plans which has resulted or would reasonably be
expected to result in a Material Adverse Effect, (d) a Foreign Pension Plan has
failed to comply with, or be funded in accordance with, applicable law which has
resulted or would reasonably be expected to result in a Material Adverse Effect,
or (e) the Lead Borrower or any of its Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted or would reasonably be
expected to result in a Material Adverse Effect; or

Section 11.07 Documents. Any Credit Document shall cease to be, or shall be
asserted by any Credit Party not to be, in full force and effect, or any of the
Security Documents shall cease to be in full force and effect, or shall cease to
give the Collateral Agent for the benefit of the Secured Creditors the Liens,
rights, powers and privileges purported to be created thereby (including,
without limitation (to the extent provided therein), a perfected security
interest, to the extent required by the Credit Documents, in, and Lien on, all
of the Collateral (other than (x) any immaterial portion of the Collateral or
(y) the failure of the Collateral Agent (or the First Lien Collateral Agent)

 

- 121 -



--------------------------------------------------------------------------------

to maintain possession of possessory collateral delivered to it), in favor of
the Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), and subject to no other Liens (except as
permitted by Section 10.01)); or

Section 11.08 Guaranties. Any Guaranty or any provision thereof shall cease to
be in full force or effect as to any Guarantor (other than any Guarantor
otherwise qualifying as an Excluded Subsidiary, whether or not so designated),
or any Guarantor or any Person acting for or on behalf of such Guarantor shall
deny or disaffirm in writing such Guarantor’s obligations under the Guaranty to
which it is a party or any Guarantor (other than any Guarantor otherwise
qualifying as an Excluded Subsidiary, whether or not so designated) shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to the Guaranty to which it is
a party; or

Section 11.09 Judgments. One or more judgments or decrees shall be entered
against Holdings, the Lead Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) of the Lead Borrower involving in the aggregate for
Holdings, the Lead Borrower and its Restricted Subsidiaries (other than any
Immaterial Subsidiary) a liability or liabilities (not paid or fully covered by
a reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and the aggregate amount of all
such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount; or

Section 11.10 Change of Control. A Change of Control shall occur;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Lead Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent, any Lender or the holder of any Note to enforce its claims
against any Credit Party ( provided that, if an Event of Default specified in
Section 11.05 shall occur with respect to any Credit Party, the result which
would occur upon the giving of written notice by the Administrative Agent as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Aggregate Commitments terminated,
whereupon all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) enforce, as Collateral Agent, all of the Liens and
security interests created pursuant to the Security Documents; (iv) enforce each
Guaranty, (v) terminate, reduce or condition any Revolving Commitment, or make
any adjustment to the Borrowing Base and (vi) require the Credit Parties to Cash
Collateralize LC Obligations, and, if the Credit Parties fail promptly to
deposit such Cash Collateral, the Administrative Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolving
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 7.01 are satisfied).

Section 11.11 Application of Funds. After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and payable
and the LC Exposure has automatically been required to be Cash Collateralized as
set forth above), any amounts received on account of the Obligations (including
without limitation, proceeds received by the Administrative Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (including, without limitation, pursuant to the exercise by the
Administrative Agent of its remedies during the continuance of an Event of
Default) or otherwise received on account of the Obligations) shall, subject to
the provisions of Sections 2.11 and 2.13(j), be applied in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

 

- 122 -



--------------------------------------------------------------------------------

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, to interest then due and payable on the Lead Borrower’s Swingline Loan;

Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;

Eighth, to all other Obligations pro rata; and

Ninth, the balance, if any, as required by the Intercreditor Agreement or any
Additional Intercreditor Agreement or, in the absence of any such requirement,
to the Person lawfully entitled thereto (including the applicable Credit Party
or its successors or assigns).

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five Business Days following
written request by the Administrative Agent, the Administrative Agent may assume
the amount to be distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 11.11, the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of the Intercreditor
Agreement and any Additional Intercreditor Agreement.

ARTICLE 12 The Administrative Agent.

Section 12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders, and neither the Lead
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law.

 

- 123 -



--------------------------------------------------------------------------------

Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

(b) The Administrative Agent shall also act as the “collateral agent” and
“security trustee” under the Credit Documents, and each of the Lenders
(including in its capacity as Secured Bank Product Provider) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any Credit Party to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” or “security
trustee” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 12.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 12 and Section 13 (including Section 13.01, as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“security trustee” under the Credit Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent to execute any and
all documents (including releases) with respect to the Collateral and the rights
of the Guaranteed Creditors with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Security Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.

(c) The Lenders hereby authorize the Administrative Agent to enter into the
Intercreditor Agreement, any Additional Intercreditor Agreement and any other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement shall be being binding upon the Lenders.

Section 12.02 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 12.03 Exculpatory Provisions. The Administrative Agent the Lead
Arrangers, the Amendment No. 1 Lead Arranger or the Amendment No. 2 Lead
Arranger, as applicable, shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent, the Lead Arrangers,
the Amendment No. 1 Lead Arranger or the Amendment No. 2 Lead Arranger, as
applicable:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose to any Lender, any information relating to the Lead
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving ascredit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Credit Parties or any of their Affiliates, that is communicated to,
obtained or in the possession of, the Administrative Agent or any of its
Affiliates in any

 

- 124 -



--------------------------------------------------------------------------------

capacity, the Lead Arrangers, the Amendment No. 1 Lead Arranger or the Amendment
No. 2 Lead Arranger or any of their respective Related Parties in any capacity,
except for notices, reports and other documents expressly required herein to be
furnished to the Lenders by the Administrative Agent, the Lead Arrangers, the
Amendment No. 1 Lead Arranger or the Amendment No. 2 Lead Arranger, as
applicable;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11 and 13.12) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Lead Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 12.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 12.05 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, the Syndication Agents or, the
Documentation Agents, the Amendment No. 1 Lead Arranger or the Amendment No. 2
Lead Arranger shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender hereunder.

Section 12.06 Non-reliance on the Administrative Agent, the Lead Arrangers, the
Amendment No. 1 Lead Arranger, the Amendment No. 2 Lead Arranger and Other
Lenders. Each Lender acknowledgesexpressly acknowledges that none of the
Administrative Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger or
the Amendment No. 2 Lead Arranger has made any representation or warranty to it,
and that no act by the Administrative Agent, the Lead Arrangers, the Amendment
No. 1 Lead Arranger or the Amendment No. 2 Lead Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent, the Lead
Arrangers, the Amendment No. 1 Lead Arranger or the Amendment No. 2 Lead
Arranger to any Lender as to any matter, including whether the Administrative
Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger or the Amendment
No. 2 Lead Arranger have disclosed material information in their (or their
Related Parties’) possession. Each Lender represents to the Administrative
Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger and the Amendment
No. 2 Lead Arranger that it has, independently and without reliance upon the
Administrative Agent, the Lead Arrangers, the Amendment No. 1 Lead Arranger or
the Amendment No. 2 Lead Arranger or any other Lender or any of their Related
Parties and based on such documents

 

- 125 -



--------------------------------------------------------------------------------

and information as it has deemed appropriate, made its own credit analysis
andof, appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their Subsidiaries, and all applicable bank or other
regulatory laws, statutes, regulations or orders relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Lead Borrower hereunder. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
the Lead Arrangers, the Amendment No. 1 Lead Arranger or the Amendment No. 2
Lead Arranger or any other Lender or any of their Related Parties and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder and
to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties. Each Lender represents and warrants that
(i) the Credit Documents set forth the terms of a commercial lending facility
and (ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

Section 12.07 Indemnification by the Lenders. To the extent that the Borrowers
for any reason fail to pay any amount required under Section 13.01(a) to be paid
by them to the Administrative Agent or Collateral Agent (or any sub-agent of
either of them), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent or Collateral Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based on the amount of then outstanding Loans held by such Lender
or, if the Loans have been repaid in full, based on the amount of outstanding
Loans held by each Lender immediately prior to such repayment in full) of
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or
Collateral Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this Section 12.07 are subject to the
provisions of Section 5.01.

Section 12.08 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 4.01 and 13.01) allowed in such judicial proceeding; and

 

- 126 -



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank or in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.04 of
this Agreement), and (iii) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

Section 12.10 Resignation of the Agents.

(a) The Administrative Agent may at any time give notice of its resignation
(including as Collateral Agent) to the Lenders and the Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the Lead Borrower’s consent (other than during the existence of an Event of
Default under Section 11.01 or 11.05), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders (and consented to by the Lead Borrower, to the
extent so required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, with the Lead Borrower’s consent (other
than during the existence of an Event of

 

- 127 -



--------------------------------------------------------------------------------

Default under Section 11.01 or 11.05), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security solely for purposes of
maintaining the Secured Creditors’ security interest thereon until such time as
a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders (with the consent of the Lead Borrower, to the
extent so required) appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Section 12 and
Section 13.01 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

(b) Any resignation by Bank of America, N.A. as administrative agent pursuant to
this Section 12.10 shall also constitute its resignation as lender of the
Swingline Loans to the extent that Bank of America, N.A. is acting in such
capacity at such time. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
lender of the Swingline Loans and (ii) the retiring lender of the Swingline
Loans shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents.

Section 12.11 Collateral Matters and Guaranty Matters. (a) The Lenders and the
Issuing Bank irrevocably authorize the Administrative Agent and the Collateral
Agent, as applicable (and subject to the provisions of the Intercreditor
Agreement and any Additional Intercreditor Agreement),

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations which are not
then due and payable and (ii) Secured Bank Product Obligations not then due) and
the expiration or termination of all Letters of Credit (unless Cash
Collateralized or backstopped on terms reasonably satisfactory to the
Administrative Agent), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document
to a Person that is not a Credit Party, (C) subject to Section 13.12, if
approved, authorized or ratified in writing by the Required Lenders, (D) that
constitutes Excluded Collateral or (E) if the property subject to such Lien is
owned by a Subsidiary Guarantor, subject to Section 13.12, upon release of such
Subsidiary Guarantor from its obligations under the Subsidiaries Guaranty
pursuant to clause (ii) below;

(ii) to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transaction permitted hereunder;
and

(iii) at the request of the Lead Borrower, to subordinate any Lien on any
property granted to or held by the Collateral Agent or Administrative Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by Sections 10.01(iv)(y), (iv)(z), (vi), (vii), (xiv), (xxx) (in the
case of clause (ii)) or any other Lien that is expressly permitted by
Section 10.01 to be senior to the Lien securing the Obligations, but only to the
extent such sections permit such Lien to be prior to the Liens held by the
Collateral Agent and the Administrative Agent under the Credit Documents.

 

- 128 -



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11. In each
case as specified in this Section 12.11, the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the Borrowers’
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Credit Documents and this Section 12.11.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representations or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.

Section 12.12 Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of such agreement, agrees to be
bound by this Section 12. Each such Secured Bank Product Provider shall
indemnify and hold harmless the Administrative Agent and the Collateral Agent,
to the extent not reimbursed by the Credit Parties, against all claims that may
be incurred by or asserted against the Administrative Agent and the Collateral
Agent in connection with such provider’s Secured Bank Product Obligations.

Section 12.13 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 5.01 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.13. The agreements in
this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section  12.14 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Credit Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class

 

- 129 -



--------------------------------------------------------------------------------

exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Letters of Credit,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).

ARTICLE 13 Miscellaneous.

Section 13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable invoiced out-of-pocket costs and expenses of the
Agents, Lenders and Issuing Banks (including, without limitation, the reasonable
fees and disbursements of one primary counsel to all Agents, Lenders and Issuing
Banks and, if reasonably necessary, one local counsel in any relevant
jurisdiction and, in the case of an actual or perceived conflict of interest
where the Indemnified Person (as defined below) affected by such conflict
informs you of such conflict and thereafter, retains its own counsel, of another
firm of counsel for such affected Indemnified Person but excluding, other than
as indicated under Section 13.01(a)(ii), Taxes other than Taxes that represent
liabilities, obligations, losses, damages, penalties, actions, costs, expenses
and disbursements arising from a non-Tax claim) in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein, the
administration hereof and thereof and any amendment, waiver or consent relating
hereto or thereto (whether or not effective), of the Agents in connection with
their syndication efforts with respect to this Agreement and of the Agents, each
Issuing Bank and each Lender in connection with the enforcement of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(which shall be limited to one primary counsel to all Agents, Issuing Banks and
Lenders to be retained by the Agent and, if reasonably necessary, one local
counsel in any relevant jurisdiction and, in the case of an actual or perceived
conflict of interest where the Indemnified Person affected by such conflict
informs you of such conflict and thereafter, retains its own counsel, of another
firm of counsel for such affected Indemnified

 

- 130 -



--------------------------------------------------------------------------------

Person); (ii) pay and hold each Agent, each Lender and each Issuing Bank
harmless from and against any and all Other Taxes with respect to the foregoing
matters and save each Agent, each Issuing Bank and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to such Agent, such Lender or
such Issuing Bank) to pay such Other Taxes; and (iii) indemnify each Agent, each
Lender, each Issuing Bank and their respective Affiliates, and the officers,
directors, employees, agents, trustees, representatives and investment advisors
of each of the foregoing (each, an “Indemnified Person”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) (but excluding Taxes other than Taxes that
represent liabilities, obligations, losses, damages, penalties, actions, costs,
expenses and disbursements arising from a non-Tax claim) incurred by, imposed on
or assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Agent, any Issuing Bank or any Lender is a party
thereto and whether or not such investigation, litigation or other proceeding is
brought by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the proceeds of
any Loans hereunder or the consummation of the Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
Environment relating in any way to any Real Property owned, leased or operated,
at any time, by the Lead Borrower or any of its Subsidiaries; the generation,
storage, transportation, handling, Release or threat of Release of Hazardous
Materials by the Lead Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Lead Borrower or any of its
Subsidiaries; the non-compliance by the Lead Borrower or any of its Subsidiaries
with any Environmental Law (including applicable permits thereunder) applicable
to any Real Property; or any Environmental Claim asserted against the Lead
Borrower, any of its Subsidiaries or relating in any way to any Real Property at
any time owned, leased or operated by the Lead Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case any losses, liabilities, claims, damages or expenses (i) to the extent
incurred by reason of the gross negligence, bad faith or willful misconduct of
the applicable Indemnified Person, any Affiliate of such Indemnified Person or
any of their respective directors, officers, employees, representatives, agents,
Affiliates, trustees or investment advisors, (ii) to the extent incurred by
reason of any material breach of the obligations of such Indemnified Person
under this Agreement or the other Credit Documents (in the case of each of
preceding clauses (i) and (ii), as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (iii) that do not
involve or arise from an act or omission by the Lead Borrower or Guarantors or
any of their respective affiliates and is brought by an Indemnified Person
(other than claims against any Agent in its capacity as such or in its
fulfilling such role)). To the extent that the undertaking to indemnify, pay or
hold harmless any Agent, any Issuing Bank or any Lender or other Indemnified
Person set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Credit Parties shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby; provided that nothing in this
Section 13.01(b) shall relieve any Credit Party of any obligation it may have to
indemnify an Indemnified Person against special, indirect, consequential or
punitive damages asserted against such Indemnified Person by a third party.

Section 13.02 Right of Set-off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, each Issuing Bank and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any

 

- 131 -



--------------------------------------------------------------------------------

other Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) (other than
accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Bank or such Lender (including,
without limitation, by branches and agencies of the Administrative Agent or such
Lender wherever located) to or for the credit or the account of the Lead
Borrower or any of its Subsidiaries against and on account of the Obligations
and liabilities of the Credit Parties to the Administrative Agent, such Issuing
Bank or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent, such Issuing
Bank or such Lender shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

Section 13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electonic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o PAE Holding Corporation, c/o Platinum Equity, LLC,
360 North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal Department,
Telecopier No.: (310) 712-1863; if to any Lender, at its address specified in
its Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Lead Borrower); and if to the Administrative Agent,
at the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Lead Borrower and the
Administrative Agent. All such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Administrative Agent
and the Borrowers shall not be effective until received by the Administrative
Agent or the Lead Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Lead Borrower or
Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Holdings, the Borrowers, the Subsidiary
Guarantors, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of a Borrower’s, any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic messaging service, or through the Internet.

Section 13.04 Benefit of Agreement; Assignments; Participations, etc.This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that no Borrower may assign or transfer any of its rights, obligations
or interest hereunder

 

- 132 -



--------------------------------------------------------------------------------

without the prior written consent of the Lenders and, provided, further, that,
although any Lender may transfer, assign or grant participation in its rights or
obligations hereunder, such Lender shall remain a “Lender” for all purposes
hereunder (and may not transfer or assign all or any portion of its Commitments
hereunder except as provided in Sections 2.13 and 13.04(b)) and the transferee,
assignee or participant, as the case may be, shall not constitute a “Lender”
hereunder and, provided, further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Revolving Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory repayment of any Revolving Loan shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Revolving Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement, (iii) modify any of the voting percentages set forth in
Section 13.12 or the underlying definitions, (iv) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral under all the Security Documents supporting the Revolving Loans in
which such participant is participating or (v) except as otherwise provided in
the Credit Documents, release all or substantially all of the value of the
Guaranty supporting the Loans in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto). Each Borrower agrees that each participant shall be entitled to the
benefits of Sections 3.01 and 5.01 (subject to the limitations and requirements
of such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment; provided, however, that a participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 5.01 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such participant except to the extent such entitlement to
a greater payment results from a change in law after the sale of the
participation takes place. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Lead Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and interest amounts) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any Commitments, Loan, or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the U.S.
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations hereunder to (i)(A) its parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of any such
other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this subclause (x)(i)(B)); provided that no
such assignment may be made to any such Person that is, or would at such time
constitute, a Defaulting Lender, or (ii) in the case of any Lender that is a
fund that invests in loans, any other fund that invests in loans and is managed
or advised by the same investment advisor of any Lender or by an Affiliate of
such investment advisor or (y) assign all, or if less than all, a portion equal
to at least $5,000,000 (or such lesser amount as may be agreed to by the
Administrative Agent and, so long as no Event of Default then exists under
Section 11.01 or 11.05, the Lead Borrower, whose consent shall not be
unreasonably withheld or delayed) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised

 

- 133 -



--------------------------------------------------------------------------------

by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement (which Assignment and Assumption Agreement shall
contain an acknowledgement and agreement by the respective assignee that, as a
Lender, it shall be subject to, and bound by the terms of the Intercreditor
Agreement), provided that (i) at such time, Schedule 2.01 shall be deemed
modified to reflect the Commitments of such new Lender and of the existing
Lenders, (ii) upon the surrender of the relevant Notes by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrowers for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrowers’ expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.04 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the
(A) Administrative Agent, (B) the Issuing Bank and the Swingline Lender and
(C) so long as no Event of Default then exists under Section 11.01 or 11.05, the
consent of the Lead Borrower shall (in either case) be required in connection
with any such assignment pursuant to clause (y) above (which consent, in the
case of each of clauses (A), (B) and (C), shall not be unreasonably withheld or
delayed); provided that the Lead Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof, (iv) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500 and (v) no such transfer or assignment
shall be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Revolving
Loans. At the time of each assignment pursuant to this Section 13.04(b) to a
Person that is not already a Lender hereunder, such assignee shall provide to
the Administrative Agent and the Borrowers such Tax forms as are required to be
provided under clauses (b) and (c) of Section 5.01 and shall deliver to the
Administrative Agent an Administrative Questionnaire. To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 3.04 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 3.01 or
5.01 from those being charged by the assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such increased costs (although
the Borrowers, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

(c) [Reserved].

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrowers), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

(e) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

(f) The Administrative Agent shall have the right, and the Lead Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Lead Borrower and any updates thereto. The Lead Borrower hereby agrees that
any such requesting Lender may share the list of Disqualified Lenders with any
potential assignee, transferee or participant. Notwithstanding the foregoing,
each Credit Party and Lender acknowledges and agrees that the Administrative
Agent shall not be responsible for or have any liability for, or have any duty
to ascertain, inquire into, monitor or enforce, compliance with the provisions
of this Agreement relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or participant or
prospective Lender or participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

 

- 134 -



--------------------------------------------------------------------------------

(g) Notwithstanding the foregoing, each Credit Party and the Lenders acknowledge
and agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Lender and the Administrative Agent shall have no liability with respect to any
assignment made to a Disqualified Lender.

Section 13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

Section 13.06 [Reserved].

Section 13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that (i) except as otherwise specifically provided herein, all
computations of the Applicable Margin, and all computations and all definitions
(including accounting terms) used in determining compliance with Section 9.14,
shall utilize U.S. GAAP and policies in conformity with those used to prepare
the audited financial statements of the Lead Borrower referred to in
Section 8.05(a)(i) for the fiscal year of the Lead Borrower ended December 31,
2015 and, (ii) to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided, further, that if the Lead Borrower
notifies the Administrative Agent that the Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
the Lead Borrower that the Required Lenders wish to amend any leverage test or
any financial definition used therein for such purpose), then the Borrowers and
the Administrative Agent shall negotiate in good faith to amend such leverage
test or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further, that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).

(b) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR

 

- 135 -



--------------------------------------------------------------------------------

PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT
BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE
RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN THE
CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO ANY
CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH
CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES HERETO OR
THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS. EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD OR
CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent.

Section 13.10 [Reserved].

Section 13.11 Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

- 136 -



--------------------------------------------------------------------------------

Section 13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders (although additional parties
may be added to (and annexes may be modified to reflect such additions) the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall (i) without the prior written consent of each
Lender (and Issuing Bank, if applicable) directly and adversely affected
thereby, extend the final scheduled maturity of any Revolving Commitment, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with applicability of any post-default increase in
interest rates) or reduce or forgive the principal amount thereof, (ii) except
as otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral under all the Security Documents without the
prior written consent of each Lender, (iii) except as otherwise provided in the
Credit Documents, release all or substantially all of the value of the Guaranty
without the prior written consent of each Lender, (iv) amend, modify or waive
any pro rata sharing provision of Section 2.10, the payment waterfall provision
of Section 11.11, or any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Revolving Commitments on the Closing Date),
in each case, without the prior written consent of each Lender directly and
adversely affected thereby, (v) reduce the percentage specified in the
definition of Required Lenders or Supermajority Lenders without the prior
written consent of each Lender (it being understood that, with the prior written
consent of the Required Lenders or Supermajority Lenders, as applicable,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or Supermajority Lenders, as
applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date) or (vi) consent to the assignment
or transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided further that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Aggregate Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of each Agent adversely affected thereby,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of such Agent, (3) without the consent
of Collateral Agent, amend, modify or waive any provision relating to the rights
or obligations of the Collateral Agent, (4) without the consent of an Issuing
Bank or the Swingline Lender, amend, modify or waive any provision relating to
the rights or obligations of the such Issuing Bank or Swingline Lender,
(5) without the prior written consent of the Supermajority Lenders, change the
definition of the term “Availability” or “Borrowing Base” or any component
definition used therein (including, without limitation, the definition of
“Eligible Accounts”) if, as a result thereof, the amounts available to be
borrowed by the Borrowers would be increased; provided that the foregoing shall
not limit the discretion of the Administrative Agent to change, establish or
eliminate any Reserves or to add Accounts and Inventory acquired in a Permitted
Acquisition to the Borrowing Base as provided herein or (6) without the prior
written consent of the Supermajority Lenders, increase the percentages set forth
in the term “Borrowing Base” or add any new classes of eligible assets thereto.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing

 

- 137 -



--------------------------------------------------------------------------------

Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) the Required Lenders (determined
after giving effect to the proposed action) shall specifically consent thereto;
provided further that in any event the Lead Borrower shall not have the right to
replace a Lender, terminate its Commitments or repay its Revolving Loans solely
as a result of the exercise of such Lender’s rights (and the withholding of any
required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

(d) [Reserved.]

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

Section 13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

Section 13.14 Domicile of Loans. Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any office, Subsidiary or Affiliate
of such Lender. Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 3.01 or 5.01 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

Section 13.15 Register. The Borrowers hereby designate the Administrative Agent
to serve as their agent, solely for purposes of this Section 13.15, to maintain
a register (the “Register”) on which the Administrative Agent will record the
Commitments from time to time of each of the Lenders, the Revolving Commitments
and principal amount of Revolving Loans and LC Obligations by each of the
Lenders and each repayment in respect of

 

- 138 -



--------------------------------------------------------------------------------

the principal amount of the Loans of each Lender. Holdings, the Lead Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement (and the entries in the Register shall be
conclusive for such purposes), notwithstanding notice to the contrary. With
respect to any Lender, the transfer of the Commitments of, and the principal
(and interest) amounts of the Revolving Loans owing to, such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitments shall not be effective until such transfer is recorded on the
Register maintained by the Administrative Agent with respect to ownership of
such Commitments and Revolving Loans and prior to such recordation all amounts
owing to the transferor with respect to such Commitments and Revolving Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Revolving Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Revolving Loan, and thereupon one or
more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. The registration of any provision of Revolving Commitment Increases
pursuant to Section 2.15 shall be recorded by the Administrative Agent on the
Register only upon the acceptance of the Administrative Agent of a properly
executed and delivered Incremental Revolving Commitment Agreement. Coincident
with the delivery of such Incremental Revolving Commitment Agreement for
acceptance and registration of the provision of Revolving Commitment Increases,
as the case may be, or as soon thereafter as practicable, to the extent
requested by any Lender of a Revolving Commitment Increase, Notes shall be
issued, at the Borrowers’ expense, to such Lender to be in conformity with
Section 2.04 (with appropriate modification) to the extent needed to reflect
Revolving Commitment Increases, and outstanding Revolving Loans made by such
Lender.

Section 13.16 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Lead Arranger and Lender agrees that it will use its commercially reasonable
efforts not to disclose without the prior consent of the Lead Borrower (other
than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel) or to another Lender if such Lender or
such Lender’s holding or parent company in its sole discretion determines that
any such party should have access to such information; provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender (or language substantially similar to this Section 13.16(a)) any
information with respect to the Lead Borrower or any of its Subsidiaries which
is now or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by such Lender, (ii) as may be required or appropriate in
any report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any prospective or actual
direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.16 (or language substantially
similar to this Section 13.16(a)), (vii) to any prospective or actual
transferee, pledgee or participant in connection with any contemplated transfer,
pledge or participation of any of the Notes or Commitments or any interest
therein by such Lender, (viii) has become available to any Agent, the Lead
Arranger, any Lender or any of their respective Affiliates on a non-confidential
basis from a source other than Holdings, the Borrowers or any Subsidiary
thereof, and which source is not known by such Person to be subject to a
confidentiality restriction in respect thereof in favor of the Borrowers or any
Affiliate of the Borrowers, provided that such prospective transferee, pledge or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.16 (or language substantially similar to this Section 13.16(a)),
(ix) in connection with the exercise of any remedies hereunder or under any
other Credit Document or any action or proceeding relating to this Agreement or
any other Credit Document or the enforcement of rights hereunder or thereunder
or (x) on a confidential basis to (A) any rating agency in connection with
rating any Credit Party or the credit facilities provided hereunder or (B) the
CUSIP Service Bureau or any similar agency in connection with the

 

- 139 -



--------------------------------------------------------------------------------

issuance and monitoring of CUSIP numbers of other market identifiers with
respect to the credit facilities provided hereunder; provided, further, that, to
the extent permitted pursuant to any applicable law, order, regulation or
ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Lender, in the case of any
disclosure pursuant to the foregoing clause (ii), (iii) or (iv), such Lender
will use its commercially reasonable efforts to notify the Lead Borrower in
advance of such disclosure so as to afford the Lead Borrower the opportunity to
protect the confidentiality of the information proposed to be so disclosed. In
addition, the Agents, Lead Arrangers and Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents, the Lead Arrangers and the Lenders in connection with the administration
of this Agreement, the other Credit Documents, and the Commitments.

(b) The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Lead Borrower and its Subsidiaries);
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

Section 13.17 USA Patriot Act Notice. Each Lender hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III
of Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009)
(the “Patriot Act”), it is required to obtain, verify, and record information
that identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

Section 13.18 [Reserved].

Section 13.19 Waiver of Sovereign Immunity. Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that Holdings, the
Borrowers, or any of their respective Subsidiaries or any of their respective
properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings,
whether in the United States or elsewhere, to enforce or collect upon the Loans
or any Credit Document or any other liability or obligation of Holdings, the
Borrowers, or any of their respective Subsidiaries related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, Holdings and the
Borrowers, for themselves and on behalf of their respective Subsidiaries, hereby
expressly waive, to the fullest extent permissible under applicable law, any
such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, Holdings and the Borrowers further agree that the
waivers set forth in this Section 13.19 shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.

Section 13.20 [Reserved].

Section 13.21 INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

 

- 140 -



--------------------------------------------------------------------------------

(b) THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN

ACCORDANCE WITH THE PROVISIONS THEREOF.

Section 13.22 Absence of Fiduciary Relationship. Notwithstanding any other
provision of this Agreement or any provision of any other Credit Document,
(i) none of the Lead Arrangers, the Documentation Agents, the Syndication
Agents, the Amendment No. 1 Lead Arranger, the Amendment No. 2 Lead Arranger or
any Lender shall, solely by reason of this Agreement or any other Credit
Document, have any fiduciary, advisory or agency relationship or duty in respect
of any Lender or any other Person and (ii) Holdings and the BorrowersLead
Borrower hereby waive, to the fullest extent permitted by law, any claims they
may have against the Lead Arrangers, the Documentation Agents, the Syndication
AgentsSyndications Agents, the Amendment No. 1 Lead Arranger, the Amendment
No. 2 Lead Arranger or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty. Each Agent, Lender and their Affiliates may have economic
interests that conflict with those of the Credit Parties, their stockholders
and/or their affiliates.

Section 13.23 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumption Agreements, amendments or other Notices of Borrowing,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 13.24 Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements among the parties.

Section 13.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions . Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank that is an EEA Financial Institution; and

 

- 141 -



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or (C) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

Section  13.26 Acknowledgement Regarding any Supported QFCs. To the extent that
the Credit Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 13.26, the following terms have the following
meanings:

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

- 142 -



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

ARTICLE 14 Credit Agreement Party Guaranty.

Section 14.01 The Guaranty. In order to induce the Agents, the Collateral Agent
and the Lenders to enter into this Agreement and to extend credit hereunder, and
to induce the other Guaranteed Creditors to enter into Secured Bank Product
Obligations in recognition of the direct benefits to be received by each Credit
Agreement Party from the proceeds of the Revolving Loans and the entering into
of such Secured Bank Product Obligations, each Credit Agreement Party hereby
agrees with the Guaranteed Creditors as follows: each Credit Agreement Party
hereby unconditionally and irrevocably guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of its Relevant Guaranteed Obligations
to the Guaranteed Creditors. If any or all of the Relevant Guaranteed
Obligations of any Credit Agreement Party to the Guaranteed Creditors becomes
due and payable hereunder, such Credit Agreement Party, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Relevant Guaranteed Obligations.
This Credit Agreement Party Guaranty is a guaranty of payment and not of
collection. This Credit Agreement Party Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. If claim is ever
made upon any Guaranteed Creditor for repayment or recovery of any amount or
amounts received in payment or on account of any of the Relevant Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including any Relevant Guaranteed Party), then and in such event the
respective Credit Agreement Party agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Credit Agreement Party,
notwithstanding any revocation of this Credit Agreement Party Guaranty or any
other instrument evidencing any liability of any Relevant Guaranteed Party, and
each Credit Agreement Party shall be and remain liable to the aforesaid payees
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such payee.

Section 14.02 Bankruptcy. Additionally, each Credit Agreement Party
unconditionally and irrevocably guarantees the payment of any and all of its
Relevant Guaranteed Obligations to the Guaranteed Creditors whether or not due
or payable by any Relevant Guaranteed Party upon the occurrence of any of the
events specified in Section 11.05, and irrevocably and unconditionally promises
to pay such indebtedness to the Guaranteed Creditors, or order, on demand, in
lawful money of the United States.

 

- 143 -



--------------------------------------------------------------------------------

Section 14.03 Nature of Liability. The liability of each Credit Agreement Party
hereunder is primary, absolute and unconditional, exclusive and independent of
any security for or other guaranty of the Relevant Guaranteed Obligations,
whether executed by any other guarantor or by any other party, and each Credit
Agreement Party understands and agrees, to the fullest extent permitted under
law, that the liability of such Credit Agreement Party hereunder shall not be
affected or impaired by (a) any direction as to application of payment by any
Relevant Guaranteed Party or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Relevant Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations), or (d) any dissolution, termination or
increase, decrease or change in personnel by any Relevant Guaranteed Party, or
(e) any payment made to any Guaranteed Creditor on the Relevant Guaranteed
Obligations which any such Guaranteed Creditor repays to any Relevant Guaranteed
Party pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Credit Agreement Party
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, or (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 14.05, or (g) any invalidity, irregularity
or enforceability of all or any part of the Relevant Guaranteed Obligations or
of any security therefor.

Section 14.04 Independent Obligation. The obligations of each Credit Agreement
Party hereunder are independent of the obligations of any other guarantor, any
other party or any Relevant Guaranteed Party, and a separate action or actions
may be brought and prosecuted against any Credit Agreement Party whether or not
action is brought against any other guarantor, any other party or any Relevant
Guaranteed Party and whether or not any other guarantor, any other party or any
Relevant Guaranteed Party be joined in any such action or actions. Each Credit
Agreement Party waives, to the fullest extent permitted by law, the benefit of
any statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by any Relevant Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Relevant Guaranteed
Party shall operate to toll the statute of limitations as to the relevant Credit
Agreement Party.

Section 14.05 Authorization. To the fullest extent permitted under law, each
Credit Agreement Party authorizes the Guaranteed Creditors without notice or
demand, and without affecting or impairing its liability hereunder, from time to
time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Credit Agreement Party Guaranty shall apply to the Relevant Guaranteed
Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

(c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

(d) release or substitute any one or more endorsers, guarantors, any Relevant
Guaranteed Party, other Credit Parties or other obligors;

(e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to its creditors other than the
Guaranteed Creditors;

 

- 144 -



--------------------------------------------------------------------------------

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Relevant Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of such Relevant Guaranteed Party
remain unpaid; (g) consent to or waive any breach of, or any act, omission or
default under, this Agreement, any other Credit Document, any Secured Bank
Product Obligation or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify or supplement this Agreement, any other
Credit Document, any Secured Bank Product Obligation or any of such other
instruments or agreements; and/or (h) take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Credit Agreement Party from its liabilities under this Credit
Agreement Party Guaranty.

Section 14.06 Reliance. It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of any Relevant Guaranteed Party or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Relevant Guaranteed Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 14.07 Subordination. Any indebtedness of any Relevant Guaranteed Party
now or hereafter owing to any Credit Agreement Party is hereby subordinated to
the Relevant Guaranteed Obligations of such Relevant Guaranteed Party owing to
the Guaranteed Creditors; and if the Administrative Agent so requests at a time
when an Event of Default exists, all such indebtedness of such Relevant
Guaranteed Party to such Credit Agreement Party shall be collected, enforced and
received by such Credit Agreement Party for the benefit of the Guaranteed
Creditors and be paid over to the Administrative Agent on behalf of the
Guaranteed Creditors on account of the Relevant Guaranteed Obligations of such
Relevant Guaranteed Party to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of any Credit Agreement Party under the
other provisions of this Credit Agreement Party Guaranty. Without limiting the
generality of the foregoing, each Credit Agreement Party hereby agrees with the
Guaranteed Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Credit Agreement Party
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Relevant Guaranteed Obligations have been irrevocably paid
in full in cash.

Section 14.08 Waiver.

(a) Each Credit Agreement Party waives any right (except as shall be required by
applicable law and cannot be waived) any right to require any Guaranteed
Creditor to (i) proceed against any Relevant Guaranteed Party, any other
guarantor or any other party, (ii) proceed against or exhaust any security held
from any Relevant Guaranteed Party, any other guarantor or any other party or
(iii) pursue any other remedy in any Guaranteed Creditor’s power whatsoever.
Each Credit Agreement Party waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of any defense
of any Relevant Guaranteed Party, any other guarantor or any other party, other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of any Relevant Guaranteed
Party, any other guarantor or any other party, or the validity, legality or
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than payment of the Relevant Guaranteed Obligations to
the extent of such payment. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent, the Collateral Agent
or any other Guaranteed Creditor by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Guaranteed Creditors may have against any Relevant Guaranteed Party
or any other party, or any security, without affecting or impairing in any way
the liability of any Credit Agreement Party hereunder except to the extent the
Relevant Guaranteed Obligations have been paid. Each Credit Agreement Party
waives, to the fullest extent permitted under law, any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Credit Agreement Party against any Relevant
Guaranteed Party or any other party or any security.

 

- 145 -



--------------------------------------------------------------------------------

(b) Each Credit Agreement Party waives, to the fullest extent permitted under
law, all presentments, demands for performance, protests and notices, including,
without limitation, notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Credit Agreement Party Guaranty, and
notices of the existence, creation or incurring of new or additional Relevant
Guaranteed Obligations. Each Credit Agreement Party assumes all responsibility
for being and keeping itself informed of each Relevant Guaranteed Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Relevant Guaranteed Obligations and the nature, scope
and extent of the risks which such Credit Agreement Party assumes and incurs
hereunder, and agrees that neither the Administrative Agent nor any of the other
Guaranteed Creditors shall have any duty to advise any Credit Agreement Party of
information known to them regarding such circumstances or risks.

Section 14.09 Maximum Liability. It is the desire and intent of each Credit
Agreement Party and the Guaranteed Creditors that this Credit Agreement Party
Guaranty shall be enforced against such Credit Agreement Party to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of any Credit Agreement Party under this Credit Agreement
Party Guaranty shall be adjudicated to be invalid or unenforceable for any
reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the amount of
such Credit Agreement Party’s obligations under this Credit Agreement Party
Guaranty shall be deemed to be reduced and such Credit Agreement Party shall pay
the maximum amount of the Relevant Guaranteed Obligations which would be
permissible under applicable law.

Section 14.10 Payments. All payments made by a Credit Agreement Party pursuant
to this Section 14 will be made without set-off, counterclaim or other defense,
and shall be subject to the provisions of Section 2.06.

Section 14.11 Keepwell. Each Credit Agreement Party that is a Qualified ECP
Guarantor (as defined below) at the time the Credit Agreement Party Guaranty or
the grant of the security interest under the Credit Documents, in each case, by
any Specified Credit Party, becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
this Credit Agreement Party Guaranty and the other Credit Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 14.11 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 14.11 shall remain in full force and effect until
the Guaranteed Obligations have been indefeasibly paid and performed in full.
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified
Credit Party for all purposes of the Commodity Exchange Act. “Qualified ECP
Guarantor” shall mean, in respect of any Swap Obligation, each Credit Agreement
Party that has total assets exceeding $10,000,000 at the time the Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. A “Specified Credit
Party” shall mean any Credit Agreement Party that is not “an eligible contract
participant” under the Commodity Exchange Act (determined after giving effect to
this Section 14.11).

* * *

 

- 146 -